EXHIBIT 10.1
CONFIDENTIAL PORTIONS OMITTED

 

DATED 6 AUGUST 2012














(1)    CSMM HONG KONG LIMITED


(2)    SCCH LIMITED


(3)    COLUMBIA SPORTSWEAR COMPANY


(4)    SWIRE RESOURCES LIMITED


            
















SUBSCRIPTION AND SHAREHOLDERS' AGREEMENT
relating to the establishment and operation of
Columbia Sportswear Commercial (Shanghai) Co., Ltd.

































--------------------------------------------------------------------------------



CONTENTS


Clause
 
Page
 
 
 
1.
DEFINITIONS AND INTERPRETATION
2
 
 
 
2.
COMPANY FORMATION AND CAPITAL CONTRIBUTIONS
20
 
 
 
3.
FIRST COMPLETION CONDITIONS
24
 
 
 
4.
PERIOD TO FIRST COMPLETION
28
 
 
 
5.
FIRST COMPLETION
28
 
 
 
5A.
INJECTION OF SHAREHOLDER LOANS FOLLOWING THE FIRST COMPLETION
30
 
 
 
6.
REORGANIZATION & ASSET TRANSFER COMPLETION CONDITIONS
32
 
 
 
7.
ASSET TRANSFER COMPLETION
40
 
 
 
7A.
POST-LIVE DATE EVENTS
42
 
 
 
8.
THE COMPANY'S BUSINESS AND ITS MANAGEMENT
47
 
 
 
9.
RESERVED MATTERS
53
 
 
 
10.
BOARD OF DIRECTORS
54
 
 
 
11.
DECISION-MAKING BY DIRECTORS
55
 
 
 
12.
APPOINTMENT OF MANAGEMENT PERSONNEL
57
 
 
 
13.
CONDUCT OF THE BUSINESS
59
 
 
 
14.
BUSINESS PLANS
61
 
 
 
15.
REPRESENTATIONS AND WARRANTIES
62
 
 
 
16.
GOODS AND SERVICES PROCUREMENT
62
 
 
 
17.
FINANCIAL, ACCOUNTING AND BANKING
63
 
 
 
18.
MANAGEMENT OF THE COMPANY'S TAX AFFAIRS; INSURANCE
67
 
 
 
19.
DIVIDEND POLICY
68
 
 
 
20.
FUTURE FUNDING OF THE COMPANY
70


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
i

--------------------------------------------------------------------------------



21.
EXCLUDED ITEMS
72
 
 
 
22.
OPTIONS
73
 
 
 
23.
ACCELERATION OF OPTIONS
86
 
 
 
24.
INCREASE OR REDUCTION OF REGISTERED CAPITAL
89
 
 
 
25.
EQUITY INTEREST TRANSFER RESTRICTION
89
 
 
 
26.
TRANSFERS WITHIN A GROUP
90
 
 
 
27.
PROTECTION OF THE BUSINESS
91
 
 
 
28.
CONFIDENTIAL INFORMATION
92
 
 
 
29.
ANNOUNCEMENTS
94
 
 
 
30.
TERMINATION
95
 
 
 
31.
COSTS
96
 
 
 
32.
WARRANTIES
97
 
 
 
33.
GUARANTEES
98
 
 
 
34.
ENTIRE AGREEMENT
99
 
 
 
35.
FURTHER ASSURANCE
100
 
 
 
36.
CONFLICT WITH ARTICLES
100
 
 
 
37.
ASSIGNMENT
100
 
 
 
38.
NO PARTNERSHIP OR AGENCY
101
 
 
 
39.
VARIATION
101
 
 
 
40.
WAIVERS AND REMEDIES
101
 
 
 
41.
INVALIDITY
102
 
 
 
42.
EFFECT OF COMPLETION
102


 
 
43.
LANGUAGE
102
 
 
 
44.
NOTICES
103
 
 
 
45.
COUNTERPARTS
104
 
 
 
46.
INDEMNIFICATION
104


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
ii

--------------------------------------------------------------------------------



47.
GOVERNING LAW AND DISPUTE RESOLUTION
107
 
 


SCHEDULE 1
113
 
 
 
 
Part 1 - Registered Capital and Shareholder Loan Contribution Schedule
113
 
 
 
 
Part 2 - Management policies
114
 
 
 
SCHEDULE 2
115
 
 
 
 
First Directors
115
 
 
 
SCHEDULE 3
116
 
 
 
 
Deed of Adherence
116
 
 
 
SCHEDULE 4
120
 
 
 
 
Reserved Matters
120
 
 
 
SCHEDULE 5
121
 
 
 
 
Part 1 Preparation of the Exercise Date [**] and Determination of the
Provisional Option Price
121
 
 
 
 
Part 2 Preparation of the Completion Accounts and Determination of the Option
Price
124
 
 
 
SCHEDULE 6
128
 
 
 
 
Option Exercise Notices
128
 
 
 
SCHEDULE 7
130
 
 
 
 
Company Deed of Adherence
130
 
 
 
SCHEDULE 8
133
 
 
 
 
Worked Example
133
 
 
 
SCHEDULE 9
134
 
 
 
 
Examples of Excluded Items
134
 
 
 
SCHEDULE 10
135
 
 
 
 
Prohibited Competitive Lines
135
 
 
 
SCHEDULE 11
136
 
 
 
 
Permitted Lines
136


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
iii

--------------------------------------------------------------------------------




THIS AGREEMENT is made on 6 August 2012
BETWEEN:
(1)
CSMM HONG KONG LIMITED, a private company incorporated in Hong Kong under
registered number 1565306 and whose registered office is at Level 28, Three
Pacific Place, 1 Queen’s Road East, Hong Kong (“CS Hong Kong”);

(2)
SCCH LIMITED, a private company incorporated in Hong Kong under registered
number 1754514 and whose registered office is at 33/F, One Pacific Place, 88
Queensway, Hong Kong (“Swire”);

(3)
COLUMBIA SPORTSWEAR COMPANY, a public company incorporated in the State of
Oregon, U.S.A. under registered number 065993-10 and whose registered office is
at 14375 NW Science Park Drive, Portland, Oregon 97229 on its own behalf and on
behalf of its Affiliates (“CSC”); and

(4)
SWIRE RESOURCES LIMITED, a private company incorporated in Hong Kong under
registered number 55908 and whose registered office is at 33/F, One Pacific
Place, 88 Queensway, Hong Kong (“Swire Resources”).

WHEREAS:
(A)
Swire Shanghai enjoyed a successful working relationship with CSC in growing the
SRT Columbia Business since year 2005. Swire Shanghai will not be able to
distribute the Columbia Branded Products after 31 December 2014, the date on
which the distribution agreements relating to the SRT Columbia Business will
expire. In negotiating for a renewal of the distribution agreements, CSC and
Swire Resources agreed (through their wholly-owned Subsidiaries CS Hong Kong and
Swire respectively) to incorporate, establish and operate the Company as a joint
venture company to take over from Swire Shanghai the SRT Columbia Business and
to carry on the Business with effect from the Live Date. The proposed joint
venture enables Swire to enjoy prorated financial results of the Business for so
long as it remains a Shareholder of the Company.

(B)
The Original Shareholders have agreed, following the incorporation of the
Company, to inject capital to the Company on and subject to the terms and
conditions of this Agreement and have further agreed to regulate the management
of the Company, their relationship as





--------------------------------------------------------------------------------




investors in the Company and certain aspects of the affairs of the Company in
accordance with the provisions of this Agreement.
(C)
The Original Shareholders have agreed, following the incorporation of the
Company and prior to First Completion, to procure that the Company executes the
Company Deed of Adherence pursuant to which the Company shall become bound by
the provisions of this Agreement that relate to it.

(D)
Swire has agreed, following the incorporation of the Company and on or prior to
the Live Date, to cause the transfer from Swire Shanghai to the Company of the
SRT Columbia Business in exchange for cash consideration equal to the net book
value of the assets of the SRT Columbia Business (the “Reorganization”).

(E)
CSC and Swire Resources have, inter alia, agreed to guarantee the obligations of
CS Hong Kong and Swire respectively under this Agreement.

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
In this Agreement, unless the context requires otherwise:

“Accounting Period” means an accounting reference period of the Company
beginning on 1 January and ending on the following 31 December save that
references in this Agreement to the Company's first Accounting Period are to the
accounting reference period of the Company which shall begin on the date of its
incorporation and end on 31 December 2013;
“Acceleration Event” has the meaning given in Clause 23.1;
“Advance Payment” has the meaning given in Clause 6.1F;
“Affiliate” means (i) as to CSC, any Subsidiary of CSC, (ii) as to CS Hong Kong,
CSC and any Subsidiary of CSC (excluding CS Hong Kong), (iii) as to Swire
Resources, any Subsidiary of Swire Resources and (iv) as to Swire, Swire
Resources and any Subsidiary of Swire Resources (excluding Swire);

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
2

--------------------------------------------------------------------------------




“Agreed Form” means, in relation to a document, that document in the form agreed
by the Original Shareholders;
“Annual Turnover Threshold” has the meaning given in Clause 32.2;
“Anti-Corruption Policy” has the meaning given in Clause 3.1(d);
“Applicable Anticorruption Laws” means the laws specified as such in Clause
17.2(c) of this Agreement;
“Applicable Compliance Law” means the laws specified as such in Clause 17.2(c)
of this Agreement;
“Applicable Percentage” means the percentage of Equity Interest held by CS Hong
Kong or Swire (as the case may be) from time to time;
“Approval Documents” has the meaning given in Clause 3.6;
“Approval Letter” means the approval reply issued by the Examination and
Approval Authority approving the establishment of the Company and the Articles;
“Articles” means the proposed articles of association of the Company which shall
be consistent with the terms of this Agreement and is to be adopted on the First
Business License Issuance Date or, if the articles of association of the Company
are amended or replaced in accordance with the provisions of this Agreement, the
articles of association of the Company as so amended or replaced;
“Asset Transfer Completion” means completion of the Asset Transfer Completion
Transaction Documents and other matters in accordance with Clause 7;
“Asset Transfer Completion Conditions” means the conditions precedent to Asset
Transfer Completion set out in Clause 6.3;
“Asset Transfer Completion Date” means 31 December 2013 or such other date as
may be agreed by the parties in writing;
“Asset Transfer Completion Transaction Documents” means the Transfer Agreement,
the New Columbia Distribution Agreement, the Termination Agreement, the
Extension

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
3

--------------------------------------------------------------------------------




Agreement, the License Agreement, the Columbia Buying Support Services
Agreement, the Swire Buying Support Services Agreement, the New Lease
Agreements, the New Shop-in-Shops Contracts, the New Contracts, the New
Employment Agreements and such other documents required to carry into effect the
Reorganization;
“Assets” has the meaning given in Clause 6.1(a);
“Assignment of Swire Shareholder Loans” has the meaning given in Clause
22.12(a)(ii);
“Board” means the board of directors of the Company;
“Business” means the business to be carried on by the Company as described in
Clauses 8.1 and 8.2 or, if any change in the nature or scope of the business of
the Company is unanimously approved by the Shareholders in accordance with the
provisions of this Agreement, the business carried on by the Company following
such change;
“Business Day” means:
(a)
in respect of any action to be taken in the PRC, any day on which companies in
the PRC are generally open for business in the PRC, including a Saturday or
Sunday which the PRC government temporarily declares to be a working day
(“Working Rest Day”), but excluding a statutory holiday, or a Saturday or Sunday
other than a Working Rest Day; and

(b)
in respect of any action to be taken in Hong Kong or the US, a day on which
licensed banks are generally open for business in Hong Kong or the US throughout
their normal business hours other than a Saturday, Sunday, or public holiday in
Hong Kong or the US or a day on which a tropical cyclone warning signal No. 8 or
above or a black rainstorm warning signal is hoisted in Hong Kong at any time
between 9:00 a.m. and 5:00 p.m.;

“Business Plan” means the First Business Plan and any subsequent business plan
for the Company, the adoption of which has been unanimously approved by the
Shareholders in accordance with Clause 9 or, if any such business plan is,
subject to unanimous approval by the Shareholders, amended in accordance with
the provisions of this Agreement, that business plan as so amended;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
4

--------------------------------------------------------------------------------




“Call Option” means either the WOFE Call Option or the Columbia HK Option as the
context admits and "Call Options" means both of them together;
“Call Option Exercise Notice” means a notice substantially in the form set out
in Part 1 of Schedule 6;
“Cap” has the meaning given in Clause 20.2;
“Capital Contribution Certificate” means a certificate issued by the Company to
any person in accordance with the provisions of Clause 2.2 in respect of any
capital contribution made by that person to the Company;
“Certificate of Approval” means the certificate issued by the Examination and
Approval Authority approving the establishment of the Company;
“Chairman” means the chairman of the Board;
“Chief Financial Officer” means the chief financial officer of the Company;
“Columbia Branded Products” means products (including, without limitation,
apparel, footwear, equipment and accessories) bearing any of the Columbia
Brands;
“Columbia Brands” means the following brands owned by the CSC Group: ‘Columbia’,
‘Mountain Hardwear’, ‘Sorel’ and ‘Montrail’;
“Columbia Buying Support Services Agreement” means the agreement in the Agreed
Form between CSC and the Company to be entered into at Asset Transfer
Completion;
“Columbia Director” means a Director appointed by CS Hong Kong or any Group
Transferee of CS Hong Kong under Clause 10.2;
“Columbia HK Option” has the meaning given in Clause 22.1(b);
“Columbia Services Agreement” means the agreement in a form consistent with the
relevant key terms set forth in the Master Transitional Services Agreement
between the Company and CSC to be entered into at First Completion providing for
the provision to the Company by CSC prior to and following the Live Date of
certain management and administrative services;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
5

--------------------------------------------------------------------------------




“Columbia Sportswear International Sàrl” means a private company incorporated in
Switzerland under registered number CH-020-3025006-8 and whose registered office
is at Avenue des Morgines 12, Geneva Business Center, 1213 Petit-Lancy, Geneva,
Switzerland and who is an indirectly wholly owned Subsidiary of CSC as of the
date of this Agreement;
“Columbia Sportswear International Distributors Sàrl” means a private company
incorporated in Switzerland which was merged into Columbia Sportswear
International Sàrl in 2011 and is no longer in existence;
“Company” means Columbia Sportswear Commercial (Shanghai) Co., Ltd., a private
company to be incorporated and registered as a wholly foreign owned enterprise
in Huangpu District, Shanghai, the PRC as provided in Clause 2.1;
“Company Deed of Adherence” means a deed of adherence substantially in the form
set out in Schedule 7;
“Company Law” means the Company Law of the PRC which was amended and adopted on
27 October 2005 and came into force on 1 January 2006, as may be amended from
time to time;
“Companies Ordinance” means the Companies Ordinance (Chapter 32, as amended, of
the Laws of Hong Kong);
“Completion Accounts” means the financial statements agreed or determined in
accordance with Clause 22.23(b) and Part 2 of Schedule 5;
“Completion Accounts Adjustment” has the meaning given in Clause 22.23(c);
“Completion Accounts Payment Amount” has the meaning given in Clause 22.23(c);
“Completion Accounts Refund Amount” has the meaning given in Clause 22.23(c);
“Completion Date NEV” has the meaning given in Clause 22.23(c);
“Confidential Information” has the meaning given in Clause 28.1(a);
“Contracts” has the meaning given in Clause 6.1(c);
“CSC Group” means CSC and its Subsidiaries;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
6

--------------------------------------------------------------------------------




“Deed of Adherence” means a deed in the form, or substantially in the form, set
out in Schedule 3;
“Defaulting Shareholder” has the meaning given in Clause 23.2;
“Deputy General Manager” means the deputy general manager of the Company;
“Director” means a director of the Company;
"Dispatched Employees" has the meaning set forth in the Transfer Agreement;
“Disposal” in relation to a share or an equity interest includes:
(a)
selling, assigning, transferring or otherwise disposing of that share or equity
interest or any legal or beneficial interest in that share or equity interest or
granting any option or other right over that share or equity interest or any
legal or beneficial interest in that Share or equity interest;

(b)
creating or allowing to arise or permitting to subsist any Encumbrance over that
Share or equity interest or any legal or beneficial interest in that Share or
equity interest;

(c)
creating any trust or conferring any interest over that Share or equity interest
or any legal or beneficial interest in that Share or equity interest;

(d)
entering into any agreement, arrangement or understanding in respect of the
voting or any other rights attached to that Share or equity interest;

(e)
renouncing or assigning any right to subscribe or receive that Share or equity
interest or any legal or beneficial interest in that Share or equity interest;
and

(f)
entering into any agreement (whether or not subject to any condition precedent
or subsequent) to do any of the foregoing,

and references to “dispose of” in relation to a Share or an equity interest
shall be construed accordingly;
“Employees” has the meaning given in Clause 6.1(d);

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
7

--------------------------------------------------------------------------------




“Encumbrance” means any claim, charge, mortgage, pledge, hypothecation,
retention of title, lien, equity, option, power of sale, right of pre-emption,
right of first refusal or any other third party right or security interest of
any kind or any agreement, arrangement, obligation or commitment to create any
of the foregoing;
“Equity Interest Transfer Agreement” has the meaning given in Clause 22.13;
“Equity Interests” means equity interests in the registered capital of the
Company (and in respect of a single Shareholder, they shall be referred to as an
“Equity Interest”);
“Escrow Account” has the meaning given in Clause 22.14;
“Examination and Approval Authority” means the MOFCOM or other authority
entrusted by it to approve the Articles and the establishment of the Company;
“Excluded Entities” means (i) Swire Properties Limited, Hong Kong Aircraft
Engineering Company Limited and Cathay Pacific Airways Limited (“Listed
Companies”), (ii) any Subsidiaries of the Listed Companies, (iii) any
Subsidiaries of Swire Pacific Limited which become listed on an internationally
recognised stock exchange regardless whether (x) any such Subsidiary
subsequently delists from such exchange or (y) such Subsidiary remains a
Subsidiary of Swire Pacific Limited upon, following or at any time subsequent to
such listing (which Subsidiary will be treated as added to the list of the
Listed Companies, (iv) any companies added to the list of the Listed Companies
with the written consent of CS Hong Kong, and (v) any company which is under the
sole control of any of the Listed Companies from time to time;
“Excluded Item(s)” has the meaning given in Clause 21.1;
“Excluded Items Adjustment” has the meaning given in Clause 22.23(c);
“Excluded Item Amount” has the meaning given in Clause 22.23(c);
“Excluded Item Payment Amount” has the meaning given in Clause 22.23(c);
“Excluded Item Refund Amount” has the meaning given in Clause 22.23(c);
“Exercise Date” means the date on which an Exercise Notice is given in
accordance with the terms of this Agreement;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
8

--------------------------------------------------------------------------------




“Exercise Date NEV” has the meaning given in Clause 22.23(a);
“Exercise Date NEV Accounts” has the meaning given in Clause 22.23(a);
“Exercise Notice” means a Call Option Exercise Notice or a Put Option Exercise
Notice;
“Extension Agreement” means the agreement in the Agreed Form between Columbia
Sportswear International Sàrl and Swire Resources to be entered into at Asset
Transfer Completion pursuant to which the term of the Hong Kong Distribution
Agreement is extended to 31 December 2020;
“External Borrowing” has the meaning given in Clause 20.2(a);
“FCPA” mean the United States Foreign Corrupt Practices Act of 1977, as amended
from time to time;
“Financial and Accounting System” has the meaning given in Clause 17.1(b);
“First Business License” means the first business license of the Company issued
by the SAIC;
“First Business License Issuance Date” means the date the First Business License
is issued to the Company by the SAIC;
“First Business Plan” means the business plan for the Company for the period
between the Live Date and 31 December 2018 in the Agreed Form;
“First Completion” means completion of the first capital injection and other
matters in accordance with Clause 5;
“First Completion Conditions” means the conditions precedent to First Completion
set out in Clause 3.1;
“First Completion Date” has the meaning given in Clause 5.1;
“First Completion Transaction Documents” means the Swire Services Agreements,
and the Columbia Services Agreement;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
9

--------------------------------------------------------------------------------




“First Long Stop Date” means the 90th day after the First Business License
Issuance Date or 1 May 2013, if the First Business License will have not been
issued prior to that date or any other date as mutually agreed by CS Hong Kong
and Swire;
“General Manager” means the general manager of the Company;
“Governmental Authority” means any national, provincial or local governmental,
regulatory or administrative authority, agency or commission which exercises
executive, regulatory or administrative authority over the transactions
contemplated in this Agreement;
“Group” in relation to a company means that company and any and all of its
Subsidiaries;
“Group Transferee” means a company to which Equity Interests have been
transferred pursuant to Clause 26;
“Hong Kong” means the Hong Kong Special Administrative Region of the PRC;
“Hong Kong Distribution Agreement” means the distribution agreement dated 30
November 2005 (effective as of 1 January 2007) entered into between Columbia
Sportswear International AG (“Columbia AG”) and Swire Resources, as amended by
the amendment to the distribution agreement dated 26 May 2009 (effective as of 1
May 2009) entered into between Columbia AG’s assignee Columbia Sportswear
International Distributors Sàrl (which was merged into Columbia Sportswear
International Sàrl in 2011) and Swire Resources, pursuant to which Swire
Resources is granted distribution rights in respect of certain Columbia Brands
in the geographical area comprising Hong Kong and Macau;
“Hong Kong GAAP” shall mean generally accepted accounting principles and
practices as in effect from time to time in Hong Kong;
“Incorporation Agent” has the meaning given in Clause 2.1;
“Indemnified Party” has the meaning given in Clause 46.1;
“Indemnifying Party” has the meaning given in Clause 46.2;
“Initial Costs” means all costs, charges and expenses relating to the
incorporation and establishment of the Company, including all fees payable to
the Incorporation Agent or any local agents for the services in connection with
the formation of the Company as

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
10

--------------------------------------------------------------------------------




contemplated under Clause 2.1. For the avoidance of doubt, such Initial Costs do
not include each Shareholder’s own costs and expenses in relation to the
negotiation, preparation, execution and carrying into effect of this Agreement
and the other Transaction Documents;
"Initial Live Period" has the meaning given in Clause 12.1;
“IP” has the meaning given in Clause 13.2;
“Joint Account” has the meaning given in Clause 22.14;
“Key Employees” has the meaning set forth in the Transfer Agreement;
“Labour Union” means the labour union of the Company established in accordance
with the PRC Labour Union Law, the WOFE Law, the Company Law and other relevant
applicable laws and regulations of the PRC;
“Leased Properties” means the leased properties comprised in the SRT Columbia
Business as set out in part 1A and 1B of schedule B to the Transfer Agreement
(as may be subsequently updated prior to the Asset Transfer Completion Date and
subject however, to the agreement of the same by CS Hong Kong which shall not be
unreasonably withheld);
“License Agreement” means the license agreement between Columbia Sportswear
International Sàrl, Columbia Sportswear China Holdings Limited and the Company
in the Agreed Form to be entered into at Asset Transfer Completion;
“Liquidation Costs” means all costs, charges and expenses relating to the
dissolution and liquidation of the Company, including all fees payable to any
accountants or experts appointed by the Company in connection with the
inspection and valuation of the Company’s assets for liquidation purposes;
“Live Date” means the date on which the Company commences substantive trading
operations, such date to be on or around 1 January 2014;
“Losses” means any losses, damages, penalties, liabilities, compensation or
other awards, whether instigated, imposed or incurred under the laws of any
jurisdiction;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
11

--------------------------------------------------------------------------------




“M&A Provisions for Foreign Investors” means the PRC Provisions for Foreign
Investors to Merge and Acquire Domestic Enterprises (商务部关于外国投资者并购境内企业的规定);
“Management personnel” means the Company's General Manager, Deputy General
Manager, Chief Financial Officer, General Counsel (if any) and other personnel
designated as such by the Board;
“Master Transitional Services Agreement” means the master transitional agreement
in the Agreed Form comprising the key terms of the Columbia Services Agreement
and the Swire Services Agreements;
“Material Adverse Effect” means a material adverse effect on:-
(a)     the SRT Columbia Business or Swire Shanghai or any member of the CSC
Group arising in connection with:
(i)     any government investigation or enforcement action in respect of the
conduct or actions of such business or entity, or
(ii)     any reputational damage to the SRT Columbia Business or Swire Shanghai
or to any member of the CSC Group,
which seriously damages or impinges upon the ability of the Company to carry on
its business substantially in accordance with the Business Plan; or
(b)     the ability of any parties to consummate any of the transactions
contemplated in this Agreement or any of the Transaction Documents on a timely
basis;
“Maximum Dividends” means the maximum dividends payable by the Company as
permitted by law from time to time;
“MOFCOM” means the Ministry of Commerce of the PRC or any of its predecessors or
its relevant local branches;
“Net Equity Value” means the sum of (i) the paid up share capital, (ii) capital
reserves, (iii) all legal reserves and (iv) retained earnings or losses as the
case may be, which for the

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
12

--------------------------------------------------------------------------------




avoidance of doubt is calculated net of (a) any declared but unpaid dividends
and (b) any legal reserves;
“New Columbia Distribution Agreement” means the agreement in the Agreed Form
between Columbia Sportswear International Sàrl and the Company to be entered
into at Asset Transfer Completion;
“New Contracts” has the meaning given in Clause 6.2(c);
“New Employment Agreements” has the meaning given in Clause 6.2(d) and set forth
in the Transfer Agreement;
“New Lease Agreements” has the meaning given in Clause 6.2(b) and set forth in
the Transfer Agreement;
“New Shop-in-Shops Contracts” has the meaning given in Clause 6.2(b);
“New Standalone Retail Store Business Licenses” has the meaning given in Clause
6.1D;
“Non-Commercial Transactions” has the meaning given in Clause 13.4;
“Non-Selling Party” has the meaning given in Clause 26.2(a);
“Office Staff” has the meaning set forth in the Transfer Agreement;
“Offshore Option Completion” means the completion of the sale and purchase of
the Relevant Option Shares pursuant to the exercise of an Option in accordance
with Clauses 22.17 to 22.19 inclusive;
“Old Columbia Distribution Agreements” means the distribution agreement dated 1
May 2009 made between Columbia Sportswear International Distributors Sàrl (which
was merged into Columbia Sportswear International Sàrl in 2011) and Swire
Shanghai and the related licensing agreements relating to distribution rights in
respect of the Columbia Brands other than 'Sorel' in the PRC and excluding, for
the avoidance of doubt, the Hong Kong Distribution Agreement;
“Onshore Closing Conditions” has the meaning given in Clause 22.15;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
13

--------------------------------------------------------------------------------




“Onshore Option Completion” means the completion of the sale and purchase of
the Relevant Option Equity Interests pursuant to the exercise of an Option in
accordance with Clauses 22.20 to 22.21 inclusive;
“Option” means either of the Call Options or either of the Put Options as the
context admits;
“Option Completion” means the Onshore Option Completion or the Offshore Option
Completion as the context admits;
“Option Completion Date” means the date on which Option Completion takes place;
"Option Completion Accounts Date" means either of the following:
(i)     the earliest date following Option Completion that is the first Business
Day of a fiscal quarter falling after 31 December 2018 (where the Option
Completion Date is not the first Business Day of a fiscal quarter falling after
31 December 2018);
(ii)     the Option Completion Date (where the Option Completion Date is the
first Business Day of a fiscal quarter falling after 31 December 2018); or
(iii)     such other date as Swire or Swire Resources (as the case may be) and
CS Hong Kong may agree;
“Option Price” has the meaning given in Clause 22.22;
“Original Shareholders” means CS Hong Kong and Swire;
“Original Transferor” means, in relation to a Group Transferee, the Shareholder
who transferred the relevant Equity Interests to the Group Transferee or, where
there has been a series of transfers to Group Transferees, the Shareholder who
made the initial transfer of the relevant Equity Interests to a Group
Transferee;
“parties” means the Shareholders and the Company and “party” means any of them;
“PRC” means the People’s Republic of China, for the purpose of this Agreement
only, excluding Hong Kong, Macau and Taiwan;
“PRC GAAP” shall mean generally accepted accounting principles and practices as
in effect from time to time in the PRC;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
14

--------------------------------------------------------------------------------




“Provisional Option Price” has the meaning given in Clause 22.23;
“Put Option” means either the WOFE Put Option or the Swire Put Option as the
context admits and "Put Options" means both of them together;
“Put Option Exercise Notice” means a notice substantially in the form set out in
Part 2 of Schedule 6;
“Relevant Option Equity Interests” means the WOFE Option Equity Interests in the
event that either the WOFE Call Option or WOFE Put Option is exercised;
“Relevant Option Shares” means the Swire Option Shares in the event that either
the Columbia HK Option or Swire Put Option is exercised;
“Relevant Vendor” means Swire Resources in the event that either the Columbia HK
Option or Swire Put Option is exercised, and Swire in the event that either the
WOFE Call Option or WOFE Put Option is exercised;
“Reorganization” has the meaning given in Recital D;
“Restructuring” means, in relation to a company, any issue by way of
capitalisation of reserves or profits, any rights issue, any consolidation or
sub-division of capital, any conversion or reclassification of any of its
shares, any alteration in the rights attaching to any of its shares or class of
its shares, any reduction or repayment of share capital, any purchase or
cancellation by that company of its own shares, any capital dividend or any
enlargement, reduction, amalgamation, arrangement, reconstruction or compromise
affecting the share or registered capital of that company;
“Reserved Matter” means any of the matters specified in Schedule 4;
“SAFE” means the State Administration of Foreign Exchange or its local branch;
“SAIC” means the State Administration of Industry and Commerce or its local
branch;


“Second Capital Contribution Amount” has the meaning given in Clause 7A.1(b);


“Second Shareholder Loan Amount” has the meaning given in Clause 7A.1(f);


“Secretary” means the secretary of the Board;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
15

--------------------------------------------------------------------------------




“Selling Party” has the meaning given in Clause 26.1;
“Shareholder Loan Amount” has the meaning given in Clause 22.12(b)(ii);
“Shareholder Loan(s)” means the loans made to the Company by the Shareholders
whether pursuant to Clause 5A, Clause 7A, Clause 21 or otherwise and, where the
context so requires, the outstanding amount thereof;
“Shareholders” means the Original Shareholders and any other person who acquires
any Equity Interests after the date hereof and agrees to be bound by this
Agreement by executing a Deed of Adherence and “Shareholder” means any of them;
“Shop-in-Shops” has the meaning given in Clause 6.1(b);
“Shop Staff” has the meaning set forth in the Transfer Agreement;
“Shortfall Capital Contribution” has the meaning given in Clause 7A.3(a);
“SRT Columbia Business” means the business of the import, distribution and
retail sale of Columbia Branded Products in the PRC as operated by Swire
Shanghai;
“SRT Warranties” means the warranties of Swire Shanghai set out in Article IV of
the executed Transfer Agreement.
“Standalone Retail Stores” has the meaning given in Clause 6.1D;
“Subsidiary” of any person means any corporation or other entity of which such
person owns or controls directly or indirectly more than 50% of the outstanding
share capital or other ownership interest having voting power to elect
directors, managers or trustees of such corporation or other business entity and
the reference to “Subsidiary” includes a Subsidiary of a Subsidiary;
“Supervisor” has the meaning given in Clause 8.12(a);
“Swire Buying Support Services Agreement” means the agreement in the Agreed Form
between Swire Resources or Swire Shanghai and the Company to be entered into at
Asset Transfer Completion;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
16

--------------------------------------------------------------------------------




“Swire Director” means a Director appointed by Swire or any Group Transferee of
Swire under Clause 10.2;
“Swire First Dividend Date” has the meaning given in Clause 19.1;
“Swire Option Shares” means all the outstanding shares in the capital of Swire
legally and beneficially owned by Swire Resources as the date of this Agreement
together with any other shares or securities of Swire to which Swire Resources
(or any of its Affiliates) becomes legally or beneficially entitled after the
date of this Agreement and which, directly or indirectly, represent, arise out
of, are attributable to or are derived from any of those shares as a result of a
Restructuring;
“Swire Option Shares Transfer Agreement” means an agreement to be entered into
by Swire Resources and CS Hong Kong to document the transfer of the Relevant
Option Shares solely for the purposes of filing with the relevant Governmental
Authority and the assessment of stamp duty and/or tax;
“Swire Pacific Group” means all Subsidiaries of Swire Pacific Limited excluding
the Excluded Entities;
“Swire Put Option” has the meaning given in Clause 22.4(b);
“Swire Resources Group” means Swire Resources and its Subsidiaries;
“Swire Services Agreements” means (i) the services agreement in a form
consistent with the relevant key terms set forth in the Master Transitional
Services Agreement between the Company and Swire Resources and (ii) the services
agreement in a form consistent with the relevant key terms set forth in the
Master Transitional Services Agreement between the Company and Swire Shanghai,
both to be entered into at First Completion providing for the provision to the
Company by Swire Resources and Swire Shanghai respectively prior to and
following the Live Date of certain management and administrative services;
“Swire Shanghai” means 太古資源(上海)商貿有限公司(Swire Resources (Shanghai) Trading Company
Limited), a private company incorporated in Huangpu District (formerly Luwan
District), Shanghai with registered number 310000400405961;
“Tax Document” means any computation, return, assessment, demand note, claim,
election, surrender, disclaimer, notice, consent and any other document relating
to tax of the Company;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
17

--------------------------------------------------------------------------------




“Term” means the business term of the Company as set out in Clause 30.1;
“Termination Agreement” means the termination agreement in the Agreed Form
between Columbia Sportswear International Sàrl and Swire Shanghai to be entered
into at Asset Transfer Completion confirming termination of the Old Columbia
Distribution Agreements;
“Third-Party Claim” has the meaning given in Clause 46.2;
“Transaction Documents” means this Agreement, the First Completion Transaction
Documents, the Asset Transfer Completion Transaction Documents and any other
documents required to carry into effect the transactions contemplated hereunder,
including the Reorganization;
“Transfer Agreement” means the agreement in the Agreed Form providing for the
transfer to the Company by Swire Shanghai of the SRT Columbia Business with
effect from the Live Date (save and except that the transfer of the portion of
the Assets comprising inventory shall take effect from the Asset Transfer
Completion Date);
“US” means the United States of America;
“United States Dollars” or “US$” means the lawful currency of the US;
“US GAAP” means generally accepted accounting principles and practices as in
effect from time to time in the US;
“WOFE Call Option” has the meaning given in Clause 22.1(a);
“WOFE Group” means the Company and any and all of its Subsidiaries;
“WOFE Law” means the Law of the PRC on Foreign-funded Enterprises which was
amended, adopted and came into force on 31 October 2005, as amended from time to
time;
“WOFE Option Equity Interests” means the entire Equity Interests legally and
beneficially owned by Swire following completion of the contributions of
registered capital and Shareholder Loans reflected in Clause 7A.3 together with
any other Equity Interests or securities of the Company to which Swire (or any
of its Group Transferees) becomes legally or beneficially entitled thereafter
and which, directly or indirectly, represent, arise out of,

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
18

--------------------------------------------------------------------------------




are attributable to or are derived from any of those Equity Interests as a
result of a Restructuring; and
“WOFE Put Option” has the meaning given in Clause 22.4(a).
1.2
In addition to the definitions set out in Clause 1.1, the definition of certain
words and expressions which are used in the Schedules is set out in the Schedule
in which those words and expressions appear.

1.3
In this Agreement, unless the context otherwise requires:

(a)
references to Clauses and Schedules are to clauses of, and schedules to, this
Agreement and references within a Schedule to paragraphs are to paragraphs of
that Schedule;

(b)
references to the singular include the plural and vice versa and references to
one gender include all genders;

(c)
the words “include(s)”, “including” and “in particular” shall be construed as if
followed by the words “without limitation”;

(d)
references to a “company” shall be construed so as to include any company,
corporation or other body corporate (wherever and however incorporated or
established);

(e)
references to a “person” shall be construed so as to include any individual,
firm, company, government, state or agency of a state, local or municipal
authority or government body or any joint venture, association or partnership
(whether or not having separate legal personality);

(f)
references to times are to the Shanghai time; and

(g)
a reference to a statute or statutory provision shall be construed as a
reference to that statute or statutory provision as modified, re-enacted or
consolidated from time to time (whether before or after the date of this
Agreement) and to any subordinate legislation made from time to time under that
statute or statutory provision (whether before or after the date of this
Agreement).


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
19

--------------------------------------------------------------------------------




1.4
The Schedules form part of this Agreement and shall have the same force and
effect as if set out in the body of this Agreement and any reference to this
Agreement shall include the Schedules.

1.5
The headings in this Agreement are included for convenience only and shall be
ignored in interpreting this Agreement.

1.6
The documents which are in the Agreed Form for the purposes of this Agreement
are:

(a)
the Business Plan;

(b)
the Transfer Agreement;

(c)
the New Columbia Distribution Agreement;

(d)
the Termination Agreement;

(e)
the Extension Agreement;

(f)
the Master Transitional Services Agreements;

(g)
the License Agreement;

(h)
the Columbia Buying Support Services Agreement;

(i)
the Swire Buying Support Services Agreement;

(j)
the Equity Interest Transfer Agreement;

(k)
the Assignment of Swire Shareholder Loan; and

(l)
the resolutions of the Board referred to in Clause 5.2(f).

2.
COMPANY FORMATION AND CAPITAL CONTRIBUTIONS

2.1
Formation of the Company

The Original Shareholders shall jointly instruct a mutually agreed professional
firm (“Incorporation Agent”) to oversee the application process and any
application agent

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
20

--------------------------------------------------------------------------------




relating to the legal establishment of the Company in accordance with Clauses
3.1(a) and (b), for and on behalf of the Original Shareholders. The Original
Shareholders shall collaborate and give joint instructions to the Incorporation
Agent on a timely basis to facilitate the legal establishment of the Company.
The Original Shareholders shall procure that the Incorporation Agent shall:
(i)
not make any application or submission or any substantive statement or
representation to the Examination and Approval Authority or any other relevant
Governmental Authorities without obtaining the prior consent in writing of both
Original Shareholders, both as to timing and approach and as to form and
content;

(ii)
forward to both Original Shareholders copies of all draft applications,
submissions, documents and information (to be prepared in Chinese for official
filing purposes and English for the Original Shareholders’ reference), and give
both Original Shareholders an opportunity to discuss, review and approve such
applications, submissions, documents or information before they are signed,
released to the Examination and Approval Authority or other relevant
Governmental Authorities and/or are otherwise used or effected;

(iii)
promptly forward a copy of all correspondence and the reply from the Examination
and Approval Authority or other relevant Governmental Authorities to each
Original Shareholder; and

(iv)
comply with all applicable laws of Hong Kong and the PRC in connection with the
legal establishment of the Company.

It is agreed that:
(a)
No later than 31 March 2013, CS Hong Kong and Swire shall form the Company in
the PRC by the filing of the Articles, with an initial registered capital of
US$[**] and shall hold Equity Interests in the following proportions:

CS Hong Kong    :    60%
Swire        :    40%


(b)
For the purpose of establishing the Company, (i) Swire agrees to contribute
forty percent (40%) of the registered capital of the Company in immediately
available funds in accordance with Clause 5.2; and (ii) CS Hong Kong agrees to
contribute


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
21

--------------------------------------------------------------------------------




sixty percent (60%) of the registered capital of the Company in immediately
available funds in accordance with Clause 5.2.
(c)
Particulars of the Company

(i)
The Company shall be a PRC wholly foreign-owned enterprise to be incorporated
pursuant to the WOFE Law, the Company Law, other applicable laws and regulations
of the PRC, and the provisions of this Agreement.

(ii)
The name of the Company shall be “科伦比亚运动服装商贸༈上海༉有限公司” in Chinese (“Columbia
Sportswear Commercial (Shanghai) Co., Ltd.” in English, for identification
purpose only and will not be registered) or such other name as may be agreed to
by the Original Shareholders in writing and approved by the SAIC.

(iii)
The registered address of the Company shall be “上海市黄浦区巨鹿路137号5G2丁室” in Chinese
and “Room 5G2 Ding, 137 Ju Lu Road, Huangpu District, Shanghai, PRC” in English
or such other address as may be agreed to by the Original Shareholders in
writing.

(iv)
The Company shall be a wholly foreign owned company with limited liability.
Shareholders of the Company shall be liable to the Company to the extent of the
capital contribution for which they have subscribed. Except as otherwise
provided herein or agreed upon in writing by and between Shareholders, once a
Shareholder has paid its full capital contribution to the registered capital of
the Company, it shall not be required to provide any further funds to or on
behalf of the Company by way of capital contribution, loan, advance, guarantee
or otherwise. The Company shall be liable for its debts to the extent of all of
its assets. As long as a Shareholder has paid its full capital contribution to
the registered capital of the Company, creditors of the Company shall have
recourse only to the assets of the Company and shall not seek, or be entitled
to, repayment from any of the Shareholders.

(v)
The Company shall be a legal person under the laws of the PRC. The Company shall
be subject to the jurisdiction of and shall be protected by


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
22

--------------------------------------------------------------------------------




the laws of the PRC. The activities of the Company shall comply with the
applicable laws of the PRC.
(vi)
The initial registered capital of the Company shall be US$[**].

(vii)
The initial total investment of the Company shall be US$[**].

2.2
When a Shareholder has made all or any part of its contribution to the
registered capital of the Company under any provision of this Agreement or
otherwise, a PRC certified public accountant appointed by the Board shall verify
such contribution and issue a capital contribution verification report in the
form required under PRC law. Such report shall be submitted to the competent
Examination and Approval Authority (if necessary) and the SAIC for the record.
In accordance with such report, the Company shall issue a Capital Contribution
Certificate to the relevant Shareholder. An interim Capital Contribution
Certificate shall be issued in respect of each partial contribution made by a
Shareholder. Upon completion of all capital contributions by a Shareholder, any
interim certificate(s) shall be returned to the Company for cancellation and a
final Capital Contribution Certificate shall be issued. Any interim or final
Capital Contribution Certificate shall be signed by the Chairman and stamped
with the Company seal, and shall specify the following:

(h)
the name of the Company;

(i)
the date of establishment of the Company;

(j)
the Company’s registered capital;

(k)
the name of the Shareholder, the amount of registered capital contributed by
such Shareholder and the date on which such capital contribution was made; and

(l)
the serial number and date of issuance of the Capital Contribution Certificate.

2.3
The Company shall prepare a register of members at the Company, which shall
state the following:

(a)
the names and domiciles of the Shareholders;

(b)
the capital contribution made by each Shareholder; and


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
23

--------------------------------------------------------------------------------




(c)
the serial numbers of the Capital Contribution Certificates held by each
Shareholder.

2.4
Subject to the terms and conditions of this Agreement, each Original Shareholder
shall make its contributions to the registered capital of the Company and make
Shareholder Loans to the Company in accordance with the schedule set forth in
Part 1 of Schedule 1. The management policies referred to in Part 2 of Schedule
1 shall be put in place in accordance with the requirements set out in Part 2 of
Schedule 1 and shall take effect from the First Completion.

3.
FIRST COMPLETION CONDITIONS

3.1
The obligations of the Original Shareholders to proceed to First Completion
shall be subject to the fulfilment of each of the following conditions, except
as waived in writing by each of them on or before the First Long Stop Date:

(m)
the Company shall have been legally established in Huangpu District, Shanghai
(or such other district as mutually agreed by the parties) and validly
subsisting, and in particular:

(i)
the Company shall have received approvals from all competent Governmental
Authorities, especially the competent Examination and Approval Authority, as
required under PRC law for the establishment of the Company and the Articles,
and both the Approval Letter and the Certificate of Approval received by the
Company shall approve the Articles without modifications unacceptable to CS Hong
Kong and/or Swire;

(ii)
the Company shall have received the First Business License issued by the
competent SAIC as required under PRC law without modifications unacceptable to
CS Hong Kong and/or Swire, and the Articles shall have been filed with the
competent SAIC;

(iii)
the time-limit to fulfil all conditions precedent shall not have exceeded the
prescribed time as required by PRC law in relation to capital contributions to
the Company or the Company has obtained valid capital contribution deferment
approval, and that the Company’s Certificate of Approval and First Business
License have not expired or been revoked;


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
24

--------------------------------------------------------------------------------




(n)
the persons listed in Schedule 2 shall have been duly appointed as the initial
Directors of the Company, Timothy P. Boyle (or such other person as CS Hong Kong
may nominate in writing) shall have been appointed as the Chairman and legal
representative of the Company, [**] or such other person as Swire may nominate
in writing shall have been duly appointed as the initial General Manager as
contemplated by Clause 12.1, and all PRC legal procedures as required under PRC
law (such as filings with the SAIC) relating to such appointments shall have
been duly completed;

(o)
there having been no Material Adverse Effect;

(p)
CS Hong Kong and Swire being reasonably satisfied that the Company (after the
Company has been duly formed and established under the laws of the PRC) has
adopted a corporate policy and procedures in compliance with applicable
provisions of the FCPA, PRC laws and regulations governing anti-bribery
compliance (and equivalent laws and regulations promulgated in any other
applicable jurisdictions if and to the extent applicable) to prevent violations
by the Company of the FCPA, PRC anti-bribery laws and bribery practices,
including customary monitoring and reporting procedures and preparation of a
compliance program for the Company’s employees (“Anti-Corruption Policy”);

(q)
the Company Deed of Adherence having been duly executed and delivered by all the
parties thereto;

(r)
Swire Shanghai having served notices to creditors and announced in the relevant
newspapers in respect of the proposed transfer of Assets contemplated under the
Transfer Agreement in accordance with Article 13 of the M&A Provisions for
Foreign Investors (if applicable);

(s)
Swire shall have given an irrevocable power of attorney to CS Hong Kong in
favour of CS Hong Kong to enable CS Hong Kong to do all such things necessary
and execute all such documents required to give effect to Clause 7A.3;

(t)
CS Hong Kong shall have given an irrevocable power of attorney to Swire in
favour of Swire to enable Swire to do all such things necessary and execute all
such documents required to give effect to Clause 7A.3;


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
25

--------------------------------------------------------------------------------




(u)
any other conditions precedent mutually agreed in writing by CS Hong Kong and
Swire (if any).

3.2
The provisions of Clause 1 (Definitions and Interpretation), this Clause 3
(First Completion Conditions) and Clauses 4 (Period to First Completion), 28
(Confidential Information), 29 (Announcements), 31 (Costs), 32 (Warranties), 34
(Entire Agreement), 37 (Assignment), 38 (No Partnership or Agency), 39
(Variation), 40 (Waivers and Remedies), 41 (Invalidity), 44 (Notices), 46
(Indemnification), 47 (Governing Law and Dispute Resolution) shall not be
subject to any condition whether under this Clause 3, Clause 6 or otherwise.

3.3
Swire shall use all reasonable endeavours (to the extent it is within its
control and power to do so) to fulfil or procure the fulfilment of the First
Completion Conditions set out in Clause 3.1(a), (b),(c), (d), (e), (f), (g) and
to the extent applicable (i) as soon as possible and in any event on or before
the First Long Stop Date.

3.4
CS Hong Kong shall use all reasonable endeavours (to the extent it is within its
control and power to do so) to fulfil or procure the fulfilment of the First
Completion Conditions set out in Clause 3.1(a), (b), (c), (d), (e), (h) and to
the extent applicable (i) as soon as possible and in any event on or before the
First Long Stop Date.

3.5
If an Original Shareholder becomes aware of any fact, matter or circumstance
that will or may prevent or delay the fulfilment of any First Completion
Condition, it shall give prompt written notice of that fact, matter or
circumstance to the other Shareholder.

3.6
If the contents of the Approval Letter, the Certificate of Approval and/or the
First Business License (hereinafter collectively referred to as the “Approval
Documents”) specified in Clauses 3.1(a)(i) and 3.1(a)(ii) herein are modified
materially as compared to the contents which the Original Shareholders have
submitted for approval, both Original Shareholders shall consult in good faith
and shall resolve the issues in the following manner:

(a)
to accept the aforesaid material modifications and waive the condition precedent
in Clause 3.1(a) herein; or

(b)
to apply to the relevant Governmental Authorities to have such Approval
Documents amended and re-issued in a form which remedies the material
modification to the satisfaction of both Original Shareholders.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
26

--------------------------------------------------------------------------------




In any event, if the aforesaid Approval Letter or the Certificate of Approval
contains material modifications that cannot be accepted by either of the
Original Shareholders and the Original Shareholders cannot reach any consensus
as to the waiver of the relevant First Completion Condition, the Original
Shareholders shall not apply to the SAIC for the First Business License before a
consensus is reached.
3.7
If any First Completion Condition has not been fulfilled (or waived, if capable
of being waived) on or before the First Long Stop Date (or such later date as
the Original Shareholders may agree in writing), Swire and CS Hong Kong shall
have the right to issue written notice to the other terminating this Agreement
(other than the provisions referred to in Clause 3.2) immediately, whereupon the
Original Shareholders shall apply for the cancellation of the First Business
License (if issued) and the liquidation of the Company pursuant to Clause 30. In
such case, if CSC does not want to liquidate the Company, CS Hong Kong shall
immediately acquire from Swire and Swire shall immediately sell to CS Hong Kong
all the Equity Interest held by Swire in the Company at a price equal to US$1.00
so long as no registered capital has been contributed by Swire, and provided
always that if the non-fulfilment of any First Completion Condition has arisen
directly or indirectly as a result of CS Hong Kong’s default, breach or
non-observance of the provisions of this Agreement, then CS Hong Kong shall not
have any right to acquire such Equity Interest from Swire (unless Swire
otherwise agrees in writing) and the Original Shareholders shall instead procure
the liquidation of the Company pursuant to Clause 30. If the non-fulfilment of
any First Completion Condition has arisen directly or indirectly as a result of
either Shareholder’s default, breach or non-observance of the provisions of this
Agreement (in this Clause 3.7, the “defaulting Shareholder”), then the
defaulting Shareholder shall indemnify the other Shareholder (in this Clause
3.7, the “non-defaulting Shareholder”) against any portion of the Initial Costs
incurred or paid by the non-defaulting Shareholder (to the extent that such
Initial Costs have not been reimbursed by the Company) and the non-defaulting
Shareholder’s Applicable Percentage of such Initial Costs and Liquidation Costs
incurred or paid by the Company. Under such circumstances, neither the
non-defaulting Shareholder nor the Company shall have any right whatsoever to
require the defaulting Shareholder to make any further contribution to the
registered capital of the Company or otherwise to require other performance
under this Agreement, except with respect to enforcing rights and remedies
available to the non-defaulting Shareholder where the defaulting Shareholder is
alleged to have committed a breach of such Agreement.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
27

--------------------------------------------------------------------------------




4.
PERIOD TO FIRST COMPLETION

Each of the Original Shareholders undertakes to the other to procure that, save
with the other's prior written consent or pursuant to this Agreement, the
Company shall not at any time between its incorporation and First Completion:
(d)
increase or decrease its registered capital, grant any options, warrants or
other rights to subscribe for or purchase or otherwise acquire any Equity
Interests or allot or issue any securities which carry rights of conversion
into, rights of exchange or subscription for or rights to purchase or otherwise
acquire any Equity Interests; or

(e)
carry on any trade or business or engage in any activity of any sort or acquire
any asset or incur any liability (whether actual or contingent); or

(f)
enter into any agreement, transaction, arrangement or commitment of any nature
whatsoever.

5.
FIRST COMPLETION

5.1
First Completion shall take place at Mayer Brown JSM at 16th – 19th Floors,
Prince’s Building, 10 Chater Road, Central, Hong Kong (or at such other place as
the Original Shareholders may agree in writing) on the fifth Business Day
following satisfaction or waiver of the First Completion Conditions (or on such
other date as the Original Shareholders may agree in writing) (the “First
Completion Date”).

5.2
At First Completion:

(m)
Contributions to registered capital of the Company shall be made by the Original
Shareholders in the following proportions:

(i)
CS Hong Kong shall contribute US$[**] in cash to the registered capital of the
Company, representing 60% of the Company’s registered capital;

(ii)
Swire shall contribute US$[**] in cash to the registered capital of the Company,
representing 40% of the Company’s registered capital,


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
28

--------------------------------------------------------------------------------




such capital contributions to be paid to the Company in immediately available
cash funds by way of capital contribution and as consideration for issuance of
their respective Equity Interests.
(n)
the Company shall update the register of members of the Company by entering CS
Hong Kong’s name in the register of members of the Company as the holder of 60%
Equity Interests representing 60% of paid-up registered capital of the Company
and procure the issue to CS Hong Kong of a definitive Capital Contribution
Certificate in respect thereof;

(o)
the Company shall update the register of members of the Company by entering
Swire’s name in the register of members of the Company as the holder of 40%
Equity Interests representing 40% of paid-up registered capital of the Company
and procure the issue to Swire of a definitive Capital Contribution Certificate
in respect thereof;

(p)
the Company, Swire Resources and Swire Shanghai (as appropriate) shall execute
the Swire Services Agreements;

(q)
the Company and CSC shall execute the Columbia Services Agreement;

(r)
the Original Shareholders shall procure that resolutions of the Board in the
Agreed Form are duly passed:

(i)
adopting the First Business Plan; and

(ii)
appointing the initial General Manager, Deputy General Manager and Chief
Financial Officer as contemplated by Clause 12.1, and appointing such person(s)
as CS Hong Kong and Swire may jointly nominate in writing as the Secretary.

(s)
the Original Shareholders shall deliver to each other a certified true copy of
the board resolutions of the relevant member(s) of the CSC Group or the Swire
Resources Group (as the case may be) regarding authorisation and approval of the
relevant Transaction Documents to which a member of the CSC Group or the Swire
Resources Group is a party and the transactions contemplated hereby and thereby.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
29

--------------------------------------------------------------------------------




5.3
No party shall be obliged to take any action required of it under Clause 5.2
unless all other actions required of each other party under Clause 5.2 are taken
simultaneously.

5.4
If for any reason any Original Shareholder has not complied with any requirement
under Clause 5.2 (in this Clause 5.4, the “defaulting Shareholder”), and the
other Original Shareholder has complied with the requirements under Clause 5.2
(in this Clause 5.4, the “non-defaulting Shareholder”), the non-defaulting
Shareholder may (without prejudice to any right of indemnification or damages or
other remedy to which it is entitled by law or pursuant to this Agreement) issue
written notice to the defaulting Shareholder terminating this Agreement (other
than the provisions referred to in Clause 3.2) immediately, whereupon the
Original Shareholders shall apply for the cancellation of the First Business
License and the liquidation of the Company pursuant to Clause 30. In such case,
if CSC does not want to liquidate the Company, CS Hong Kong shall immediately
acquire from Swire and Swire shall immediately sell to CS Hong Kong all the
Equity Interest held by Swire in the Company (i) at a price equal to US$1.00 if
no registered capital has been contributed by Swire or (ii) to the extent that
Swire has contributed registered share capital pursuant to Clause 5.2, at a
price equal to the amount of registered capital so contributed, provided always
that if CS Hong Kong is the defaulting Shareholder, then CS Hong Kong shall not
have any right to acquire such Equity Interest from Swire (unless Swire
otherwise agrees in writing) and the Original Shareholders shall instead procure
the liquidation of the Company pursuant to Clause 30. The defaulting Shareholder
shall indemnify the non-defaulting Shareholder against any portion of the
Initial Costs incurred or paid by the non-defaulting Shareholder (to the extent
that such Initial Costs have not been reimbursed by the Company) and the
non-defaulting Shareholder’s Applicable Percentage of such Initial Costs and
Liquidation Costs incurred or paid by the Company. Under such circumstances,
neither the non-defaulting Shareholder nor the Company shall have any right
whatsoever to require the defaulting Shareholder to make any further
contribution to the registered capital of the Company or otherwise to require
other performance under this Agreement, except with respect to enforcing rights
and remedies available to the non-defaulting Shareholder where the defaulting
Shareholder is alleged to have committed a breach of such Agreement.

5A.
INJECTION OF SHAREHOLDER LOANS FOLLOWING THE FIRST COMPLETION

5A.1
Subject to First Completion and the due registration of such Shareholder Loans
with the competent SAFE, on or prior to 1 October 2013, the Original
Shareholders shall make Shareholder Loans of US$[**] to the Company in
proportion to their respective Equity Interests as follows:


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
30

--------------------------------------------------------------------------------




(i)
CS Hong Kong shall make a Shareholder Loan of US$[**] in cash to the Company;
and

(ii)
Swire shall make a Shareholder Loan of US$[**] in cash to the Company.

5A.2
If either of the Original Shareholders fails to make any or all of its
Shareholder Loans to the Company in accordance with Clause 5A.1 (in this Clause
5A.2, the “defaulting Shareholder”) and the other Original Shareholder makes its
Shareholder Loans to the Company in accordance with Clause 5A.1 (in this Clause
5A.2, the “non-defaulting Shareholder”), the Company shall cause any Shareholder
Loans made pursuant to Clause 5A.1 to be repaid in full to the non-defaulting
Shareholder as soon as practicable (unless the non-defaulting Shareholder agrees
otherwise). The non-defaulting Shareholder may (without prejudice to any right
of indemnification or damages or other remedy to which it is entitled by law or
pursuant to this Agreement) issue written notice to the defaulting Shareholder
terminating this Agreement (other than the provisions referred to in Clause 3.2)
immediately, whereupon the Original Shareholders shall apply for the
cancellation of the First Business License and the liquidation of the Company
pursuant to Clause 30. In such case, if CSC does not want to liquidate the
Company, CS Hong Kong shall immediately acquire from Swire and Swire shall
immediately sell to CS Hong Kong all the Equity Interest held by Swire in the
Company at a price equal to Swire’s Applicable Percentage of the Net Equity
Value of the Company as at the date of issue of the written notice to the
defaulting Shareholder terminating this Agreement, provided always that if CS
Hong Kong is the defaulting Shareholder, then CS Hong Kong shall not have any
right to acquire such Equity Interest from Swire (unless Swire otherwise agrees
in writing) and the Original Shareholders shall instead procure the liquidation
of the Company pursuant to Clause 30. The defaulting Shareholder shall indemnify
the non-defaulting Shareholder against any portion of the Initial Costs incurred
or paid by the non-defaulting Shareholder (to the extent that such Initial Costs
have not been reimbursed by the Company) and the non-defaulting Shareholder’s
Applicable Percentage of such Initial Costs and Liquidation Costs incurred or
paid by the Company. Under such circumstances, neither the non-defaulting
Shareholder nor the Company shall have any right whatsoever to require the
defaulting Shareholder to make any further contribution to the registered
capital of the Company or otherwise to require other performance under this
Agreement, except with respect to enforcing rights and remedies available to the
non-defaulting Shareholder where the defaulting Shareholder is alleged to have
committed a breach of such Agreement.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
31

--------------------------------------------------------------------------------




6.
REORGANIZATION & ASSET TRANSFER COMPLETION CONDITIONS

6.1
Provided that there is no material adverse disclosure against the warranties of
Swire Shanghai set out in the article IV of the Transfer Agreement in the Agreed
Form prior to the signing of the Transfer Agreement, all parties shall use
reasonable endeavours to procure signing of (i) the Transfer Agreement by no
later than 6 months following the First Business License Issuance Date and (ii)
all other Asset Transfer Completion Transaction Documents on or prior to 31
December 2013. Subject to the Asset Transfer Completion taking place, all Asset
Transfer Completion Transaction Documents shall take effect as of the Live Date,
save and except that the transfer of the portion of Assets comprising inventory
shall take effect as of the Asset Transfer Completion Date. Swire shall use its
reasonable endeavours (to the extent it is within its control and power to do
so) to procure:

(t)
Swire Shanghai to transfer to the Company all those fixed assets, inventory and
other relevant assets comprised in the SRT Columbia Business as set out in
schedule A to the Transfer Agreement (as may be subsequently updated prior to
the Asset Transfer Completion Date and subject however, to the agreement of the
same by CS Hong Kong which shall not be unreasonably withheld) (the “Assets”),
such that the Company shall thereafter hold the full legal and beneficial title
and interest to and in all such Assets free from all Encumbrances, pursuant to
the terms and conditions of the Transfer Agreement;

(u)
(i) [**] comprised in the SRT Columbia Business as set out in part 1A of
schedule B to the Transfer Agreement (as may be subsequently updated prior to
the Asset Transfer Completion Date and subject however, to the agreement of the
same by CS Hong Kong which shall not be unreasonably withheld) in a form that
includes [**] listed in the part 1A of schedule B to the Transfer Agreement,
(ii) the [**] as set out in part 1B of schedule B to the Transfer Agreement (as
may be subsequently updated prior to the Asset Transfer Completion Date and
subject however, to the agreement of the same by CS Hong Kong which shall not be
unreasonably withheld) to provide [**] for the Company, and (iii) the relevant
[**] with the Company in respect of the shop-in-shops comprised in the SRT
Columbia Business as set out in part 2 of schedule B to the Transfer Agreement
(as may be subsequently updated prior to the Asset Transfer Completion Date and
subject however, to the agreement of the same by CS Hong Kong which shall not be
unreasonably withheld) (the “Shop-in-Shops”) in a form that [**] set forth in
part 2 of schedule B to the Transfer Agreement (as may be subsequently updated
prior to the Asset Transfer Completion


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
32

--------------------------------------------------------------------------------




Date and subject however, to the agreement of the same by CS Hong Kong which
shall not be unreasonably withheld);
(v)
the relevant [**] with the Company in respect of the [**] entered into by Swire
Shanghai comprised in the SRT Columbia Business as set out in schedule C to the
Transfer Agreement (as may be subsequently updated prior to the Asset Transfer
Completion Date and subject however, to the agreement of the same by CS Hong
Kong which shall not be unreasonably withheld) (the “Contracts”) in a form that
[**] listed in schedule C to the Transfer Agreement (as may be subsequently
updated prior to the Asset Transfer Completion Date and subject however, to the
agreement of the same by CS Hong Kong which shall not be unreasonably withheld),
provided however, that to the extent the parties determine that [**] for purpose
of compliance with the requirement of PRC law, [**]; and

(w)
Swire Shanghai to [**] comprised in the SRT Columbia Business as set out in
schedule D to the Transfer Agreement (classified as “Key Employees”, “Shop
Staff” or “Office Staff” depending on their function in the SRT Columbia
Business) as may be subsequently updated prior to the Asset Transfer Completion
Date and subject however, to the agreement of the same by CS Hong Kong which
shall not be unreasonably withheld (the “Employees”) [**] (as defined below)
with the Company in a form consistent with that set forth in [**]

6.1A
Subject to Asset Transfer Completion taking place, [**] [**] with the Company in
respect of certain Leased Properties or Shop-in-Shops prior to the Live Date as
contemplated under Clause 6.1(b), the parties agree that [**] of each existing
lease or shop-in-shops contract or [**] relevant landlord or contracting
counter-party [**] or [**] in respect of the relevant Leased Properties or
Shop-in-Shops (whichever is earlier) [**] as follows:

(a)
Swire Shanghai shall [**], and

(b)
the Company shall [**].

6.1B
Subject to Asset Transfer Completion taking place, if certain contracting
counter-parties [**] with the Company in respect of certain Contracts as
contemplated under Clause 6.1(c), Swire Shanghai shall [**].

6.1C
In connection with the arrangements contemplated under Clause 6.1(d), it is
agreed that:


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
33

--------------------------------------------------------------------------------




(a)
Offer by the Company

The Employees shall be offered employment with the Company with effect from the
Live Date [**] (and [**] required by applicable law) and which shall [**] set
out in the mutually agreed Business Plan, to take effect on the Live Date, as
set out in the New Employment Agreements.
(b)
Notification to Employees

Not less than 30 days before the Asset Transfer Completion Date (or such longer
period as may be required by law or under the relevant contracts of employment):
(i)
the Company shall have [**] on the terms of the New Employment Agreements; and

(ii)
Swire Shanghai shall have [**] a notice of termination of his/her employment
with Swire Shanghai.

(c)
Co-operation

Swire shall procure Swire Shanghai to use its reasonable endeavours to
co-operate with the Company in endeavouring to [**], provided that CS Hong Kong
shall use its reasonable endeavours to procure the Company to co-operate with
Swire Shanghai in endeavouring to [**].
(d)
Employee Costs

With effect from the Live Date, Swire shall procure Swire Shanghai to pay each
Employee who has executed the New Employment Agreement all outstanding wages,
social security insurance, housing fund or other benefits required by PRC law,
[**]. The Company will [**]. Swire shall procure that Swire Shanghai shall [**]
with Swire Shanghai. For the avoidance of doubt, the Company shall be
responsible for all severance and long service payments payable to each Employee
who remains employed by the Company beyond [**].
(e)
Employees not joining the Company


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
34

--------------------------------------------------------------------------------




Notwithstanding the foregoing provisions of this Clause 6.1C, subject to Clause
27.1, to the extent that [**], Swire Shanghai may [**]. To the extent that any
of the [**] with the Company, Swire Shanghai shall [**] (or any other period as
may be agreed among the Company, Swire Shanghai and [**]).
(f)
Swire shall procure Swire Shanghai to use its reasonable endeavours to
co-operate with the Company in endeavouring to [**], provided that CS Hong Kong
shall use its reasonable endeavours to procure the Company to co-operate with
Swire Shanghai in endeavouring to [**]. Swire shall procure Swire Shanghai to
use its reasonable endeavours (to the extent it is within its control and power
to do so) to procure the relevant [**] with the Company in respect of the
Contracts (only those relevant to [**] in a form that includes [**] listed in
items 7 to 9 of schedule C to the Transfer Agreement (as may be subsequently
updated prior to the Asset Transfer Completion Date and subject however, to the
agreement of the same by CS Hong Kong which shall not be unreasonably withheld).
With effect from the Live Date, [**] shall procure [**] to pay [**] prior to
Live Date all outstanding wages, social security insurance, housing fund or
other benefits required by PRC law, but excluding [**] by the Company when
he/she [**]. The Company will [**] of each of such [**] with the Seller in any
[**]. Swire shall procure Swire Shanghai to indemnify the Company against any
[**] by the Company during the period of [**] to the extent that such [**] to
the Seller from the relevant [**]. For the avoidance of doubt, the Company shall
be responsible for [**] beyond the period of [**] from the Live Date.

6.1D
As soon as practicable following the Asset Transfer Completion Date, Swire
shall, if it has not already done so, use its reasonable endeavours to (i)
assist the Company in seeking approval from MOFCOM for the Standalone Retail
Stores, (ii) assist the Company in seeking new business licenses from the
relevant Governmental Authority (“New Standalone Retail Store Business
Licenses”) for the Company’s standalone retail stores specifying the same
registered addresses as were previously used by such stores as part of the SRT
Columbia Business (“Standalone Retail Stores”), a list of which is set out in
schedule E to the Transfer Agreement (as may be subsequently updated prior to
the Asset Transfer Completion Date and subject however, to the agreement of the
same by CS Hong Kong which shall not be unreasonably withheld), and (iii) within
60 days after the termination or expiration of the existing lease agreements in
respect of the Standalone Retail Stores, procure that Swire Shanghai will apply
for deregistration of all existing branch business licenses for the Standalone
Retail Stores to enable issuance of the New Standalone Retail Store Business
Licenses in favour of the Company.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
35

--------------------------------------------------------------------------------




6.1E
With effect from the Live Date, for so long as the Company has not yet been
granted the New Standalone Retail Store Business Licenses in respect of the
Standalone Retail Stores as contemplated under Clause 6.1D, Swire Shanghai
shall, prior to the termination or expiration of the existing lease agreements
in respect of the Standalone Retail Stores, continue to hold the existing
business license in respect of the relevant Standalone Retail Stores and such
Standalone Retail Stores shall be operated at the direction, for the benefit and
at the risk of the Company and the Company shall bear all profits or losses (as
the case may be) and all liabilities, costs, expenses and related taxes
(including turnover taxes and local levies) arising from and in relation to such
Standalone Retail Stores for the period from Live Date and shall indemnify Swire
Shanghai accordingly. For the avoidance of doubt, the Company shall not bear any
liabilities of such Standalone Retail Stores for the period from Live Date if
such liabilities arise from or are caused by the default of Swire Shanghai, such
as Swire Shanghai’s failure to comply with the applicable laws of the PRC.

6.1F
Subject to MOFCOM’s approval, the Company shall, in advance of the Asset
Transfer Completion Date, pay 60% of the estimated consideration for the Assets
or any amount not lower than that stipulated by the applicable laws and
regulations of the PRC (“Advance Payment”) to Swire Shanghai on the last
Business Day falling within a period of 6 months after the First Business
License Issuance Date in accordance with the terms of the Transfer Agreement and
the M&A Provisions for Foreign Investors.

6.2
In connection with the Reorganization, Swire shall use its reasonable endeavours
to procure Swire Shanghai or each of the relevant parties to enter into the
following agreements with the Company:

(a)
the Transfer Agreement;

(b)
new lease agreements (the “New Lease Agreements”) in relation to the Leased
Properties and new contracts (the “New Shop-in-Shops Contracts”) in relation to
the Shop-in-Shops;

(c)
the new contracts (the “New Contracts”) in relation to the Contracts; and

(d)
the employment agreements (the “New Employment Agreements”) between the Company
as employer and each of the Employees as employee.

6.3
The obligations of the Original Shareholders and the Company to proceed to Asset
Transfer Completion and consummate the transactions contemplated hereunder shall
be subject to


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
36

--------------------------------------------------------------------------------




the fulfilment of each of the following conditions, except as waived in writing
by each of them on or before the Asset Transfer Completion Date:
(c)
the Transfer Agreement having been entered into by Swire Shanghai;

(d)
in the sole discretion of CS Hong Kong, either (i) the [**], [**] as of the date
of the Transfer Agreement and [**] as of the date of the Transfer Agreement or
(ii) if any of the foregoing threshold in this Clause 6.3(b) is not met and CS
Hong Kong in its sole discretion chooses to waive such condition, Swire
undertakes to bear the [**] (as the case may be) to make up the shortfall in the
threshold stipulated in the foregoing; and [**] of the [**] as of the date of
this Agreement having been [**] the Company;

(e)
(i) the [**] in respect of not less than [**] as of the date of the Transfer
Agreement having been entered into by the [**] in a form that includes terms
consistent with the key terms of the agreements listed in [**] and (ii) the [**]
having been entered into with or assigned by the [**] to provide [**] for the
Company;

(f)
the [**] in respect of [**] as of the date of the Transfer Agreement having been
entered into by the relevant contracting counter-parties;

(g)
the [**] in respect of [**] as of the date of the Transfer Agreement having been
entered into by the relevant contracting counter-parties;

(h)
there having been no Material Adverse Effect;

(i)
with respect to the Applicable Anticorruption Laws, there is no evidence or
allegation of non-compliance that either CS Hong Kong or Swire reasonably
determines gives rise to a material financial liability or provides a valid
ground for governmental enforcement action against the Company, CSC, CS Hong
Kong or Swire;

(j)
MOFCOM approval having being obtained and SAIC registration having been
completed in respect of the extension of the Company’s business scope to include
retail;


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
37

--------------------------------------------------------------------------------




(k)
establishment of the Company’s branch offices at the same addresses in Guangzhou
and Beijing as Swire Shanghai’s current branch offices in Guangzhou and Beijing
having been completed;

(l)
the Company having been registered as a general VAT taxpayer with the competent
tax authorities;

(m)
no material breach of and no material adverse disclosure against the SRT
Warranties having occurred on or prior to the Asset Transfer Completion Date;

(n)
MOFCOM approval having been obtained in respect of [**] the Standalone Retail
Stores where [**] referred to in Clause 6.3(c)(i) (i.e. [**] set out in
6.3(c)(i)); and

(o)
any other conditions precedent mutually agreed in writing by CS Hong Kong and
Swire (if any).

6.4
Swire shall use all reasonable endeavours (to the extent it is within its
control and power to do so) to fulfil or procure the fulfilment of the Asset
Transfer Completion Conditions set out in Clause 6.3(a), (b), (c), (d), (e),
(f), (g), (h), (i), (j), (k), (l) and, to the extent applicable, (m) as soon as
possible and in any event on or before the Asset Transfer Completion Date.

6.5
CS Hong Kong shall use all reasonable endeavours (to the extent it is within its
control and power to do so) to fulfil or procure the fulfilment of the Asset
Transfer Completion Conditions set out in Clause 6.3(f), (g), (h), (i), (j), (l)
and, to the extent applicable, (m) as soon as possible and in any event on or
before the Asset Transfer Completion Date.

6.6
If an Original Shareholder becomes aware of any fact, matter or circumstance
that will or may prevent or delay the fulfilment of any Asset Transfer
Completion Condition, it shall give prompt written notice of that fact, matter
or circumstance to the other Shareholder.

6.7
If any Asset Transfer Completion Condition has not been fulfilled (or waived, if
capable of being waived) on or before the Asset Transfer Completion Date, the
Shareholders shall negotiate in good faith with a view to agreeing an
alternative approach to the Business and/or an alternative use for the Company
that would avoid the need for any of the Shareholders to exercise its rights
under Clause 6.8.

6.8
If no legally binding agreement has been reached under Clause 6.7 by 7 January
2014 (or such other date as the parties may agree in writing), the following
provisions shall apply:


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
38

--------------------------------------------------------------------------------




(a)
CS Hong Kong may elect to purchase from Swire all of the Equity Interest held by
Swire in the Company at a price equal to Swire’s Applicable Percentage of the
Net Equity Value of the Company plus the amount representing any outstanding
Shareholder Loans owing to Swire (to the extent that the same has not been
repaid to Swire and provided that Swire Shanghai has refunded or will
simultaneously refund the Advance Payment (net of any non-refundable
transactional costs including local levies and related charges already paid by
Swire Shanghai) to the Company pursuant to the Transfer Agreement) with the
result that the Company will be wholly-owned by CS Hong Kong after such transfer
and, where applicable, the outstanding Shareholder Loans originally owing to
Swire will be duly registered under the name of CS Hong Kong with the competent
SAFE after such assignment; provided always that if the non-fulfilment of any
Asset Transfer Completion Condition has arisen directly or indirectly as a
result of CS Hong Kong’s default, breach or non-observance of the provisions of
this Agreement, then CS Hong Kong shall not have any right to acquire such
Equity Interest from Swire (unless Swire otherwise agrees in writing) and the
Original Shareholders shall instead procure the liquidation of the Company
pursuant to Clause 30. The Company shall procure (i) the approval of the
relevant MOFCOM of the purchase of the Equity Interest referred to in this
Clause 6.8(a) and (ii) where applicable, the registration with the competent
SAFE the assignment of the outstanding Shareholder Loans owing to Swire from
Swire to CS Hong Kong;

(b)
if the non-fulfilment of any Asset Transfer Completion Condition has arisen
directly or indirectly as a result of either Shareholder’s default, breach or
non-observance of the provisions of this Agreement (in this Clause 6.8, the
“defaulting Shareholder”), then the defaulting Shareholder shall indemnify the
other Shareholder (in this Clause 6.8, the “non-defaulting Shareholder”) against
any portion of the Initial Costs incurred or paid by the non-defaulting
Shareholder (to the extent that such Initial Costs have not been reimbursed by
the Company) and the non-defaulting Shareholder’s Applicable Percentage of such
Initial Costs and Liquidation Costs incurred or paid by the Company;

(c)
in the event of the purchase of Swire’s Equity Interest or the liquidation of
the Company (as the case may be) pursuant to Clause 6.8(a), neither the
non-defaulting Shareholder nor the Company shall have any right whatsoever to
require the defaulting Shareholder to make any further contribution to the
registered capital of the Company or otherwise to require other performance
under this Agreement, and any requirement for performance of this Agreement
shall be only with respect to


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
39

--------------------------------------------------------------------------------




enforcing rights and remedies available to the non-defaulting Shareholder where
the defaulting Shareholder is alleged to have committed a breach of such
Agreement;
(d)
CS Hong Kong acknowledges, agrees and undertakes that Swire Shanghai will be
allowed to continue to run the SRT Columbia Business under the Old Columbia
Distribution Agreements [**], which will continue in full force and effect in
accordance with their terms and Swire shall procure that Swire Shanghai shall so
perform. In this regard, the parties shall procure that, prior to the purchase
of Swire’s Equity Interest or the liquidation of the Company (as the case may
be) pursuant to Clause 6.8(a) and to the extent permitted by PRC law and, if
necessary, agreed by the relevant contracting parties such as the relevant
landlords of the relevant Leased Properties, all inventory owned by or in the
possession of the Company will be transferred to Swire Shanghai [**] and all
assets, contracts, properties and employees comprised in the SRT Columbia
Business will be transferred or assigned to or otherwise remain with or used by
Swire Shanghai.

7.
ASSET TRANSFER COMPLETION

7.1
Asset Transfer Completion shall take place at K&L Gates LLP Shanghai Office at
Suite 3708, Park Place, 1601 Nanjing Road West, Shanghai, PRC (or at such other
place as the Original Shareholders may agree in writing) on the Asset Transfer
Completion Date provided always that each of the Asset Transfer Completion
Conditions has been fulfilled or waived.

7.2
At Asset Transfer Completion, if the named entities below have not already done
so:

(p)
the Company shall and CS Hong Kong shall procure that Columbia Sportswear
International Sàrl shall execute the New Columbia Distribution Agreement ;

(q)
CSC shall procure that Columbia Sportswear International Sàrl shall and Swire
shall procure Swire Shanghai shall execute the Termination Agreement;

(r)
CSC shall procure that Columbia Sportswear International Sàrl shall and Swire
Resources shall execute the Extension Agreement;

(s)
the Company shall and CSC shall procure that Columbia Sportswear International
Sàrl and Columbia Sportswear China Holdings Limited shall execute the License
Agreement;


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
40

--------------------------------------------------------------------------------




(t)
the Company and CSC shall execute the Columbia Buying Support Services
Agreement;

(u)
the Company and Swire Resources or Swire Shanghai (as appropriate) shall execute
the Swire Buying Support Services Agreement;

(v)
Swire Shanghai shall have validly terminated all employment relationships with
all the Employees who accepts the offer of the Company, made evidence available
to CS Hong Kong of having done the same.

7.3
No party shall be obliged to take any action required of it under Clause 7.2
unless all other actions required of each other party under Clause 7.2 are taken
simultaneously.

7.4
If for any reason any party has not complied with any of its obligations under
Clause 7.2 (in this Clause 7.4, each a “defaulting party”) and the other parties
have complied with their obligations under Clause 7.2 (in this Clause 7.4, each
a “non-defaulting party”), a non-defaulting party may (without prejudice to any
right of indemnification or damages or other remedy to which it is entitled by
law or pursuant to this Agreement):

(a)
postpone Asset Transfer Completion to another Business Day;

(b)
if practicable, continue with Asset Transfer Completion, provided that in doing
so the non-defaulting party’s or parties’ right to claim against the defaulting
party or parties for failing to fulfil its or their obligations pursuant to this
Agreement should not be prejudiced;

(c)
announce termination of this Agreement without any liability in which case the
parties shall immediately apply for deregistration of the Company’s Business
License and liquidation of the Company pursuant to Clause 30, and the defaulting
Shareholder shall indemnify the non-defaulting Shareholder against any portion
of the Initial Costs incurred or paid by the non-defaulting Shareholder (to the
extent that such Initial Costs have not been reimbursed by the Company) and the
non-defaulting Shareholder’s Applicable Percentage of such Initial Costs and
Liquidation Costs incurred or paid by the Company; or

(d)
if CS Hong Kong is the non-defaulting party, it may acquire from Swire all the
Equity Interest held by Swire in the Company at a price equal to Swire’s
Applicable Percentage of the Net Equity Value of the Company, plus the amount
representing


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
41

--------------------------------------------------------------------------------




any outstanding Shareholder Loans owing to Swire (to the extent that the same
has not been repaid to Swire and provided that Swire Shanghai has refunded or
will simultaneously refund the Advance Payment (net of any non-refundable
transactional costs including local levies and related charges already paid by
Swire Shanghai) to the Company pursuant to the Transfer Agreement) with the
result that the Company will be wholly-owned by CS Hong Kong after such transfer
and, where applicable, the outstanding Shareholder Loans originally owing to
Swire will be duly registered under the name of CS Hong Kong with the competent
SAFE after such assignment; provided always that if CS Hong Kong is the
defaulting party, then CS Hong Kong shall not have any right to acquire such
Equity Interest from Swire (unless Swire otherwise agrees in writing). Under
such circumstances, neither the defaulting party nor the Company shall have any
right whatsoever to require the non-defaulting party to make any further
contribution to the registered capital of the Company or otherwise to require
other performance under this Agreement, and any requirement for performance of
this Agreement shall be only with respect to enforcing rights and remedies
available to the non-defaulting party where the defaulting party is alleged to
have committed a breach of such Agreement. The Company shall procure (i) the
approval of the relevant MOFCOM of the purchase of the Equity Interest referred
to in this Clause 7.4(d) and (ii) where applicable, the registration with the
competent SAFE the assignment of the outstanding Shareholder Loans owing to
Swire from Swire to CS Hong Kong.
7.5
If Asset Transfer Completion fails to take place, CS Hong Kong acknowledges,
agrees and undertakes that Swire Shanghai will be allowed to continue to run the
SRT Columbia Business under the Old Columbia Distribution Agreements [**], which
will continue in full force and effect in accordance with their terms and Swire
shall procure that Swire Shanghai shall so perform. In this regard, the parties
shall procure that, prior to the liquidation of the Company pursuant to Clause
7.4(c) or the purchase of Swire’s Equity Interest pursuant to Clause 7.4(d) (as
the case may be) and to the extent permitted by PRC law and, if necessary,
agreed by the relevant contracting parties such as the relevant landlords of the
relevant Leased Properties, all inventory owned by or in the possession of the
Company will be transferred to Swire Shanghai and all assets, contracts,
properties and employees comprised in the SRT Columbia Business will be
transferred or assigned to or otherwise remain with or used by Swire Shanghai.

7A.    POST-LIVE DATE EVENTS
7A.1    Following Asset Transfer Completion and after the Live Date, the
following actions shall be taken as soon as practicable:

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
42

--------------------------------------------------------------------------------




(a)
The Shareholders will cause the Articles to be amended to increase the
registered capital of the Company to US$[**] and the total investment of the
Company to US$[**];

(b)
The Shareholders will each make further registered capital of the Company in the
following proportions (each being a “Second Capital Contribution Amount”):

(i)
CS Hong Kong shall contribute US$[**] in cash to the registered capital of the
Company, such that its enlarged shareholding still represents 60% of the
Company’s registered capital; and

(ii)
Swire shall contribute US$[**] in cash to the registered capital of the Company,
such that its enlarged shareholding still represents 40% of the Company’s
registered capital,

which Second Capital Contribution Amount must be paid in full (and not in part
only) and be paid in immediately available cash funds by way of capital
contribution and as consideration for issuance of the relevant Equity Interests;
(c)
Subject to the contributions referred to in Clause 7A.1(b) taking place, the
Company shall update the register of members of the Company by entering CS Hong
Kong’s name in the register of members of the Company as the holder of 60%
Equity Interests being 60% of the enlarged paid-up registered capital of the
Company and procure the issue to CS Hong Kong of a definitive Capital
Contribution Certificate in respect thereof;

(d)
Subject to the contributions referred to in Clause 7A.1(b) taking place, the
Company shall update the register of members of the Company by entering Swire’s
name in the register of members of the Company as the holder of 40% Equity
Interests being 40% of the enlarged paid-up registered capital of the Company
and procure the issue to Swire of a definitive Capital Contribution Certificate
in respect thereof;

(e)
The Company shall obtain (i) a certificate of approval from MOFCOM on the change
in registered capital and total investment levels referred to in Clauses 7A.1(a)
to (d) and (ii) an amended business license from SAIC reflecting the newly
increased registered capital and paid-up capital levels;


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
43

--------------------------------------------------------------------------------




(f)
Following amendment of the Company’s business license as referred to in Clause
7A.1(e), and by no later than 31 March 2014, further Shareholder Loans of
US$[**] to the Company shall be registered by the Shareholders with SAFE and
following completion of such registration, shall be advanced by each of the
Shareholders on or before 1 May 2014 in the following proportions (each being a
“Second Shareholder Loan Amount”):

(i)
CS Hong Kong shall make a Shareholder Loan of US$[**] in cash to the Company;
and

(ii)
Swire shall make a Shareholder Loan of US$[**] in cash to the Company,

which Second Shareholder Loan Amount must be paid in full (and not in part only)
and in immediately available cash funds.
7A.2
For the avoidance of doubt, upon making all capital contributions and
Shareholder Loans to the Company in accordance with Clauses 5.2, 5A.1 and 7A.1,
CS Hong Kong and Swire will hold Equity Interests in the Company and Shareholder
Loans in the following proportions and amounts:

Name of Shareholder
Equity Percentage (%) Interest in Company
Registered Capital in Company (US$)


Shareholder Loans owing by the Company (US$)
 
CS Hong Kong


60
%
[**]
[**]
 
Swire


40
%
[**]
[**]
 
Total:
100
%
[**]
[**]
 

7A.3
(a)    If one of the Shareholders fails to contribute its Second Capital
Contribution Amount on or before [**] (in this Clause 7A.3 the “defaulting
Shareholder”) and the other Shareholder has contributed its Second Capital
Contribution Amount on or before such date (in this Clause 7A.3 the
“non-defaulting Shareholder”), the non-defaulting Shareholder shall have the
right (but not the obligation), to elect to contribute to the Company in cash
the relevant Second Capital Contribution Amount which the defaulting Shareholder
has failed to contribute (a “Shortfall Capital Contribution”). If the
non-defaulting Shareholder elects to contribute the Shortfall Capital
Contribution, it shall notify the defaulting Shareholder in writing by no later
than 10 days after [**]. If the defaulting Shareholder fails to contribute its
Second


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
44

--------------------------------------------------------------------------------




Capital Contribution Amount within 5 days after it receives the notice from the
non-defaulting Shareholder, the non-defaulting Shareholder may contribute the
Shortfall Capital Contribution by no later than the date falling within 10
Business Days after the later of (i) the Company having received the relevant
MOFCOM’s approval for the non-defaulting Shareholder’s contribution of the
relevant Shortfall Capital Contribution and the relevant change in shareholding
percentages or (ii) the completion of the competent SAFE's registration in
respect of payment of the relevant Shortfall Capital Contribution (if such
registration is required).
(b)    Upon the contribution by the non-defaulting Shareholder of the Shortfall
Capital Contribution, the Shareholders shall procure the Company to update the
register of members of the Company to reflect the adjusted Equity Interests of
the respective Shareholders based on the enlarged registered capital of US$[**]
and procure the issue to the non-defaulting Shareholder of a definitive Capital
Contribution Certificate in respect of its total additional contribution of
US$[**] to the registered capital of the Company.
(c)    Where Swire is the non-defaulting Shareholder and Swire elects to make a
Shortfall Capital Contribution, then with effect from the date upon which the
non-defaulting Shareholder makes its Shortfall Capital Contribution, the
following provisions shall apply:
(i)
Notwithstanding Clause 10.2, Swire shall be entitled to [**] additional [**]
such that the Board shall consist of [**] Directors nominated by Swire and [**]
Directors nominated by CS Hong Kong;

(ii)
Notwithstanding Clause 10.6, Swire shall be entitled to [**];

(iii)
Notwithstanding [**], Swire shall be entitled to [**], and CS Hong Kong shall be
entitled to [**];

(iv)
Notwithstanding Clause 13.1, the Company shall, in carrying on the Business,
adopt and comply with policies that are consistent with the compliance policies
of Swire Pacific Limited and all applicable laws, rules and regulations;

(v)
Notwithstanding Clause 17.2(a) and paragraph 12 of Part A of Schedule 4, such
firm of auditors nominated by Swire shall be appointed as the auditors


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
45

--------------------------------------------------------------------------------




of the Company, which shall be capable of performing auditing work meeting the
standards of both PRC GAAP and Hong Kong GAAP;
(vi)
Notwithstanding Clause 17.3, the Company will be a majority owned subsidiary of
Swire Pacific Limited, a company listed on the Main Board of the Stock Exchange
of Hong Kong Limited, and as such will be required to comply with the Rules
Governing the Listing of Securities on the Stock Exchange of Hong Kong Limited
and such requirements and rules imposed on Swire Pacific Limited;

(vii)
Notwithstanding Clause 9, the issues listed in paragraph 5 of Section I of Part
B of Schedule 4 shall no longer be considered Reserved Matters;

and the relevant provisions of this Agreement shall be deemed amended and shall
be construed accordingly.
(d)    Where CS Hong Kong is the non-defaulting Shareholder and CS Hong Kong
elects to make a Shortfall Capital Contribution, then with effect from the date
upon which the non-defaulting Shareholder makes its Shortfall Capital
Contribution, (i) CS Hong Kong shall be entitled to [**] such that the Board
shall consist of [**] Directors nominated by CS Hong Kong and [**] Director
nominated by Swire and the provisions of Clause 10.2 shall be deemed to be
amended and shall be construed accordingly; and (ii) the issues listed in
paragraph 5 of Section I of Part B of Schedule 4 shall no longer be considered
Reserved Matters.
(e)    The Shareholders shall do all acts, matters and things necessary and
execute all such documents required to give effect to the provisions of this
Clause 7A.3 including without limitation to procure the Articles be amended to
reflect the change of the Board composition referred to in Clauses 7A.3(c)(i)
and 7A.3(d), and without prejudice to the foregoing, and as security for each
Shareholder’s obligations pursuant to this Clause 7A.3, each Shareholder
irrevocably appoints the other Shareholder as its attorney to do all such things
necessary and execute all such documents required to give effect to this Clause
7A.3.
7A.4
If a Shareholder fails to contribute its Second Shareholder Loan Amount on or
before [**] (in this Clause 7A.4, the “defaulting Shareholder”) and the other
Shareholder has contributed its Second Shareholder Loan Amount on or before such
date (in this Clause 7A.4, the “non-defaulting Shareholder”), the non-defaulting
Shareholder shall have the right (but not the


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
46

--------------------------------------------------------------------------------




obligation), to elect to contribute to the Company on behalf of the defaulting
Shareholder in cash the relevant Second Shareholder Loan Amount which the
defaulting Shareholder has failed to contribute provided that such election and
contribution is made by the non-defaulting Shareholder by no later than the date
falling within 10 Business Days after the Company receives the competent SAFE’s
registration in respect of the non-defaulting Shareholder’s agreement to
contribute to the Company the relevant Second Shareholder Loan Amount which the
defaulting Shareholder has failed to contribute; notwithstanding such amount
being a Shareholder Loan, it shall be deemed as a loan made by the
non-defaulting Shareholder to the defaulting Shareholder, and interest shall
accrue on the principal amount at an annual interest rate equal to [**] as then
in effect, the Company shall be obligated to repay principal [**], which
obligation shall, if not earlier satisfied, to the extent permitted by PRC law,
be deducted against [**].
8.
THE COMPANY'S BUSINESS AND ITS MANAGEMENT

8.1
Subject to Clause 8.2, the business scope of the Company shall be as more
specifically described in the Company’s Articles as approved by and registered
with the relevant Governmental Authorities and listed on the Business License
then in force.

8.2
The business of the Company shall be the wholesale sales, distribution and
retail sale of Columbia Branded Products in the PRC. The parties acknowledge
that the business relating to the brands ‘Sorel’ and ‘Montrail’ (which form part
of the Columbia Brands) [**] Plan but that the Company shall have a right of
first refusal to carry out such business in the PRC [**]. CSC shall [**] in
relation to the wholesale sales, distribution and retail sale by the Company of
the ‘Sorel’ and/or ‘Montrail’ branded products in the PRC [**]. Swire, [**],
[**] for either the Sorel brand or the Montrail brand, or both brands, will
[**]. If the [**] either or both brands is [**] will be updated accordingly. To
the extent that Swire, [**] for either or both of the Sorel brand or the
Montrail brand, then [**].

8.3
The Company shall not carry on any trade, business or activity other than the
Business without unanimous approval of the Original Shareholders.

8.4
The operation scale of the Company shall be established by the Board in
accordance with the provisions of this Agreement, and taking into account actual
market conditions, expected sales volumes, the employees' ability to absorb new
technology and any other factors considered important by the Board. In
accordance with the requirements of this Agreement, such operation scale may
from time to time be expanded or reduced by the Board in light of market and
other relevant conditions.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
47

--------------------------------------------------------------------------------




8.5
A general meeting of the Company shall consist of all the Shareholders of the
Company, shall be the highest authority of the Company and, subject always to
Clause 9, shall exercise its functions and powers in accordance with the
relevant provisions of the Company Law, including:

(a)
Determining the Company’s operational guidelines and investment plans;

(b)
Electing and changing the Directors and Supervisors and deciding the matters
relating to their salaries and compensations;

(c)
Deliberating and approving reports of the Board;

(d)
Deliberating and approving reports of the Supervisors;

(e)
Deliberating and approving annual financial budget plans and final account plans
of the Company;

(f)
Deliberating and approving company profit distribution plans and loss recovery
plans;

(g)
Making resolutions about the increase or reduction of the Company’s registered
capital;

(h)
Making resolutions about the issuance of corporate bonds;

(i)
Adopting resolutions about the merger, split-up, change of company form,
dissolution, liquidation of the Company;

(j)
Revising the Articles;

(k)
Changing the auditors of the Company;

(l)
Making decisions in respect of any Reserved Matter specified in Part A of
Schedule 4, which shall be subject to unanimous approval by the Shareholders in
accordance with Clause 9; and

(m)
Other functions as specified by the general meeting from time to time.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
48

--------------------------------------------------------------------------------




8.6
An annual general meeting shall be convened each year. An interim general
meeting may be convened in accordance with the procedures set forth in the
relevant provisions of the Company Law and the Articles. Unless otherwise
provided in this Agreement, all other matters relating to the procedures for
convening a general meeting such as notice requirements, the quorum, voting
requirements, etc. shall be handled in accordance with the relevant provisions
of the Company Law and the Articles.

8.7
In lieu of any meeting of the Shareholders, a written resolution may be adopted
by the Shareholders if such resolution is sent to all Shareholders and is
affirmatively signed and adopted by the Shareholders who have sufficient voting
right to adopt such resolution at a duly convened meeting of the Shareholders,
provided that all Reserved Matters shall be subject to unanimous approval by the
Shareholders in accordance with Clause 9. Such resolution may be executed in
separate counterparts (each of which may be transmitted by facsimile) each of
which shall be an original and all of which taken together shall constitute one
and the same resolution. If a non-counterpart original resolution signed by all
approving Shareholders is required for submission to any Governmental Authority
of the PRC, the Secretary shall be responsible for arranging the signature of
the same, and all approving Shareholders shall provide full and timely
co-operation in the signature thereof. All minutes of general meetings and all
Shareholders’ resolutions shall be prepared in Chinese (with English version of
the same for the Shareholders’ reference).

8.8
Adoption of resolutions relating to matters other than Reserved Matters at
general meetings shall require the affirmative vote of a simple majority of the
Shareholders present in person, by proxy or by telecommunications at a duly
convened general meeting or through a written resolution in accordance with this
Agreement.

8.9
Subject to Clause 8.11, the Board shall be responsible for the management of the
Business in accordance with the Business Plan in force from time to time and,
for this purpose, the Board may exercise all the powers of the Company.

8.10
The powers and duties of the Board shall be as set forth in the relevant
provisions of the Company Law, including:

(a)
Convening general meetings and presenting reports thereto;

(b)
Implementing the resolutions made at general meetings;


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
49

--------------------------------------------------------------------------------




(c)
Determining the Company’s Business Plan which is subject to the approval by the
Shareholders in accordance with Clause 14 and investment plan;

(d)
Working out the Company’s annual financial budget plans and final account plans;

(e)
Working out the Company’s profit distribution plans and loss recovery plans;

(f)
Working out the Company’s plans on the increase or reduction of registered
capital, as well as on the issuance of corporate bonds;

(g)
Working out the Company’s plans on merger, split-up, change of the company form,
or dissolution, etc.;

(h)
Making decisions on the establishment of the Company’s internal management
departments;

(i)
Making decisions on hiring or dismissing the Company’s manager and his salary
and compensation, and, according to the nomination of the manager, deciding on
the hiring or dismissal of vice manager(s) and the persons in charge of finance
as well as their salaries and compensations;

(j)
Working out the Company’s basic management system (including devising the
management policies set out in Part 2 of Schedule 1);

(k)
Making decisions in respect of any Reserved Matter specified in Part B of
Schedule 4; and

(l)
Other functions as authorized by the general meeting.

8.11
The Board shall not take any action or decision in respect of any Reserved
Matter without the unanimous prior approval of the Shareholders in accordance
with Clause 9.1.

8.12
Each Shareholder shall exercise its voting right and shall take all other
necessary or desirable actions within such Shareholder’s control, and the
Company shall take all necessary and desirable actions within its control, such
that:

(a)
The authorized number of Supervisors shall be established at two persons and
that the following persons shall be elected as the supervisors (the
“Supervisor”):


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
50

--------------------------------------------------------------------------------




(i)
One person designated by CS Hong Kong which shall initially be CSC’s corporate
controller; and

(ii)
One person designated by Swire which shall initially be Swire Resources’
financial controller (or such other person as Swire may nominate in writing).

(b)
The Directors and senior management of the Company shall not concurrently serve
as Supervisors.

8.13
Each supervisor shall be appointed for a term of three (3) years and may serve
consecutive terms if re-designated or re-elected pursuant to Clause 8.12 above.

8.14
The Supervisors shall serve in their positions without remuneration. However,
the Company shall reimburse each Supervisor for the reasonable out-of-pocket
expenses incurred by such Supervisor in performing his/her duties.

8.15
Unless otherwise provided in this Agreement, the powers and duties of the
Supervisors shall be as set forth in the relevant provisions of the Company Law,
including:

(a)
Checking the financial affairs of the Company;

(b)
Supervising the fulfilment of the obligations of the Directors and Management
personnel, putting forward proposals on the removal of any Director or
Management personnel who violates any law, administrative regulation, this
Agreement or any resolution of the general meeting;

(c)
Demanding any Director or Management personnel to make corrections if his act
has injured the interests of the Company;

(d)
Proposing to call interim general meetings, calling and presiding over general
meetings when the Board does not exercise the function of calling and presiding
over general meetings as prescribed in accordance with PRC law;

(e)
Putting forward proposals at general meetings;

(f)
Initiating actions against Directors or Management personnel according to PRC
law; and


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
51

--------------------------------------------------------------------------------




(g)
Other duties as authorized by the general meeting.

8.16
The Company shall adopt a management system under which the management of the
Company shall report to and work under the supervision and direction of the
Board.

8.17
The Management personnel of the Company shall consist of one General Manager,
one Deputy General Manager and one Chief Financial Officer and such other
positions as the Board may from time to time consider reasonable and necessary
taking into account the matters agreed by all Shareholders in the Business Plan
and the other restrictions set out in this Agreement.

8.18
The General Manager shall be responsible for all of the day-to-day operations
and management of the Company in accordance with the Business Plan other than
those matters expressly reserved for decision and action by the Board as set out
in this Agreement. He shall be responsible to the Board and shall carry out all
matters under the authority granted to him by the Board. Subject to the
supervision and direction of the Board, the General Manager shall have (i) the
authority to hire and dismiss all employees of the Company other than the other
Management personnel, the Secretary and the department managers (for the
avoidance of doubt, the Board shall have the authority to hire and dismiss the
department managers) and (ii) the power to use funds jointly with the Chief
Financial Officer, within the budgetary parameters approved by the Board and
relevant policies of the Company. The Deputy General Manager and such department
managers shall report to and work under the supervision and direction of the
General Manager, the Chief Financial Officer shall report to the Board and
functionally report to CSC’s chief financial officer, and the General Counsel of
the Company (if any) shall report to the Board and functionally report to the
General Counsel of CSC.

8.19
The General Manager shall keep the Deputy General Manager informed in a timely
manner with respect to all major decisions. The Deputy General Manager shall
assist the General Manager in the performance of his responsibilities as
requested by the General Manager. The General Manager and the Deputy General
Manager shall perform their respective duties on a full time basis and shall not
hold posts concurrently as general manager or deputy general manager in any
other economic entity regardless of whether such entity is in competition with
the Company. The parties agree and acknowledge that the responsibilities of the
Deputy General Manager [**] shall include, inter alia, performing [**] within
the management of the Company and in such role the Deputy General Manager will
have the right to [**] in respect of any matters concerning or pertaining to the
business and affairs of the Company as the Deputy General Manager may from time
to time see fit; provided


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
52

--------------------------------------------------------------------------------




however, that the Deputy General Manager may not disclose information or
confidences of the Company that are subject to attorney-client privilege, which
disclosure would have the effect of destroying such privilege.
9.
RESERVED MATTERS

9.1
The Shareholders shall procure, so far as lies within their respective power,
that no action or decision is taken (whether by the Company, the Board, any
committee of the Board, any Director or any officer, manager or employee of the
Company) in respect of any Reserved Matter without the prior approval of all the
Shareholders. With respect to Reserved Matters listed in Section I of Part B of
Schedule 4, such consent shall not be unreasonably withheld provided that in
respect of paragraph 5 of Section 1 of Part B of Schedule 4, the Shareholders
will take into account the principal management approach set out in Clause
13.1(a)(iii). With respect to Reserved Matters listed in Part A of Schedule 4
and Section II of Part B of Schedule 4, consent is at the full discretion of the
Shareholders.

9.2
For the purposes of Clause 9.1, a Shareholder shall be treated as having given
its approval to a Reserved Matter if:

(e)
(to the extent permitted by PRC law) it gives written notice to the Company
approving the relevant matter; or

(f)
it votes in favour of a separate and specific resolution to approve the relevant
matter proposed at a general meeting of the Company or as a written resolution
in accordance with this Agreement; or

(g)
each of the Directors nominated by it votes in favour of a separate and specific
resolution to approve the relevant matter proposed at a meeting of the Board or
as a written resolution of the Directors in accordance with this Agreement.

9.3
Where a Shareholder gives its approval to the adoption of a Business Plan
pursuant to Clause 14, that Shareholder shall be treated as having given its
approval to any matter included within that Business Plan which requires
approval as a Reserved Matter in accordance with Clause 9.1 if such matter is
explicitly described in and budgeted for in the Business Plan.

9.4
If a proposal is made in respect of a matter which constitutes a Reserved Matter
but is not approved in accordance with the requirements of Clause 9.1, and
provided that such matter


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
53

--------------------------------------------------------------------------------




is not an Excluded Item, any Shareholder may give notice to the other
Shareholders that it regards a deadlock situation as having arisen.
9.5
If a deadlock notice is given pursuant to Clause 9.4, the Shareholders shall
attempt to resolve the deadlock situation promptly by good faith negotiation
between senior executives of CSC and Swire Resources respectively who have
authority to settle the controversy.

10.
BOARD OF DIRECTORS

10.1
The Board shall be formed on the First Business License Issuance Date.

10.2
The Board shall consist of five directors. CS Hong Kong and any Group Transferee
of CS Hong Kong shall be entitled to nominate up to three Directors and to
propose to remove any Director appointed by it at the general meeting. Swire and
any Group Transferee of Swire shall be entitled to nominate up to two Directors
and to propose to remove any Director appointed by it at the general meeting.

10.3
Any nomination or proposal for removal of a Director pursuant to Clause 10.2
shall be made by the relevant Shareholder giving notice of the nomination or
removal to the Company, and such appointment or removal shall take effect if
such Shareholder votes in favor of a separate and specific resolution to approve
the relevant appointment or removal proposed at a general meeting of the Company
or as a written resolution in accordance with this Agreement.

10.4
A Shareholder responsible for removing a Director from office pursuant to this
Clause 10 shall fully indemnify and hold harmless the Company and each other
Shareholder against all claims, actions, demands and proceedings which may be
made, brought or threatened against the Company or any other Shareholder as a
result of such removal and all losses, liabilities, costs, charges and expenses
suffered or incurred by the Company or any other Shareholder in connection
therewith.

10.5
Each Director shall be appointed for a term of three (3) years and may serve
consecutive terms if re-nominated by the Shareholder originally nominate him or
her for such position. If a seat on the Board is vacated by the retirement,
resignation, illness, disability or death of a Director or by the removal of
such Director by the Shareholder which originally nominated him or her, the
Shareholder which originally nominated such Director shall nominate a successor
to serve out such Director's term.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
54

--------------------------------------------------------------------------------




10.6
CS Hong Kong or any Group Transferee of CS Hong Kong shall, for so long as it
holds any Equity Interest, be entitled to appoint a Columbia Director to serve
as the chairman (the “Chairman”) and to terminate such appointment. At First
Completion, the Chairman shall be Timothy P. Boyle. Any subsequent appointment
or termination of a Chairman's appointment shall be made by CS Hong Kong (or the
relevant Group Transferee) giving notice of the appointment or termination to
the Company. The Chairman shall be the legal representative of the Company.

10.7
The Secretary shall be such person(s) as CS Hong Kong and Swire may jointly
nominate in writing from time to time and shall perform the duties in accordance
with the provisions of this Agreement and the Articles under the supervision of
the Board.

10.8
The Chairman, the legal representative and each Director shall serve in their
positions without remuneration.

11.
DECISION-MAKING BY DIRECTORS

11.1
A meeting of the Board shall be called by the Chairman. A meeting of the Board
(other than a meeting reconvened in accordance with Clause 11.5) shall be called
by giving not less than 10 Business Days' notice of the meeting (or such shorter
period of notice as may be approved by a majority of the Directors) to each
Director.

11.2
Unless all of the Directors agree otherwise:

(n)
a meeting of the Board (an annual meeting) must be held at least once each year,
which will be held to approve the budget and business plan for the coming year
and which will be held in person or by means of conference telephone, video
conferencing link or any other form of communication equipment as preferred by
the Directors and in accordance with this Agreement;

(o)
quarterly business meetings of the Board will be held to review the performance
of the Business against the plan and budget including any proposed changes and
updates to the Business Plan and which will be held in person or by means of
conference telephone, video conferencing link or any other form of communication
equipment; and


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
55

--------------------------------------------------------------------------------




(p)
notwithstanding the foregoing, other meetings of the Board will be held as
requested by the Chairman, and if Swire reasonably requests, the Chairman shall
call a meeting of the Board.

11.3
Notice of a meeting of the Board shall include an agenda specifying in
reasonable detail the matters to be discussed and the resolutions to be proposed
at the meeting and shall be accompanied by any relevant supporting papers. A
proposal which is not specified in reasonable detail in the agenda for a meeting
of the Board may not be voted on at the meeting unless all the Directors are
participating in the meeting and unanimously agree to put the proposal in
question to the vote of the meeting.

11.4
Any Director may participate in a meeting of the Board in person, by a power of
attorney in favor of a proxy or by means of conference telephone, video
conferencing link or any other form of communication equipment provided that all
persons participating in the meeting are able to hear and speak to each other
throughout the meeting. A Director so participating shall be counted as present
in person at the meeting, shall be counted in the quorum for the meeting and
shall be entitled to vote at the meeting.

11.5
The quorum for the transaction of business at a meeting of the Board shall be
one Columbia Director and one Swire Director. If a quorum is not present within
30 minutes of the time appointed for the meeting or ceases to be present during
the meeting, any Director may require that the meeting be reconvened. At least
10 Business Days' notice must be given of the reconvened meeting unless all the
Directors agree to a shorter period of notice. At the reconvened meeting, any
two Directors shall be a quorum. For the avoidance of doubt, no Reserved Matter
specified in Part B of Schedule 4 can be approved in any duly convened or
reconvened Board meeting without the unanimous approval by all Directors.

11.6
Each Director participating in a meeting of the Board shall have one vote. In
the case of an equality of votes, the Chairman or other person chairing the
relevant meeting shall not have an additional vote.

11.7
A resolution in writing signed by all the Directors shall be as valid and
effective for all purposes as a resolution duly passed at a meeting of the
Board. Such resolution may be executed in separate counterparts (each of which
may be transmitted by facsimile) each of which shall be an original and all of
which taken together shall constitute one and the same resolution. If a
non-counterpart original resolution signed by all Directors is required for
submission to any Governmental Authority of the PRC, the Secretary shall be
responsible


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
56

--------------------------------------------------------------------------------




for arranging the signature of the same, and all Directors shall provide full
and timely co-operation in the signature thereof.
11.8
No action or decision shall be taken by the Board in respect of any Reserved
Matter specified in Part B of Schedule 4 without the prior approval of all
Directors present in person, by proxy or by telecommunications at a duly
convened Board meeting or through a written resolution in accordance with this
Agreement. If a proposal is made in respect of a matter which constitutes a
Reserved Matter but is not approved in accordance with the requirements of this
Clause 11.8, and provided that such matter is not an Excluded Item, either one
Columbia Director or one Swire Director may give notice to the Shareholders that
it regards a deadlock situation as having arisen. Such deadlock shall be handled
in accordance with Clause 9.5.

11.9
Adoption of resolutions relating to matters other than Reserved Matters shall
require the affirmative vote of a simple majority of the Directors present in
person, by proxy or by telecommunications at a duly convened meeting of the
Board or through a written resolution in accordance with this Agreement.

11.10
All minutes of Board meetings and all Board resolutions shall be prepared in
Chinese (with English version of the same for the Directors’ reference).

12.
APPOINTMENT OF MANAGEMENT PERSONNEL

12.1
For the period commencing on the [**] and ending on [**] (the “Initial Live
Period”):

(q)
Swire (or any Group Transferee of Swire) shall be entitled to [**]; and

(r)
CS Hong Kong (or any Group Transferee of CS Hong Kong) shall be entitled to
[**]:

(i)
[**]); and

(ii)
[**].

12.2
Unless CS Hong Kong and Swire (or their respective Group Transferees) agree
otherwise in writing, [**] at [**] on [**].

12.3
With effect from [**]:


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
57

--------------------------------------------------------------------------------




(a)
CS Hong Kong (or any Group Transferee of CS Hong Kong) shall be entitled to
[**]; and

(b)
Swire (or any Group Transferee of Swire) shall be entitled to [**].

12.4
The Shareholders shall procure that the appointment of each of the Management
personnel so nominated shall be confirmed by the Board unless the Shareholder in
question can demonstrate that a proposed Management personnel candidate is not
permitted under this Agreement or applicable PRC law to take up such position.

12.5
Any Shareholder may request the removal of any Management personnel appointed by
any other Shareholder for the following causes:

(a)
Wilfully failing to pursue the aims and strategies articulated in the Business
Plan, where the General Manager has (a) received written notice of the
performance concerns (including specific feedback regarding deviations in
performance) and (b) not made satisfactory corrections; or

(b)
Violations of the Company’s significant compliance policies (e.g., fraud,
criminal activity, other violations of law or code of business conduct and
ethics).

12.6
If a Shareholder suspects a compliance violation referred to in Clause 12.5(b)
above, the Shareholder will notify the Board in a fashion aimed at preserving
attorney-client privilege over the subject matter of the alleged violation, and
representatives of each of CS Hong Kong and Swire will promptly commence a joint
internal review in a manner consistent with the Company’s code of business
conduct and ethics, applicable statutory and regulatory requirements and
including, if either CS Hong Kong or Swire deems appropriate, outside legal
counsel so as to facilitate the proper handling of such investigation and
preservation of attorney-client privilege regarding the subject matter of the
inquiry. If CS Hong Kong or Swire (with, in each case, if applicable, outside
counsel) reasonably determines that a compliance violation has occurred or is
reasonably likely to be deemed to have occurred, then the Board and Shareholders
will promptly take all actions reasonably necessary to remove the relevant
Management personnel from his/her position and terminate his/her employment with
the Company. The Shareholder who nominated the relevant Management personnel
will then have the right to nominate a new Management personnel according to
this Agreement.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
58

--------------------------------------------------------------------------------




12.7
Management personnel shall be employed by the Company in accordance with the
terms of individual employment contracts entered into between the Management
personnel and the Company and approved by the Board. The Management personnel
may be rewarded, disciplined or removed by the Board. If any of the Management
personnel is removed by the Board, the Shareholder who nominated the relevant
Management personnel will have the right to nominate the replacement according
to this Agreement.

13.
CONDUCT OF THE BUSINESS

13.1
The Company shall:

(e)
carry on the Business in accordance with:

(i)
the Business Plan in force from time to time;

(ii)
good business practices for a subsidiary of a publicly traded company listed on
a US-based stock exchange; and

(iii)
the principal management approach to adopt reasonable prudence in managing its
revenue, major operating expenses (including staff costs, advertising and
promotion expenses and provision for inventory), working capital (including
inventory and trade debtors) and capital expenditures to strive for the target
profitability (as set forth in the First Business Plan or any subsequent updated
Business Plan as mutually agreed by the Shareholders).

(f)
in carrying on the Business:

(i)
comply with all applicable laws and regulations; and

(ii)
adopt and comply with policies that are consistent with the compliance policies
of CSC that may exist from time to time (including in particular, CSC’s code of
conduct and anti-corruption policies, which may be adapted to ensure compliance
with the Applicable Anticorruption Laws to which the Business is subject);

(g)
obtain and maintain in full force and effect all approvals, consents and
licenses necessary or desirable for the carrying on of the Business;


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
59

--------------------------------------------------------------------------------




(h)
provide to each Shareholder such information as that Shareholder may from time
to time reasonably request for the purpose of monitoring the Company's
compliance with the requirements of this Clause 13.1; and

(i)
provide information to or co-operate with Swire so that Swire Pacific Limited
can comply with its disclosure obligations required by law or regulations or
stock exchange rules from time to time.

13.2
The Company acknowledges that all right, title and interest in and to the
trademarks, intellectual property and all related goodwill associated with the
Columbia Brands (“IP”) are the sole property of CSC or its Affiliates; all use
of the IP by the Company shall inure to the exclusive benefit of CSC or its
Affiliates; except for limited licenses as expressly provided in the New
Columbia Distribution Agreement, the Company shall not acquire any right, title
or interest in or to any of the IP; the Company will use all IP in connection
with the Business solely for the benefit of the Company and not for any other
purposes which may directly or indirectly prejudice the Business.

13.3
The Company shall act as an independent commercial entity from the Shareholders,
and shall be treated as an independent commercial entity from the Shareholders,
and shall be operated and managed for the purpose of maximizing the investment
returns for Shareholders. Shareholders shall ensure any agreements or legal
documents signed between the Company and each Shareholder or any Affiliate
thereof are established on a commercial basis that each Shareholder shall be
treated as an independent entity and that no such term shall cause unfair
prejudice to either Shareholder or the Company. Each Shareholder shall use
reasonable effort to ensure negotiations and agreements of such terms are in
good faith, and to ensure all orders for sale will be promptly and efficiently
performed provided that such terms are not violated. No Shareholder shall use
its respective rights under this Agreement or other terms of this Agreement to
impede compliance, performance, and execution of this Agreement.

13.4
Without the approval of the Board, the Company shall not engage in any
Non-Commercial Transactions. “Non-Commercial Transactions” are transactions such
as employment of relatives or friends of employees who do not engage in the work
he or she is employed to do, enter into agreements with terms and conditions
exceeding fair market price or at an undervalue or give such undertaking, give
charitable donations exceeding the distributable sum of annual business plan, or
give political donations exceeding the minimum amount (if any) stipulated by PRC
law.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
60

--------------------------------------------------------------------------------




13.5
Each of Swire and CS Hong Kong agrees to use all reasonable endeavours (to the
extent it is within its control and power to do so) to procure that the Company
and the Business comply with all applicable laws and the compliance policies of
CSC that may exist from time to time.

14.
BUSINESS PLANS

14.1
The First Business Plan covers the period between the Live Date and December 31,
2018. At least 30 days before the end of each Accounting Period prior to and
following the Live Date, the Board shall prepare and submit to each Shareholder
a proposed business plan for the Company updated for the next Accounting Period.
Each proposed business plan shall include in relation to the Accounting Period
to which it relates:

(c)
a cash-flow statement showing an estimate of the working capital requirements of
the Company;

(d)
an annual projected profit and loss account;

(e)
an operating budget (including estimated capital expenditure requirements) and
balance sheet forecast;

(f)
a management report setting out the Company's business objectives and its
strategy for the achievement of those objectives; and

(g)
a financial report including an analysis of the Company's estimated results for
the previous Accounting Period compared with the Business Plan for that
Accounting Period, identifying variations in sales, revenues, costs and other
material items.

14.2
Each Shareholder shall:

(a)
review and comment on each proposed business plan submitted to it in accordance
with Clause 14.1 in a timely manner and consider in good faith any reasonable
amendments to the proposed plan which are put forward by any other Shareholder;
and

(b)
endeavour in good faith to agree each proposed business plan submitted to it in
accordance with Clause 14.1 (modified as necessary to reflect any changes agreed
between the Shareholders) as soon as reasonably practicable and to procure that
the


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
61

--------------------------------------------------------------------------------




adoption of such proposed plan (as so modified) as the Business Plan for the
Accounting Period to which it relates is approved by all of the Shareholders
before the commencement of that Accounting Period.
14.3
The Company must not implement or act upon a proposed business plan until its
adoption as the Business Plan for the Accounting Period to which it relates has
been unanimously approved by the Shareholders and, if such approval has not been
given before the commencement of that Accounting Period, the Company shall
continue to operate on a month by month basis in accordance with the Business
Plan for the preceding Accounting Period until such approval is forthcoming.

15.
REPRESENTATIONS AND WARRANTIES

15.1
Each of the signatory to this Agreement hereby represents and warrants to other
signatories to this Agreement that:

(c)
it has the full right, power and authority, and, except approvals,
authorisations, consents, waivers and permits contemplated as conditions
precedent hereunder or under other Transaction Documents, has obtained all
approvals, authorisations, consents, waivers and permits (from whatever person)
necessary to enable it to enter into and perform its obligations under this
Agreement and the Transaction Documents to which it is a party;

(d)
its performance of the provisions of this Agreement and the relevant Transaction
Documents will not result in a breach of or constitute a default under any
statute, law, regulation, order, judgment, decree of any court or governmental
agency, constitutional documents of it, or contractual provision binding on it;

(e)
this Agreement and any relevant Transaction Documents to be executed by it will
constitute legal, valid and binding agreements on it and enforceable against it
in accordance with their respective terms.

16.
GOODS AND SERVICES PROCUREMENT

16.1
The Company shall, and each of CS Hong Kong and Swire shall (to the extent
within its control to do so) procure the Company, use commercially reasonable
efforts to procure goods and services on terms substantially consistent with the
terms and conditions effective for the Company prior to the Live Date.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
62

--------------------------------------------------------------------------------




17.
FINANCIAL, ACCOUNTING AND BANKING

17.1
Accounting System.

(m)
The Chief Financial Officer of the Company shall, without limiting the
obligations of Swire Resources and Swire Shanghai under the Swire Services
Agreements and Clause 17.3(ii), be responsible for the financial management of
the Company.

(n)
The financial and accounting system of the Company and its subsidiaries (the
“Financial and Accounting System”), including any services or functions provided
under the Swire Services Agreements, shall be formulated and adopted in
accordance with the provisions of applicable law, the particular circumstances
of the Company and its subsidiaries and, to the extent permitted by applicable
law, those methods and principles that are consistent with or most nearly
approximate the PRC GAAP. The Financial and Accounting System shall be approved
by the Board.

(o)
To the extent reasonably practicable, all accounting vouchers, receipts,
statements and account books of the Company and its subsidiaries shall be
maintained at the Company’s legal address and principal offices and shall be
written in both Chinese and English.

(p)
The Company shall use Renminbi as its accounting unit. Cash, bank deposits and
funds in other currencies, as well as outstanding claims and debts, gains,
expenses and so forth in other currencies, shall be recorded in the actual
currency in which they are acquired, incurred, received or disbursed, and
converted into Renminbi for accounting purposes.

(q)
The financial statements prepared by the Company in accordance with the
Financial and Accounting System shall be true and complete and shall fairly
represent the financial position of the Company as of the date of each such
statement and the results of operations for the fiscal period covered thereby.
Changes in the Financial and Accounting System may be implemented only upon
approval by the general meeting as one of the Reserved Matters.

(r)
The Company shall at all times maintain accurate and complete accounting and
other books and records of the Company in accordance with the requirements of
all applicable laws and generally accepted accounting principles in the PRC.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
63

--------------------------------------------------------------------------------




(s)
The Company shall adopt the calendar year as its fiscal year (the “Accounting
Period”), which shall begin on 1 January and end on 31 December of the same year
except that the first fiscal year of the Company shall commence on the First
Business License Issuance Date and shall end on the immediately succeeding 31
December.

17.2
Auditing.

(a)
The auditors of the Company shall be capable of performing auditing work meeting
the standards under both PRC GAAP and US GAAP. The Company’s auditors shall be
appointed or removed by the general meeting. Subject to paragraph 12 of Part A
of Schedule 4, the auditors of the Company shall be Deloitte & Touche LLP.

(b)
The accounting office of the Company shall prepare and submit quarterly and
annual consolidated financial statements of the Company to the Board, as
required by the Board, and shall submit the same to relevant departments of the
PRC Governmental Authorities in accordance with the applicable laws. Such
quarterly and annual consolidated financial statements shall be in both Chinese
and English, shall contain reference in both Renminbi and US$ and shall be
audited or reviewed by the auditors of the Company in accordance with the
requirements of the Board and applicable law. Annual consolidated financial
statements shall contain calculations and adjustments (including tax related
true-up) relating to the Excluded Items, which adjustments and calculations
shall be agreed or confirmed by the Shareholders in writing with input and
review from the Company’s auditors.

(c)
The Company will cooperate fully with any request of the Shareholders relative
to any possible violation of law, governmental investigation or inquiry, or
litigation that may in any way relate to (i) the conduct of the Company’s
business; (ii) the Company’s compliance with the laws and regulations of the PRC
respecting anticorruption, the FCPA or the anticorruption laws or regulations of
other jurisdictions applicable to the conduct of the Company’s business (each an
“Applicable Compliance Law” and collectively, the “Applicable Anticorruption
Laws”); or (iii) a Shareholder’s alleged involvement in any of the foregoing
matters.

17.3
The Shareholders understand that starting from the First Business License
Issuance Date, the Company will be a majority owned subsidiary of CSC which is
listed on the NASDAQ Stock Exchange and, accordingly, the Company will be
required to comply with various reporting requirements and internal control
rules set forth in the Securities Act of the US, the Exchange Act of the US, the
Sarbanes-Oxley Act of the US and the FCPA as such


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
64

--------------------------------------------------------------------------------




requirements and rules are imposed on CSC.  CSC shall be solely responsible for
providing the necessary advice, guidance and/or input on such reporting
requirements and internal control rules. In reliance on CSC’s provision of the
foregoing, each Shareholder hereby agrees and undertakes to take all necessary
actions and execute all necessary documents, and the Company hereby agrees and
undertakes to take all necessary actions, so as to ensure that the Company, its
management and employees are in compliance with such requirements and rules
which shall include, among other things, (i) timely preparation of the Company’s
financial statements under PRC GAAP for consolidation into CSC’s financial
statements which fairly represent the financial position of the Company as of
the date of each such statement and the results of operations for the fiscal
period covered thereby, (ii) execution of written certifications by the
management team of the Company (and by Swire Shanghai/Swire Resources personnel
managing finance, if any, engaged in providing services to the Company under the
Swire Services Agreements) regarding the adequacy of the Company’s disclosure
controls and procedures as well as its internal control over financial reporting
in support of similar certifications executed by the chief executive officer and
chief financial officer of CSC which are to be filed to the SEC of the US
together with the annual financial statements of CSC, and (iii) adoption of a
code of ethics by the Company that meets the standards set forth in the code of
ethics adopted by CSC and training and education of the Company’s employees in
relation to such code of ethics.
17.4
The Company shall prepare and supply to each Shareholder the following financial
information as soon as reasonably practicable and in any event within the
periods prescribed below:

(a)
unaudited monthly management accounts of the Company (including a profit and
loss account, balance sheet and cash-flow statement together with a statement of
progress against the relevant Business Plan, a commentary on the current trading
and prospects of the Company and, on a quarterly basis, an up-to-date forecast
for the balance of the relevant Accounting Period) by not later than 5 Business
Days after the end of the month to which they relate; and

(b)
audited accounts of the Company for each Accounting Period and reviewed accounts
of the Company for each of the calendar quarters, both complying with all
applicable legal requirements and prepared in accordance with PRC GAAP by not
later than 30 Business Days after the end of (i) the Accounting Period or (ii)
the relevant calendar quarter (as the case may be) to which the accounts relate.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
65

--------------------------------------------------------------------------------




17.5
Without prejudice to any other provision of this Agreement entitling the
Shareholders to the receipt of information and documentation from the Company,
each Shareholder shall be:

(a)
entitled to have access at all reasonable times to the senior management of the
Company for the purpose of discussing the performance of the Business and the
financial position and prospects of the Company;

(b)
supplied by the Company in a timely manner with all such financial and other
information as is reasonably necessary to enable the Shareholders to assess the
performance of the Business and the financial position and prospects of the
Company;

(c)
kept fully and promptly informed by the Company of all material developments
concerning the Business or the affairs of the Company;

(d)
entitled, if exercising its audit rights hereunder, to have the Company make all
relevant books, records, and accounts available to such Shareholder or its
selected third-party representatives at the audit location. In this connection,
the Company shall, upon reasonable prior written notice, allow each Shareholder
and its authorised representatives (including its own internal audit team)
during normal business hours to inspect the books, accounting records and any
other documents of the Company and to make any extract and copy therefrom,
provided that such inspection will not hinder the ordinary business operations
of the Company; and

(e)
entitled to require that the Company will also make available anyone under its
direction or control, including but not limited to officers, Directors,
employees, and agents available to the Shareholder or its respective third-party
representatives to answer questions, respond to inquiries, or to be interviewed.
The Company further agrees to seek and obtain whatever approvals or
authorizations may be necessary for an individual to be questioned, subject to
inquiry or interviewed.

17.6
Each Director shall be entitled, and is irrevocably authorised by the Company
and each Shareholder, to disclose to the Shareholder or Shareholders by whom he
was nominated all such information concerning the Business and the affairs of
the Company which may come into his possession as he in his absolute discretion
thinks fit.

17.7
The Company shall separately open a foreign exchange account, a basic Renminbi
account and a general Renminbi account at an authorized bank within the PRC
approved by the


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
66

--------------------------------------------------------------------------------




SAFE and, with the approval of SAFE, may open a bank account in the name of the
Company outside the PRC. The Company's foreign exchange transactions shall be
handled in accordance with the applicable laws of the PRC relating to foreign
exchange control.
18.
MANAGEMENT OF THE COMPANY'S TAX AFFAIRS; INSURANCE

18.1
Subject to the provisions of this Clause 18, the Company shall be responsible
for dealing with its own tax affairs including the preparation and submission of
all Tax Documents and the conduct of all discussions, correspondence, enquiries,
disputes or negotiations with or otherwise involving any tax authority.

18.2
Promptly following the First Business License Issuance Date, or promptly
following the first date the Company is eligible to do so under applicable laws,
the Shareholders shall cause the Company to submit applications to the relevant
Governmental Authorities to confirm the ability of the Company to remit, and
deduct for corporate income tax purposes, the payments contemplated in this
Agreement as well as the other Transaction Documents.

18.3
The Chinese and expatriate employees of the Company shall pay tax on their
individual income in accordance with the relevant provisions of the applicable
laws of the PRC relating to taxation.

18.4
The Company shall:

(f)
keep each Shareholder fully and promptly informed of all material matters
concerning the tax affairs of the Company and shall provide each Shareholder
with copies of all material correspondence to or from any tax authority
concerning any such matter;

(g)
give each Shareholder a reasonable opportunity to comment on a draft of each Tax
Document which relates to (i) any matter which is not in the ordinary course of
business of the Company or (ii) any Transaction Document prior to its submission
to the relevant tax authority and take into account any reasonable comments made
by any Shareholder on any such draft; and

(h)
provide copies of such relevant Tax Documents as any Shareholder may reasonably
request from time to time.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
67

--------------------------------------------------------------------------------




18.5
Each Shareholder shall provide the Company with such co-operation and assistance
in connection with the tax affairs of the Company (including in connection with
the preparation and submission of any Tax Document) as the Company may
reasonably request provided always that no Shareholder shall be required to take
any action under this Clause 18.5 which in its reasonable opinion would be
materially prejudicial to its own interests.

18.6
The Company shall provide each Shareholder with such co-operation and assistance
in connection with that Shareholder's own tax affairs (including in connection
with the preparation and submission of any Tax Document) as that Shareholder may
reasonably request provided always that the Company shall not be required to
take any action under this Clause 18.6 which in its reasonable opinion would be
materially prejudicial to its own interests.

18.7
The Company shall, at its own cost and expense, maintain with a well-established
insurer of repute adequate insurances in accordance with good industry practice
against all risks and liabilities usually insured against by companies carrying
on the same or a similar type of business as the Business.

18.8
The property, transportation and other items of insurance of the Company will be
denominated in Chinese and foreign currencies, as appropriate. The types, scope
and amounts of insurance coverage shall be proposed by the Chief Financial
Officer for the Board’s approval.

19.
DIVIDEND POLICY

19.1
The Shareholders agree that unless otherwise unanimously agreed in writing, the
first dividend shall be paid [**] on the earlier of: (a) [**] and (b) the date
falling [**] below (“[**] First Dividend Date”), which [**] shall not fall on a
date before [**]. The first dividend to be paid to [**] on the [**] First
Dividend Date shall be an amount equal to:

(i)
if [**] prior to [**] First Dividend Date, [**]; or

(ii)
if [**] prior to [**] First Dividend Date, [**].

19.2
To the extent permitted by applicable PRC law, once either CS Hong Kong or Swire
[**], the Company shall declare and distribute [**]. The Company must also use
its best endeavours to declare and distribute to [**] prior to the Option
Completion Date. By way


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
68

--------------------------------------------------------------------------------




of example, [**], (a) the Company shall be obligated to declare and distribute
[**], and (b) the Company shall also declare and distribute [**].
19.3
For the purposes of Clauses 19.1(ii) and 19.2, the Shareholders agree that [**]
to be distributed [**] shall be equal to [**]. In the event that the Company
does not for any reason have sufficient cash in order to make such distribution
[**] to [**] the Company in such amount as will enable the Company to [**] in
full.

19.4
If [**] then, subject to the following provisions of this Clause, [**] and each
subsequent fiscal year so long as [**]) shall be declared and paid to the
Shareholders on an annual or more frequent basis. Unless otherwise required by
law or unanimously agreed by the Shareholders, it is intended that no less than
[**] shall be distributed to the Shareholders in proportion to their respective
Equity Interests, provided that the Company has sufficient financial resources
available to meet its fixed and working capital and financing requirements
(excluding any Excluded Items), within 90 days after the issuance of the annual
audited accounts of the Company for the previous financial year.

19.5
For the purposes of determining the amount of profits lawfully available for
distribution by the Company, the Company's auditors shall be instructed to
report to the Company on the amount of such profits at the same time as they
sign their auditors' report on the accounts of the Company. In making such
report, the auditors shall act as experts and not as arbitrators and their
determination shall (in the absence of manifest error) be final and binding on
the Shareholders. The costs of the auditors in making such report shall be borne
by the Company.

19.6
Subject to Clauses 19.1(ii), 19.2 and 19.3, no distribution shall be made by the
Company pursuant to this Clause 19:

(a)
if the Company does not have sufficient cash in order to make the distribution;
or

(b)
if the Board acting reasonably resolves that, in order to maintain cash reserves
at a level which is adequate for the Business having regard to the Company's
cash requirements set out in the relevant Business Plan, the making of the
distribution would not be appropriate;

(c)
if the making of the distribution would result in a breach of any covenant or
undertaking given by the Company to any lender or would be likely to do so
within the following 12 months; or


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
69

--------------------------------------------------------------------------------




(d)
if the Company is carrying forward losses from any previous years and unless the
cumulative deficit from the previous years is made up.

The provisions of this Clause 19.6 shall not be applicable in the event that an
Exercise Notice is served in which case the provisions of Clause 19.3 shall
apply.
19.7
If any of the circumstances set out in paragraphs (b) or (c) of Clause 19.6
applies, the Company shall distribute [**] which may be distributed without
resulting in the application of any of such circumstances.

19.8
The parties acknowledge that each of the following, to the extent permitted by
PRC law, shall be an exception to the dividend policy set out in this Clause 19:

(a)
if there is mutual agreement that there is [**]set out in the mutually agreed
revised Business Plan for the period from [**] to [**]; and

(b)
if both Shareholders agree in writing on the quantum and/or timing of any
distribution of dividends which are different from those contemplated under
Clause 19.

The parties agree that any [**] referred to in Clause 19.8(a) above shall first
be applied to[**] in accordance with Clause 20.4 before any distribution of
dividends in accordance with this Clause 19.8.
20.
FUTURE FUNDING OF THE COMPANY

20.1
The Shareholders

intend that the Company shall be a financially independent entity and be only
financed from its registered capital paid up from time to time, any loans agreed
to be provided by Shareholders and from the cash-flow of the Business unless
otherwise agreed by the Shareholders.
20.2
Subsequent to injection of the prescribed registered capital contributions and
Shareholder Loans in accordance with Clauses 5, 5A and 7A, the Shareholders are
obligated to make additional registered capital contributions and/or Shareholder
Loans to the Company in the Applicable Percentages in accordance with the
mutually agreed Business Plan provided that in no event shall the Shareholders
be obligated to make additional registered capital


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
70

--------------------------------------------------------------------------------




contributions and/or Shareholder Loans to the Company (i.e. in addition to the
aggregate amount of US$[**] to be injected by the Shareholders pursuant to
Clauses 5, 5A and 7A) in excess of US$[**] (in the Applicable Percentages) (the
“Cap”). If the Board determines that the Company requires additional financing
which is not covered by the mutually agreed Business Plan or which exceeds the
Cap (and such financing would not be for purposes of funding an Excluded Item,
in respect of which the provisions of Clause 21 will apply), the Shareholders
agree that:
(i)
the Board may arrange for the Company to seek to obtain such additional
financing by borrowing the amount required from such external third party
sources (including banks) as the Board may select on the terms as the Board
considers appropriate (an “External Borrowing”). Under such circumstances, the
Shareholders shall actively advise, assist and co-operate with the Company in
its efforts to obtain the External Borrowing;

(j)
the Company may also obtain additional financing by way of Shareholder Loans in
the event that the Board determines Shareholder Loans are the best course of
action. Under such circumstances, the Shareholders shall have the option (but
shall not be obligated) to provide the Shareholder Loans in proportion to their
respective Equity Interests. If a Shareholder elects not to inject part or all
of its portion of additional Shareholder Loans, the other Shareholder may choose
to fund the shortfall by way of additional Shareholder Loans. It is expressly
agreed that Swire shall not be obligated to inject any Shareholder Loans if the
additional financing is for purposes not contemplated by, or consistent with,
the mutually agreed Business Plan or if it exceeds the Cap; and

(k)
to the extent that any additional Shareholder Loans to be made pursuant to
Clause 20.2(b) (whether by both Shareholders or by one Shareholder only) will
fall outside the total investment level limits prescribed by PRC law, the
Shareholders will cause sufficient portion of the existing Shareholder Loans in
the Applicable Percentages to be converted to registered capital of the Company
so as to allow such relevant additional Shareholder Loans to be made within the
legal total investment level limits. Any conversion of the existing Shareholder
Loans to registered capital of the Company shall not result in any dilution of
Equity Interest held by each Shareholder.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
71

--------------------------------------------------------------------------------




20.3
Except as provided in Clause 7A.4, all Shareholder Loans shall be subject to the
interest rate per annum determined based on the benchmark rate for RMB loans for
a comparable term of years as prescribed from time to time by the People’s Bank
of China.

20.4
The Company may repay certain Shareholder Loans to the Shareholders prior to the
Option Completion Date to the extent that the Shareholders mutually agree there
is a cash surplus to the business funding requirements forecast set out in the
mutually agreed revised Business Plan for the period from 1 January 2017 to 31
December 2018, and the Shareholders agree in writing on the amount and timing of
such repayment of Shareholder Loans. For the avoidance of doubt, the future
funding provisions in Clause 20 will continue to apply in respect of any
business funding requirements which arise after (i) the repayment of Shareholder
Loans in accordance with this Clause 20.4 and (ii) 31 December 2018.

21.
EXCLUDED ITEMS

21.1
In this Agreement, “Excluded Item(s)” means:

(a)
[**] that the Company [**] but which items the Shareholders have unanimously
agreed should not have any impact on the calculation of the Option Price and are
specifically identified as “Excluded Item(s)” in the Business Plan; or

(b)
[**] has proposed that the Company [**] which:

(i)
[**] as being beneficial for the Company’s long-term growth and which [**] as
being [**] as a [**];

(ii)
constitute a Reserved Matter specified in paragraph 5 of Section I of Part B of
Schedule 4; and

(iii)
have not been consented to [**] in accordance with Clause 9.1.

For the purposes of illustration only, a non-exhaustive list of examples of
matters which might be considered to be Excluded Items is attached as Schedule
9.
Notwithstanding that a decision may constitute a Reserved Matter, the parties
agree that the Company may proceed with Excluded Item(s) on condition that [**]
shall be solely responsible for [**] through a [**]. Where [**] elects to [**],
such [**] shall in accordance with Clause 22.23 be excluded from calculation of
any [**] used in computing [**] for

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
72

--------------------------------------------------------------------------------




purposes of determining the amount of the Option Price, and therefore shall not
impact the payment of the Option Price payable [**] (as the case may be).
21.2
For the avoidance of doubt, it is the intention of the parties that the [**] are
accounted for through an adjustment to [**], and therefore, they should have no
[**] on [**]. A worked example is set out in Schedule 8 to illustrate the
intention of the parties.

22.
OPTIONS

Call Options
22.1
In consideration of the grant of the Put Options, and subject always to Clause
22.8:

(h)
Swire grants to CS Hong Kong an option to purchase the WOFE Option Equity
Interests on the terms of this Agreement (the “WOFE Call Option”); and

(i)
Swire Resources grants to CS Hong Kong an option to purchase the Swire Option
Shares on the terms of this Agreement (the “Columbia HK Option”).

22.2
CS Hong Kong may, at its absolute discretion, choose to exercise either the WOFE
Call Option or the Columbia HK Option, but may not exercise both. Either Call
Option may be exercised by CS Hong Kong giving a Call Option Exercise Notice to
Swire. No Call Option Exercise Notice shall be effective at any time prior to 1
January 2019 except in accordance with Clause 23. Save and except as provided in
Clause 22.16, notice must be given at least [**] prior to the Call Option
exercise.

22.3
Each Call Option may only be exercised in respect of all (and not some only) of
the shares/equity interest/securities to which it relates.

Put Options
22.4
In consideration of the grant of the Call Options and subject always to Clause
22.8:

(a)
CS Hong Kong grants to Swire an option to require CS Hong Kong to purchase all
of the WOFE Option Equity Interests on the terms of this Agreement (the “WOFE
Put Option”); and

(b)
CS Hong Kong grants to Swire Resources an option to require CS Hong Kong to
purchase all of the Swire Option Shares on the terms of this Agreement (the
“Swire Put Option”).


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
73

--------------------------------------------------------------------------------




22.5
CS Hong Kong may, at its absolute discretion, choose whether the WOFE Put Option
or the Swire Put Option is exercised. Prior to exercising either Put Option and
subject to Clause 22.16, Swire or Swire Resources (as appropriate) shall notify
CS Hong Kong at least [**] in advance of its intention to do so and CS Hong Kong
shall, within 20 Business Days of receipt of such notice, notify Swire and Swire
Resources which of the Put Options is to be exercised, following which Swire or
Swire Resources (as appropriate) shall issue an appropriate Put Option Exercise
Notice.

22.6
Subject to Clause 22.5, either Put Option may be exercised by the Relevant
Vendor giving an Exercise Notice to CS Hong Kong. No Put Option Exercise Notice
shall be effective prior to 1 January 2019 except in accordance with Clause 23.

22.7
As regards each Put Option it may only be exercised in respect of all (and not
some only) of the shares/equity interest/securities to which it relates.

Effect of exercise of Options
22.8
When any Option is exercised and the process of exercising is completed,
resulting in the desired transfer of Shares or Equity Interest, as the case may
be, the other Options shall, subject only to Clause 22.9 and Clause 22.16,
immediately lapse.

22.9
Once given, an Exercise Notice may not be revoked without the written consent of
CS Hong Kong and Swire. If an Exercise Notice is revoked in accordance with this
Clause then all the Options shall persist as if the revoked Exercise Notice had
never been served.

22.10
Exercise of any Option shall oblige:

(a)
the Relevant Vendor to sell and CS Hong Kong to purchase the Relevant Option
Equity Interests or the Relevant Option Shares, as the case maybe, at the Option
Price on the basis set out in Clause 22.11; and

(b)
the Relevant Vendor and CS Hong Kong to complete the sale and purchase of the
Relevant Option Equity Interests in accordance with Clauses 22.17 to 22.19
inclusive or the Relevant Option Shares in accordance with Clause 22.20 to
Clause 22.21 inclusive, as the case maybe.

22.11
The Relevant Option Equity Interests or the Relevant Option Shares, as the case
maybe, shall be sold free from Encumbrances and together with all rights,
titles, benefits and interest


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
74

--------------------------------------------------------------------------------




attaching to them as at the Option Completion Date (including the right to
receive all dividends or distributions declared, made or paid on or after the
Option

Completion Date).
22.12
On the Option Completion Date:

(a)
in the case of Offshore Option Completion:

(i)
the shareholder loans owing by Swire to Swire Resources (if any) as of the date
of the Offshore Option Completion shall be assigned by Swire Resources to CS
Hong Kong at the consideration equal to the amount of such shareholder loans;
and

(ii)
Swire Resources (as assignor) and CS Hong Kong (as assignee) shall enter into an
assignment in the Agreed Form (“Assignment of Swire Shareholder Loan”)
accordingly.

(b)
in the case of Onshore Option Completion:

(i)
all outstanding Shareholder Loans owing to Swire shall be paid in full to Swire;
and

(ii)
to the extent that any Shareholder Loans owing to Swire has not been repaid by
Onshore Option Completion, the amount of such outstanding Shareholder Loans
(“Shareholder Loan Amount”) shall be added to the Provisional Option Price.

Exercise of the WOFE Call Option or WOFE Put Option
22.13
In the event that CS Hong Kong elects to exercise the WOFE Call Option or WOFE
Put Option, CS Hong Kong and Swire agree to enter into the Equity Interest
Transfer Agreement in the Agreed Form in respect of the Relevant Option Equity
Interests (“Equity Interest Transfer Agreement”) on the same day following [**]
in accordance with Clauses 19.1 and 19.2.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
75

--------------------------------------------------------------------------------




22.14
On the date of execution of the Equity Interest Transfer Agreement, CS Hong Kong
shall pay the Shareholder Loan Amount (if applicable) and the Provisional Option
Price into (a) an escrow account with an independent escrow agent (“Escrow
Account”) or (b) an account jointly controlled by Swire and CS Hong Kong where
the withdrawal or transfer of any funds held therein requires the authorisation
of both Swire and CS Hong Kong (“Joint Account”) pending the Onshore Option
Completion.

22.15
CS Hong Kong and Swire agree that the Equity Interest Transfer Agreement shall
be terminated in the event that the conditions precedent to closing set forth in
the Equity Interest Transfer Agreement (“Onshore Closing Conditions”) have not
been fulfilled or waived within 3 months from the date of execution of the
Equity Interest Transfer Agreement.

22.16
If the Equity Interest Transfer Agreement is terminated in accordance with
Clause 22.15 or otherwise pursuant to the terms of the Equity Interest Transfer
Agreement, CS Hong Kong undertakes to exercise the Columbia HK Option by CS Hong
Kong serving the Call Option Exercise Notice to Swire on the day of termination
of the Equity Interest Transfer Agreement. Under such circumstances, the [**]
notice requirement set out in Clause 22.2 shall not be applicable and Swire and
CS Hong Kong shall proceed to Offshore Option Completion on the earliest date
following the termination of the Equity Interest Transfer Agreement that is the
first Business Day of a fiscal quarter falling after 31 December 2018 or on such
other date as CS Hong Kong and Swire Resources may agree. The foregoing
undertaking by CS Hong Kong to exercise the Columbia HK Option shall not in any
way prejudice or limit the right of Swire Resources to exercise the Swire Put
Option if CS Hong Kong breaches the foregoing undertaking. If Swire Resources
exercises the Swire Put Option under such circumstances, the notice requirements
set out in Clause 22.5 shall not be applicable and Swire Resources and CS Hong
Kong shall proceed to Offshore Option Completion on the earliest date following
the termination of the Equity Interest Transfer Agreement that is the first
Business Day of a fiscal quarter falling after 31 December 2018 or on such other
date as CS Hong Kong and Swire Resources may agree after Swire Resources
notifies CS Hong Kong of its intention to exercise the Swire Put Option by
serving CS Hong Kong the Put Option Notice.

Offshore Option Completion
22.17
Subject to the (a) [**] notice requirement stated in Clause 22.2 or Clause 22.5
(as the case may be) and (b) Clause 22.16, Offshore Option Completion shall take
place at CS Hong Kong's registered office on the date that is the first Business
Day of a fiscal quarter falling after 31 December 2018 or on such other date as
CS Hong Kong and Swire Resources may


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
76

--------------------------------------------------------------------------------




agree. By way of example, if an Exercise Notice is given on [**], Offshore
Option Completion shall take place on [**].  If the date of the Exercise Notice
falls in the month of [**], then the earliest effective date for Offshore Option
Completion would be [**].
22.18
At Offshore Option Completion:

(a)
Swire Resources shall deliver to CS Hong Kong (or as CS Hong Kong may direct):

(i)
a transfer or transfers and sold note in respect of the Relevant Option Shares
duly completed and executed in favour of CS Hong Kong (or as it may direct);

(ii)
share certificate(s) in respect of the Relevant Option Shares (or an indemnity
in a form reasonably acceptable to CS Hong Kong in the case of any certificates
found to be missing);

(iii)
if required, a waiver of any applicable rights of pre-emption, duly signed by or
on behalf of all persons holding such rights;

(iv)
all the statutory and other books and records (including audited reports and
other financial records) duly written up to the date of the Offshore Option
Completion of Swire and its certificates of incorporation, current business
registration certificate(s), company chop, common seals, cancelled and blank
share certificates, registers, past filings and registrations and any other
papers and documents of Swire in the possession or control of Swire Resources or
Swire;

(v)
the Swire Option Shares Transfer Agreement in respect of the Swire Option Shares
duly executed by Swire Resources (as transferor);

(vi)
the Assignment of Swire Shareholder Loan duly executed by Swire Resources (as
assignor), and acknowledged by Swire;

(vii)
any other documents as reasonably requested by CS Hong Kong to complete the
transfer under the Offshore Option Completion and to perfect its title to the
Relevant Option Shares;

(b)
Swire Resources shall procure that:


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
77

--------------------------------------------------------------------------------




(i)
each director and company secretary of Swire resigns his/her respective office
with effect from Offshore Option Completion and all necessary filings and
registration be made in accordance with the Companies Ordinance;

(ii)
the registered office of Swire be changed to such address as designated by CS
Hong Kong and all necessary filings and registration be made in accordance with
the Companies Ordinance; and

(iii)
each such resignation referred to in Clause 22.18(b)(i) takes effect without any
liability on the part of Swire for compensation for loss of office and is
accompanied by an acknowledgment by each such director and company secretary
executed as a deed that he has no claim of any kind against Swire.

(c)
against compliance by Swire Resources with its obligations under paragraphs (a)
and (b) above, CS Hong Kong shall (i) cause the Provisional Option Price to be
paid by banker’s draft and (ii) deliver to Swire Resources the Swire Option
Shares Transfer Agreement duly signed by CS Hong Kong (as transferee) and the
Assignment of Swire Shareholder Loan duly executed by CS Hong Kong (as
assignee).

22.19
Swire Resources and CS Hong Kong shall procure that, the transfer(s) of the
Relevant Option Shares referred to in Clause 22.18 shall be approved and the
Swire Option Shares Transfer Agreement shall be submitted to the PRC Tax Bureau
or the Hong Kong Stamp Duty office (as appropriate) for assessment of payable
PRC stamp duty and/or tax or Hong Kong stamp duty (as appropriate)) and the
transferee(s) shall be entered in the register of members of Swire as the
holder(s) of the Relevant Option Shares.

Onshore Option Completion
22.20
Subject to the fulfilment and/or waiver of the Onshore Closing Conditions
pursuant to the terms of the Equity Interest Transfer Agreement, the transfer of
the Relevant Equity Interests and payment of the Provisional Option Price
(including where applicable, the Shareholder Loan Amount) shall be completed at
CS Hong Kong’s registered office or at such other place as CS Hong Kong and
Swire may agree in writing on the fifth Business Day following fulfilment and/or
waiver of the Onshore Closing Conditions or on such other date as may be agreed
in writing by CS Hong Kong and Swire.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
78

--------------------------------------------------------------------------------




22.21
At Onshore Option Completion:

(a)
Swire shall deliver to CS Hong Kong (or as CS Hong Kong may direct):

(i)
Capital Contribution Certificate(s) in respect of the Relevant Option Equity
Interests (or an indemnity in a form reasonably acceptable to CS Hong Kong in
the case of any certificates found to be missing);

(ii)
any other documents as reasonably requested by CS Hong Kong to complete the
transfer under the Onshore Option Completion and to perfect its title to the
Relevant Option Equity Interests;

(b)
Swire shall procure that:

(i)
each Director, Supervisor and Management personnel nominated by it resigns
his/her office with effect from Onshore Option Completion; and

(ii)
each such resignation referred to in Clause 22.21(b)(i) takes effect without any
liability on the part of the Company for compensation for loss of office and is
accompanied by an acknowledgment by each such Director, Supervisor and
Management personnel executed as a letter of confirmation that he has no claim
of any kind against the Company.

(c)
Swire and CS Hong Kong shall jointly seek release of the funds held in the
Escrow Account or Joint Account; and

(d)
against compliance by Swire with its obligations under Clause 22.21(a), Clause
22.21(b) and 22.21(c) above, CS Hong Kong shall cause the Shareholder Loan
Amount (if applicable) and the Provisional Option Price (in each case together
with any accrued interest held in the Escrow Account or Joint Account) to be
paid to Swire by banker’s draft.

Option Price
22.22
The aggregate price to be paid for the Relevant Option Equity Interests or the
Relevant Option Shares (the “Option Price”) shall be the aggregate of (i) the
Provisional Option Price, (ii) the Completion Accounts Adjustment and (iii) the
Excluded Items Adjustment,


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
79

--------------------------------------------------------------------------------




calculated and agreed or determined in accordance with the provisions of Clause
22.23 and Schedule 5.
22.23
(a)    Provisional Option Price

The Provisional Option Price means an amount equal to [**]. All parties shall
comply with their respective obligations set out in Part 1 of Schedule 5.
(a)
Completion Accounts

CS Hong Kong will procure that Completion Accounts are prepared after the Option
Completion in accordance with the provisions of Part 2 of Schedule 5. All
parties shall comply with their respective obligations set out in Part 2 of
Schedule 5.
(b)
Adjustment to Option Price and Final Payment

Within 10 Business Days after agreement or determination of the Completion
Accounts in accordance with Clause 22.23(b):
(i)
if the aggregate of the Completion Accounts Adjustment and the Excluded Items
Adjustment is a positive figure, the Option Price shall be increased by such
amount, which shall be paid by CS Hong Kong to the Relevant Vendor; and

(ii)
if the aggregate of the Completion Accounts Adjustment and the Excluded Items
Adjustment is a negative figure, the Option Price shall be reduced by such
amount, which shall be paid by the Relevant Vendor to CS Hong Kong.

Any payment to be made under this Clause 22.23(c) will be made by banker’s draft
or electronic funds transfer to such bank account as the relevant party shall
notify to the other for this purpose or by such other method as CS Hong Kong and
the Relevant Vendor may agree in writing.
For the purposes of this Agreement:
“Completion Accounts Adjustment” means the Completion Accounts Payment Amount or
the Completion Accounts Refund Amount, as applicable, which is a part of the
Option Price;

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
80

--------------------------------------------------------------------------------




“Completion Accounts Payment Amount” means Swire’s Applicable Percentage of the
amount by which the [**] is higher than the [**];
“Completion Accounts Refund Amount” means Swire’s Applicable Percentage of the
amount by which the [**] is higher than the [**] (to be expressed as a negative
figure);
“[**]” means the [**] as at the Option Completion Accounts Date;
“Excluded Items Adjustment” means the Excluded Item Payment Amount or the
Excluded Item Refund Amount, as applicable, which is a part of the Option Price;
“Excluded Item Amount” means:
(1)
in relation to those Excluded Items which are deductible under PRC tax rules, an
amount equal to X where

X = A x (1 - B%)


A = an amount equal to [**]; and
B = an amount expressed as a percentage equal to [**]; and
(2)
in relation to those [**], an amount equal to [**];

“Excluded Item Payment Amount” means Swire’s Applicable Percentage of the
Excluded Item Amount to the extent that it has reduced the [**]; and
“Excluded Item Refund Amount” means Swire’s Applicable Percentage of the
Excluded Item Amount to the extent that it has increased the [**] (to be
expressed as a negative figure).
(c)
Reasons for determination of Option Price based on [**]

The determination of the Option Price by reference to, among other things, the
[**] has taken into consideration the following factors:
(i)
Swire Shanghai enjoyed a successful working relationship with CSC in growing the
SRT Columbia Business since year 2005;


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
81

--------------------------------------------------------------------------------




(ii)
The Old Columbia Distribution Agreements will expire on [**] and will not be
renewed, and hence Swire Shanghai will not be able to distribute the Columbia
Branded Products after [**]; and

(iii)
The joint venture between CS Hong Kong and Swire to carry on the Business
pursuant to the terms of this Agreement enables Swire to enjoy the Applicable
Percentage of the financial results of the Business for at least five (5) years
(i.e. from 1 January 2014 to 31 December 2018, during which no Exercise Notice
shall become effective).

22.24
A worked example is set out in Schedule 8 which aims to illustrate the intention
of the parties concerning the payment of dividends, Excluded Items and their
impact on the Option Price.

22.25
In the case of completion of an Option, CS Hong Kong and the Relevant Vendor
shall each be responsible for half of the amount of the PRC stamp duty or the
Hong Kong stamp duty (as the case may be) payable on the transfer of the
Relevant Option Equity Interests or the Relevant Option Shares (as the case may
be).

22.26
Protection of Swire

CS Hong Kong undertakes and agrees with Swire that between the Exercise Date and
the Option Completion Date it shall not, and shall procure that the Company
shall not:
(a)
do anything to artificially reduce or distort the amount of the [**] [**]
including without limitation intentionally [**]; and

(b)
operate the business of the Company outside the agreed scope and budgets
provided in the Business Plan.

Protection of CS Hong Kong
22.27
Swire and Swire Resources jointly and severally undertake to CS Hong Kong:

(a)
that Swire is at the date hereof and at all times prior to and at Offshore
Option Completion will be, a holding company with no assets or liabilities other
than its holding of Equity Interests;


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
82

--------------------------------------------------------------------------------




(b)
that, upon Option Completion, CS Hong Kong will become the beneficial owner of
all of Swire's interest in the Company;

(c)
to indemnify and keep indemnified CS Hong Kong in respect of any Losses suffered
by CS Hong Kong or any member of its Group arising out of or in connection with
any breach of the undertakings given in Clauses 22.27(a) and/or (b) above;

(d)
that at all times between the date hereof and Offshore Option Completion:

(i)
CS Hong Kong shall be provided on request with access to such books and records
of Swire as CS Hong Kong may from time to time reasonably require; and

(ii)
CS Hong Kong shall be given at least 5 Business Days' notice of each meeting of
the directors of Swire (or any committee thereof) and [**];

(iii)
Swire shall have promptly submitted all necessary filings and registrations to
the Hong Kong authorities in accordance with the laws of Hong Kong including but
not limited to the filing of annual returns and tax returns. It shall also
ensure its financial accounts are made up to date and that audited financials
are prepared and finalized in accordance with the Companies Ordinance;

(e)
that, save with the prior written consent of CS Hong Kong:

(i)
no change shall be made to the Articles of Association or other constitutional
documents of Swire; and

(ii)
no change shall be made to the issued share capital of Swire.

22.28
Swire Resources undertakes to CS Hong Kong that it will not at any time prior to
Offshore Option Completion:

(a)
sell, assign, transfer or otherwise dispose of, or grant any option over, any of
the Swire Option Shares or any interest in any of the Swire Option Shares;

(b)
create or allow to arise or permit to subsist any Encumbrance over any of the
Swire Option Shares or any interest in any of the Swire Option Shares; or


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
83

--------------------------------------------------------------------------------




(c)
fail to comply with any material relevant PRC and Hong Kong laws and
regulations.

22.29
For the avoidance of doubt and without any limitation to the generality thereof,
Clause 35 shall apply to the operation, exercise and completion of the Options
under Clause 22 and, in particular, the transfer to and vesting in CS Hong Kong
of all relevant rights, title and interests in the Relevant Option Equity
Interests.

22.30
Swire and CS Hong Kong agree that:

(a)
if a third party valuation is required for purposes of complying with tax
reporting, filing and payment obligations related to the transfer of a Relevant
Option Equity Interests or Relevant Option Shares, as the case may be, then
Swire and CS Hong Kong will select a reputable third party valuation firm and
cooperate in good faith to ensure the accuracy and timeliness of the firm’s
valuation so as to facilitate the timely and proper fulfillment of such
obligations; and

(b)
they will each act in good faith to keep the other parties informed of the
status of tax filings submitted and final tax assessments submitted or received
arising from the transfer of a Relevant Option Equity Interests or Relevant
Option Shares, as the case may be.

22.31
In connection with any tax reporting, tax valuation, filing and payment
obligations arising under Hong Kong and PRC law following completion of a
transfer effected under the Relevant Option Equity Interests or Relevant Option
Shares, as the case may be, in addition to the other obligations set forth in
this Clause 22, Swire and Swire Resources, jointly and severally undertake that
the Relevant Vendor will timely act as follows:

(a)
subject to Clause 22.25, pay the taxes due on the direct or indirect disposal of
its interest in Swire and/or the Company, as the case may be, stamp duties
arising under PRC law and Hong Kong law, and other fees, assessments, expenses
or taxes for which it is responsible to pay as the vendor under relevant PRC and
Hong Kong laws and regulations;

(b)
use the Option Price in fulfilling the Relevant Vendor’s tax reporting and
payment obligations;

(c)
where the relevant tax authorities determine that the valuation of the transfer
effected in accordance with subparagraphs (a) and (b) of this Clause 22.31
should be higher


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
84

--------------------------------------------------------------------------------




than that reported by the Relevant Vendor, the Relevant Vendor will have the
sole obligation to pay the taxes imposed in respect of the disposition of the
Relevant Option Equity Interests or Relevant Option Shares, as the case may be,
as a result of such higher valuation.
22.32
In a situation where following exercise of the Option, CS Hong Kong becomes the
owner of Swire and it seeks to procure that a subsequent transfer is made by
Swire of its Equity Interest in the Company either to CS Hong Kong or an
Affiliate of CS Hong Kong, CS Hong Kong shall endeavour to submit all
application documents to the relevant Examination and Approval Authority in
respect of such transfer as soon as reasonably practicable, but no later than 30
calendar days from the day the Relevant Option Shares was transferred by Swire
Resources to it.

22.33
In connection with any tax reporting, tax valuation, filing and payment
obligations arising under Hong Kong and/or PRC law following exercise of any of
the Call Options or Put Options, in respect of (a) a transfer by Swire Resources
to CS Hong Kong of the equity interest in Swire or a transfer by Swire of its
Equity Interest, and (b) following such exercise, in the case where CS Hong Kong
becomes the owner of Swire, the subsequent transfer by Swire of its Equity
Interest to CS Hong Kong or another CSC designee, each of CS Hong Kong and Swire
undertakes to fulfil each of their respective obligations:

(i)
CS Hong Kong, as direct or indirect acquirer under part (a) of Clause 22.33 to
pay for stamp duties and other fees, assessments or expenses which it is
responsible to pay under relevant PRC and Hong Kong laws and regulations, as
well as to share equally with Swire/Swire Resources any potential PRC corporate
income tax or withholding income tax, assessed on any gain determined by the PRC
tax authorities following a transfer described in part (b) of Clause 22.33 above
(with Swire’s/Swire Resources’ financial obligation under the transfer in part
(b) of Clause 22.33 limited to the amount of Swire’s/Swire Resources’ tax
savings on dividends from the Company to Swire as a result of applying the
concessionary withholding income tax rate charged on dividend income under the
PRC-Hong Kong Tax Arrangement (in lieu of the standard withholding tax rate)).

(ii)
it is understood that with respect to the transfer described in part (b) of
Clause 22.33, CS Hong Kong would undertake the transfer as soon as reasonably
practicable but no later than 30 calendar days from the day of


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
85

--------------------------------------------------------------------------------




the transfer under part (a) of Clause 22.33, and it is the Shareholders’
intention that as a result there would be no taxable gain on the transfer.
(iii)
In addition, Swire undertakes it will and it will procure Swire Resources to
comply with their respective tax filing obligations for the transferred equities
described under part (a) of Clause 22.33, and Swire/Swire Resources intends that
the valuation submitted will be based on the Option Price received pursuant to
the terms of this Agreement, provided that (A) if a third party valuation is
required for the purposes of complying with tax obligations related to the
transfers under parts (a) and (b) of Clause 22.33 above, the Shareholders will
agree to select a reputable third party valuation firm and cooperate in good
faith to ensure the accuracy and timeliness of the firm’s valuation, and/or (B)
if the relevant tax authorities determine that the valuation of the transfer
under part (a) of Clause 22.33 should be higher than that reported by
Swire/Swire Resources, Swire/Swire Resources will have the sole obligation to
pay the taxes imposed on it as a result of that higher valuation.

22.34
The Shareholders undertake they shall in good faith keep the other party
informed of the status of tax filings submitted and final tax assessments
submitted/ received arising from the transfer of equities described under parts
(a) and (b) of Clause 22.33.

23.
ACCELERATION OF OPTIONS

23.1
It is an “Acceleration Event” in relation to a Shareholder if:

(a)
that Shareholder disposes of any Equity Interests in breach of this Agreement;

(b)
being a Group Transferee, that Shareholder ceases to be a wholly-owned
Subsidiary of CSC or Swire Resources (as appropriate);

(c)
any procedure is commenced with a view to the winding-up or reorganisation of
that Shareholder unless:

(i)
the winding-up or reorganisation is for the purpose of a solvent amalgamation or
reconstruction which has been approved by all the other Shareholders (such
approval not to be unreasonably withheld or delayed); or


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
86

--------------------------------------------------------------------------------




(ii)
the procedure is commenced by a person other than that Shareholder and the
procedure is terminated or discharged within 30 days; or

(d)
any procedure is commenced with a view to the appointment of an administrator,
receiver or administrative receiver in relation to that Shareholder or the
assets (or substantially all of the assets) of that Shareholder (unless the
procedure is commenced by a person other than that Shareholder and the procedure
is terminated or discharged within 30 days); or

(e)
the assets (or substantially all of the assets) of that Shareholder are subject
to attachment, sequestration, execution or any similar process (unless that
process is discontinued or discharged within 30 days; or

(f)
that Shareholder enters into a composition or arrangement with its creditors or
any class of them (including a company voluntary arrangement or a deed of
arrangement); or

(g)
that Shareholder is unable to pay its debts as they fall due for the purposes of
the Companies Ordinance; or

(h)
that Shareholder ceases or threatens to cease to carry on its business or
substantially all of its business, other than for the purpose of a solvent
amalgamation or reconstruction which has been approved by all the other
Shareholders (such approval not to be unreasonably withheld or delayed);

(i)
any of the matters specified in paragraphs (c) to (h) above occurs in relation
to any holding company of that Shareholder; or

(j)
any matter analogous to any of the matters specified in paragraphs (c) to (h)
above occurs in relation to that Shareholder or any holding company of that
Shareholder in any jurisdiction in which that Shareholder or any holding company
of that Shareholder carries on business; or

(k)
that Shareholder commits a material breach of any provision of this Agreement or
any other Transaction Document and either:

(i)
the breach is not capable of being remedied; or


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
87

--------------------------------------------------------------------------------




(ii)
the breach has not been remedied to the reasonable satisfaction of the other
Shareholders within 20 Business Days after being given notice by the other
Shareholders requiring it to remedy that breach.

23.2
If an Acceleration Event occurs in relation to a Shareholder (the “Defaulting
Shareholder”):

(a)
Where the matter in question involves either an action or decision being taken
in respect of:

(i)
any Reserved Matter listed in Part A of Schedule 4 or paragraph 3 of Section II
of Part B of Schedule 4 without the prior approval [**]; or

(ii)
any failure by [**] to make capital contributions or Shareholder Loans to the
Company in accordance with Clause 7A.1,

then the Put Options shall become exercisable immediately at [**] Option Price;
(b)
Where the matter in question involves either an action or decision being taken
in respect of:

(i)
a Reserved Matter listed in Part A of Schedule 4 or paragraph 3 of Section II of
Part B of Schedule 4 without the prior approval of [**]; or

(ii)
any failure by [**] to make capital contributions or Shareholder Loans to the
Company in accordance with Clause 7A.1,

then the Call Options shall become exercisable immediately at [**] Option Price;
and
(c)
For any other Acceleration Event,

(i)
if the Defaulting Shareholder is CS Hong Kong or a Group Transferee of CS Hong
Kong then the Put Options shall become exercisable immediately at [**]; and

(ii)
if the Defaulting Shareholder is Swire or a Group Transferee of Swire then the
Call Options shall become exercisable immediately at [**].


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
88

--------------------------------------------------------------------------------




23.3
The provisions of Clause 22 shall apply to any exercise of an Option following
an Acceleration Event save for any requirement that an Exercise Notice is not
given before a particular time.

23.4
Nothing in this Clause 23 shall affect a party's right to claim damages or to
seek the remedies of injunction, specific performance and other equitable relief
for any breach of any provision of this Agreement or any other Transaction
Document.

24.
INCREASE OR REDUCTION OF REGISTERED CAPITAL

24.1
No new Equity Interest shall be granted to any person who is not a party to this
Agreement without the prior unanimous approval by the Shareholders. It shall be
a condition of the grant of any new Equity Interest to any person who is not a
party to this Agreement that such person enters into a Deed of Adherence and no
such person shall be entered in the register of members of the Company as the
holder of any new Equity Interest until that person has entered into a Deed of
Adherence.

24.2
Any increase or reduction in the registered capital of the Company shall be
subject to the unanimous approval by the Shareholders and must be submitted to
the competent Examination and Approval Authority for approval. Upon such
approval, the Company shall register such increase or reduction with the
competent SAIC.

25.
EQUITY INTEREST TRANSFER RESTRICTION

25.1
No Shareholder shall dispose of any Equity Interest unless:

(a)
the Disposal comprises the transfer of the entire legal and beneficial interest
in the registered capital; and

(b)
such transfer is made:

(iii)
pursuant to Clauses 22 and 25 hereof;

(iv)
pursuant to Clauses 23 and 25 hereof;

(v)
pursuant to Clause 26 hereof; or

(vi)
with the written consent of the other Shareholder.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
89

--------------------------------------------------------------------------------




25.2
Notwithstanding any other provision of this Agreement, no Equity Interest shall
be transferred unless all Equity Interests held by the transferor is transferred
at the same time to the same transferee.

26.
TRANSFERS WITHIN A GROUP

26.1
Subject to the terms of this Clause 26, a Shareholder (the “Selling Party”) may
transfer all (but not less than all) of the Equity Interest held by it to a
wholly-owned Subsidiary of CSC (where the Selling Party is CS Hong Kong) or a
wholly-owned Subsidiary of Swire Resources (where the Selling Party is Swire).

26.2
A Shareholder proposing to transfer Equity Interest pursuant to Clause 26.1
shall:

(a)
give prior notice of the proposed transfer to the Company and the other
Shareholder (the “Non-Selling Party”); and

(b)
provide to the Company such information and evidence as the Board may reasonably
request for the purpose of determining whether the proposed transferee is a
company to which Equity Interest may be transferred pursuant to Clause 26.1.

26.3
Except in a case where the transferee is the Original Transferor, no transfer of
Equity Interest may be made pursuant to Clause 26.1 unless the transferee shall
first have entered into a Deed of Adherence.

26.4
A Group Transferee shall, before it ceases to be a wholly-owned Subsidiary of
CSC or Swire Resources (as appropriate), transfer all the Equity Interest held
by it to the Original Transferor or, if the transferee shall first have entered
into a Deed of Adherence, to another company being a wholly-owned Subsidiary of
CSC or Swire Resources (as appropriate).

26.5
Each Selling Party shall procure that its Group Transferees shall comply with
all the terms of this Agreement which are applicable to a Shareholder.

26.6
The Non-Selling Party shall:

(a)
procure that each Director appointed by it will either attend a meeting of the
Board and vote in favor of a Board resolution or sign a written resolution
approving the transfer of the interest in the registered capital of the Company
from the other Shareholder to Group Transferee;


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
90

--------------------------------------------------------------------------------




(b)
sign a letter of declaration and waive its right of first refusal in respect of
the interest in the registered capital of the Company to be transferred from the
other Shareholder to the Group Transferee under the Company Law;

(c)
agree in a document executed by the Shareholders to amend this Agreement and the
Articles to reflect the changes in the interests in the registered capital of
the Company of the Selling Party;

(d)
procure that each Director appointed by it shall co-operate in the obtaining of
all necessary approvals of the Examination and Approval Authority for the
transfer of the Equity Interests of the Company and the changes in the Selling
Party’s interests in the registered capital of the Company; and

(e)
procure that each director appointed by it shall provide all other assistance as
may be required to implement the transfer within a Group pursuant to this Clause
26.

27.
PROTECTION OF THE BUSINESS

27.1
Swire undertakes to CS Hong Kong and the Company that Swire will, and that Swire
will procure that the Swire Pacific Group will, for so long as Swire or any
member of its Group holds any Equity Interests, (i) refrain from [**] as listed
on Schedule 10, which are [**], without CS Hong Kong’s express written consent
(which consent shall not be unreasonably withheld or delayed), with the
exception of [**] and (ii) not directly or indirectly assist [**].

27.2
Each Shareholder undertakes with each other Shareholder and the Company that it
will not, and that it will procure that none of its Affiliates will, either
alone or in conjunction with or on behalf of any other person and whether for
its own benefit or that of any other person for so long as it or any member of
its Group holds any Equity Interests and during the period of [**] after it and
all members of its Group cease to hold any Equity Interests, [**] save for (i)
any [**] by the other Shareholder or its Affiliates or by the Company or (ii)
[**] of the other Shareholder or its Affiliates or of the Company for more than
[**] provided [**] of a Shareholder or its Affiliates or of the Company in [**]
Shareholder or its Affiliates. Swire shall procure that [**] shall (i) comply
with this Clause 27.2 and (ii) not directly or indirectly assist any other party
to [**] in contravention of this Clause 27.2.

27.3
The restriction contained in Clause 27.1 shall not prevent Swire [**] from being
interested in shares in a company if such shares are listed or traded on a
recognised stock exchange.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
91

--------------------------------------------------------------------------------




27.4
Each of the restrictions contained in Clause 27.2 shall be construed as a
separate and independent undertaking and, if one or more of the restrictions is
held to be void or found to be unenforceable, the validity and enforceability of
the remaining undertakings shall not be affected.

27.5
Each Shareholder agrees that the restrictions contained in Clauses 27.1 and 27.2
are no greater than are reasonable and necessary for the protection of the
interests of the other Shareholders and the Company but, if any such restriction
shall be held to be void or found to be unenforceable but would be valid and
enforceable if deleted in part or reduced in application, the restriction shall
apply with such deletion or modification as may be necessary to make it valid
and enforceable.

28.
CONFIDENTIAL INFORMATION

28.1
Subject to Clauses 28.2 and 28.3, each Shareholder and Swire Resources shall,
and Swire shall procure Swire Shanghai shall:

(a)
keep private and confidential the following information:

(i)
any information which relates to the contents of this Agreement or any other
Transaction Document or any of the matters dealt with in this Agreement or any
other Transaction Document;

(ii)
any information which that Shareholder or any of its Affiliates may have or
acquire (whether before or after the date of this Agreement) and which concerns
the Business or the affairs of the Company; and

(iii)
any information which that Shareholder or any of its Affiliates may have or
acquire (whether before or after the date of this Agreement) as a result of the
negotiations leading to this Agreement or any other Transaction Document or the
carrying into effect or performance of this Agreement or any other Transaction
Document or through being an investor in the Company and which relates to the
business, assets or affairs of any other Shareholder or any of its Affiliates,

(all such information being “Confidential Information”);

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
92

--------------------------------------------------------------------------------




(b)
not disclose any Confidential Information to any person unless disclosure is
expressly permitted under this Agreement;

(c)
not use any Confidential Information for any purpose whatsoever other than for
the purpose of managing and monitoring its investment in the Company; and

(d)
not share any Confidential Information with any related parties that are not
deemed to be its Affiliates for the purposes of this Agreement.

28.2
Clause 28.1 does not prohibit a Shareholder or an Affiliate of it from
disclosing Confidential Information:

(a)
if and to the extent that the information has become publicly available
(otherwise than as a result of a breach of this Agreement); or

(b)
if and to the extent that that Shareholder or Affiliate is subject to a
requirement to do so imposed by:

(i)
law or any court of competent jurisdiction; or

(ii)
any securities exchange or regulatory or governmental body or authority (whether
or not the requirement has the force of law); or

(c)
to any taxation authority if and to the extent that disclosure of the
information is reasonably required for the purposes of the tax affairs of that
Shareholder or its Affiliate.

28.3
Notwithstanding Clause 28.1, a Shareholder may disclose Confidential Information
to any director, officer, employee or professional adviser of that Shareholder
or any of its Affiliates who, in the reasonable opinion of that Shareholder,
needs to have access to the information for a purpose reasonably incidental to
the Shareholder's investment in the Company provided that the Shareholder:

(a)
informs each person to whom it proposes to disclose Confidential Information
that such information is confidential and is subject to the obligations of
confidentiality set out in this Clause 28; and


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
93

--------------------------------------------------------------------------------




(b)
procures that each such person complies with the terms of this Clause 28 as if
he were himself a party to this Agreement and subject to the same obligations as
the Shareholder.

28.4
The provisions of this Clause 28 shall continue to apply without limit in time
and, in particular, shall continue to apply notwithstanding any termination of
this Agreement pursuant to Clause 30.1.

28.5
This Clause 28 shall be without prejudice to the confidentiality provisions set
out in Clause 15 of the memorandum of understanding made between Swire
Resources, Swire Shanghai and CSC in March 2012 which shall continue in full
force and effect notwithstanding this Clause.

29.
ANNOUNCEMENTS

29.1
Subject to Clause 29.2, each Shareholder undertakes to each other Shareholder
that it will not, and that it will procure that none of its Affiliates will,
make, or permit or authorise the making of, any announcement or statement at any
time after the date hereof concerning:

(d)
this Agreement or any other Transaction Document or any of the matters dealt
with in this Agreement or any other Transaction Document; or

(e)
the Business or the affairs of the Company,

without the prior written approval of each other Shareholder such approval not
to be unreasonably withheld or delayed.
29.2
A Shareholder or an Affiliate of it may make a public announcement which would
otherwise be prohibited by Clause 29.1 if that Shareholder or its Affiliate is
subject to a requirement to do so imposed by:

(c)
law or any court of competent jurisdiction; or

(d)
any securities exchange or any regulatory or governmental body or authority
(whether or not the requirement has the force of law),


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
94

--------------------------------------------------------------------------------




but, in such circumstances, the Shareholder which (or whose Affiliate) is
subject to such requirement shall, so far as reasonably practicable, consult the
other Shareholders on the form, content and timing of the announcement before it
is made.
29.3
The provisions of this Clause 29 shall continue to apply without limit in time
and, in particular, shall continue to apply notwithstanding any termination of
this Agreement pursuant to Clause 30.1.

30.
TERMINATION

30.1
The business term of the Company (“Term”) shall be twenty (20) years, commencing
on the First Business License Issuance Date.

30.2
If the Shareholders unanimously approve the extension of the Term, the Company
shall submit an application to the Examination and Approval Authority for
approval no less than 6 months prior to the expiry of the Term.

30.3
Subject to Clause 30.4:

(a)
this Agreement shall terminate if:

(i)
all the Equity Interests then remaining in issue become held by the same person
(or members of its Group); or

(ii)
an effective resolution is passed or a binding order is made for the winding-up
of the Company;

(iii)
the Company is dissolved in accordance with Clause 30.5 below; and

(b)
this Agreement shall terminate in relation to any Shareholder if that
Shareholder (and all members of its Group) cease to hold any Equity Interests.

30.4
The provisions of this Clause 30 and Clauses 1 (Definitions and Interpretation),
27 (Protection of the Business), 28 (Confidential Information), 29
(Announcements), 31 (Costs), 34 (Entire Agreement), 37 (Assignment), 38 (No
Partnership or Agency), 39 (Variation), 40 (Waivers and Remedies), 41
(Invalidity), 44 (Notices), 46 (Indemnification), 47 (Governing Law and
Arbitration) shall remain in full force and effect in accordance with their
respective terms notwithstanding any termination of this Agreement. Nor shall
any such termination


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
95

--------------------------------------------------------------------------------




shall affect any rights or liabilities of the Shareholders or the Company that
have accrued under this Agreement prior to such termination.
30.5
If the Shareholders apply for liquidation of the Company in accordance with
Clause 3.7, 5.4, 5A.2, 6.8 or 7.4 (as the case may be):

(a)
an emergency Board meeting shall be held as soon as practicable at which each
Shareholder shall cause the directors appointed by it to attend such Board
meeting in person, by proxy or by telecommunications and to vote in favour of an
unanimous resolution regarding a plan of the dissolution of the Company (which
plan shall take into account that Swire Shanghai will continue to run the SRT
Columbia Business under the Old Columbia Distribution Agreements before and
after the liquidation of the Company) or to sign a written resolution circulated
in lieu of such a meeting of the Board, as the case may be;

(b)
as soon as practicable following the Board working out the plan of the
dissolution of the Company referred to in Clause 30.5(a) above, an emergency
general meeting shall be held at which each Shareholder shall attend such
general meeting in person, by proxy or by telecommunications and to vote in
favour of an unanimous resolution approving the dissolution of the Company or to
sign a written resolution circulated in lieu of such a general meeting, as the
case may be; and

(c)
following such Shareholder approval of the dissolution of the Company, the Board
shall submit a dissolution application to the original Examination and Approval
Authority for approval. Following such approval, such approved dissolution
application shall be registered with the SAIC. Following such registration with
the SAIC, the Company shall then be dissolved and liquidated in accordance with
the relevant provisions of the Articles, the WOFE Law and the Company Law.

31.
COSTS

31.1
Unless otherwise expressly provided in this Agreement, each Shareholder shall
pay its own costs and expenses in relation to the negotiation, preparation,
execution and carrying into effect of this Agreement and the other Transaction
Documents.

31.2
The costs of and incidental to the incorporation and establishment of the
Company shall be borne and paid by the Company and the Company shall reimburse
to each Original


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
96

--------------------------------------------------------------------------------




Shareholder any such costs which it may have properly incurred prior to the
First Business License Issuance Date.
32.
WARRANTIES

32.1
Each Shareholder warrants to each other Shareholder that:

(c)
it is a private company limited by shares duly incorporated in Hong Kong and
validly existing under Hong Kong law;

(d)
it has full power, capacity and authority to enter into, and perform its
obligations under, this Agreement and any other Transaction Document to which it
is to be a party and has taken all necessary corporate action to authorise the
entry into and performance of this Agreement and any other such Transaction
Document;

(e)
each obligation to be assumed by it under this Agreement and any other
Transaction Document to which it is to be party constitutes its legally valid
and binding obligation enforceable against it in accordance with its terms;

(f)
the entering into of, and the performance of its obligations under, this
Agreement and any other Transaction Document to which it is to be party will
not:

(i)
violate or conflict with any provision of its constitution; or

(ii)
result in a breach of, or constitute a default under, any agreement or
instrument to which it is a party or by which it is bound; or

(iii)
violate or result in a breach of any law or regulation applicable to it or any
order, judgment or decree of any court, tribunal, governmental agency or
regulatory body binding on it; and

(g)
all governmental and other consents, approvals, licences and authorisations
required to enable it lawfully to enter into, and to exercise its rights and
perform its obligations under, this Agreement and any other Transaction Document
to which it is to be party have been unconditionally and irrevocably obtained
and are in full force and effect.

32.2
CS Hong Kong warrants to Swire that as of the date of this Agreement,
its turnover within the territory of the PRC in the last completed accounting
year, assessed in accordance with


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
97

--------------------------------------------------------------------------------




the rules relating to calculation of turnover and application of the turnover
thresholds set out in the Measures on Notification of Concentration of
Undertaking of the Anti-Monopoly Bureau of the Ministry of Commerce (“Annual
Turnover Threshold”), does not meet such thresholds and covenants that prior to
consenting to the filing of the application to form the Company, it will confirm
to Swire that as of such date, whether its Annual Turnover Threshold then meets
such thresholds. In the event that CS Hong Kong’s Annual Turnover Threshold does
exceed such thresholds and accordingly the transactions contemplated under this
Agreement are required to be approved by the Anti-Monopoly Bureau of MOFCOM
(“AMB”), the parties shall work together to make a joint application to the AMB
and use all their reasonable endeavours to obtain approval from the AMB. The
transactions contemplated under this Agreement will be carried out in accordance
with the revised timetable to be mutually agreed by the parties in writing from
time to time taking into account the progress of the AMB approval.
32.3
CS Hong Kong warrants to Swire that (i) CSC conducts its business on the basis
that CSC and its subsidiaries are the exclusive owner of the IP associated with
the Columbia Brands, and where third-parties assert claims in contravention to
such rights, CSC and the relevant CSC subsidiaries take steps to confirm,
protect, and preserve their respective ownership rights to the exclusion of such
third party claims; and (ii) CSC and the relevant CSC subsidiaries shall appoint
the Company as the exclusive distributor for the sale of the Columbia Branded
Products in the PRC, on and subject to the terms of the New Columbia
Distribution Agreement.

33.
GUARANTEES

33.1
In this Clause 33:

“Guarantor” means either or both of Swire Resources and CSC as the context
admits; and
“Relevant Parties” means, as regards undertakings given by Swire Resources in
this Clause, Swire and any of its Group Transferees and, as regards undertakings
given by CSC in this Clause, CS Hong Kong and any of its Group Transferees.
33.2
In consideration of Swire and CS Hong Kong entering into this Agreement, Swire
Resources unconditionally and irrevocably undertakes to CS Hong Kong and CSC
unconditionally and irrevocably undertakes to Swire:


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
98

--------------------------------------------------------------------------------




(d)
to procure that the Relevant Parties will fully and promptly perform and
discharge all present and future actual and purported obligations and
liabilities of the Relevant Parties (referred to in this Clause as the
“Guaranteed Obligations”) under or in respect of this Agreement; and

(e)
that, if any Relevant Party fails to do so, it will itself forthwith (and
without the need for any demand) perform and discharge the Guaranteed
Obligations and indemnify the other against all losses, liabilities, claims,
demands, costs, charges and expenses directly or indirectly suffered or incurred
by or made against the other in connection with or arising out of such failure.

33.3
The liability of each Guarantor under this Clause shall be that of principal
obligor and not merely as surety and shall not be limited, discharged or
otherwise affected by any time, indulgence, waiver or concession granted by or
to any other party, by the invalidity, unenforceability or frustration of any of
the Guaranteed Obligations, by any lack of capacity or lack or misuse of
authority on the part of the any other party or its officers, by the
liquidation, administration or dissolution of any other party or the disclaimer
of any of the Guaranteed Obligations, by any variation or termination of any of
the Guaranteed Obligations or by any other fact or circumstance which would or
might (but for this provision) limit, discharge or otherwise affect the
liability of the relevant Guarantor.

33.4
The obligations of each Guarantor under this Clause are continuing obligations
and shall remain in full force and effect so long as any of the Guaranteed
Obligations has yet to be fully performed or discharged.

34.
ENTIRE AGREEMENT

34.1
This Agreement and the other Transaction Documents contain the entire and only
agreement between the parties relating to the matters dealt with in this
Agreement and the other Transaction Documents and supersede all previous
agreements (whether written or oral) between the parties relating to those
matters.

34.2
Each party agrees and acknowledges that, in entering into this Agreement and the
other Transaction Documents, it is not relying on, and shall have no remedy or
right of action in respect of, any warranty, representation, undertaking,
covenant, assurance, promise or other commitment of any nature whatsoever
(whether or not in writing) made or given by any person at any time before the
date of this Agreement which is not expressly set out in this Agreement or
another Transaction Document.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
99

--------------------------------------------------------------------------------




34.3
Nothing in this Clause 34 operates to exclude or restrict any liability for, or
remedy in respect of, fraudulent misrepresentation.

35.
FURTHER ASSURANCE

Each Shareholder undertakes to each other Shareholder that:
(a)
it will exercise all rights, powers and authorities available to it in relation
to the affairs of the Company or any of its Affiliates or any other person in
order to give full effect to the provisions of this Agreement; and

(b)
without prejudice to the generality of the foregoing, it will exercise all
rights, powers and authorities available to it in relation to the affairs of the
Company in order to secure the due performance and discharge of any obligation
or liability which is undertaken or assumed by or imposed on the Company or the
Board under this Agreement.

36.
CONFLICT WITH ARTICLES

36.1
If there is any conflict, ambiguity or inconsistency between the provisions of
this Agreement and the Articles, the provisions of this Agreement shall prevail
as between the Shareholders. The Shareholders shall:

(a)
exercise all voting and other rights and powers available to them so as to give
effect to the provisions of this Agreement; and

(b)
procure that any necessary amendment is made to the Articles in order to
eliminate such conflict, ambiguity or inconsistency.

36.2
The Company shall not be bound by any provision of this Agreement if and to the
extent that it constitutes an unlawful fetter on any statutory power of the
Company. However, this shall not affect the validity of the relevant provision
as between the Shareholders.

37.
ASSIGNMENT

No party may assign, grant any security interest over, hold in trust or
otherwise transfer the benefit of the whole or any part of, or any of its rights
under or arising from, this Agreement without the prior written consent of each
other party.

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
100

--------------------------------------------------------------------------------




38.
NO PARTNERSHIP OR AGENCY

38.1
Nothing in this Agreement is intended to, or shall be deemed to, establish a
partnership between the parties or any of them or constitute any party the agent
of any other party for any purpose.

38.2
Unless the Shareholders otherwise agree in writing, no Shareholder shall enter
into any contract or commitment with a third party as agent for the Company or
any other Shareholder or describe itself as such an agent or in any way hold
itself out as such an agent.

39.
VARIATION

No variation of this Agreement shall be effective unless it is in writing and
signed by or on behalf of each Shareholder and (following its incorporation) the
Company.
40.
WAIVERS AND REMEDIES

40.1
A waiver of any term, provision or condition of, or a consent given under, this
Agreement will only be effective if it is in writing and signed by or on behalf
of the party granting the waiver or giving the consent and then only in the
instance and for the purpose for which it is given.

40.2
No failure by any party to exercise, or delay by it in exercising, any right,
power or remedy provided by law or under this Agreement will affect that right,
power or remedy or operate as a waiver of it.

40.3
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of that
right, power or remedy or the exercise of any other right, power or remedy.

40.4
The rights, powers and remedies provided under this Agreement are in addition
to, and not exclusive of, any rights, powers or remedies provided by law.

40.5
Notwithstanding any right, power or remedy expressly provided under this
Agreement and without prejudice to any right, power or remedy which any party
may have, each party acknowledges that damages alone may not be an adequate
remedy for any breach by it of the provisions of this Agreement and that,
accordingly, in the event of a breach or anticipated


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
101

--------------------------------------------------------------------------------




breach of the provisions of this Agreement, the remedies of injunction, specific
performance and other equitable relief would in appropriate circumstances be
available.
41.
INVALIDITY

41.1
If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction:

(a)
neither the legality, validity or enforceability in that jurisdiction of any
other provision of this Agreement;

(b)
nor the legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of this Agreement,

shall in any way be affected or impaired thereby.
41.2
The parties shall endeavour in good faith to replace the illegal, invalid or
unenforceable provision with a provision that is legal, valid and enforceable
provision and has an effect which is as near as may be reasonably practicable to
the intended effect of the illegal, invalid or unenforceable provision.

42.
EFFECT OF COMPLETION

The terms of this Agreement (insofar as not performed at First Completion, Asset
Transfer Completion and/or Second Completion and so far as capable of having
effect after such completion) shall remain in full force and effect
notwithstanding First Completion, Asset Transfer Completion and/or Second
Completion.
43.
LANGUAGE

43.1
This Agreement is drawn up in the English language. If this Agreement is
translated into any language other than English, the English text shall prevail.

43.2
Any notice or other communication given or made under or in connection with this
Agreement shall be in the English language or accompanied by an English
translation. If there is any conflict or inconsistency between the English text
and the text in any other language, the English text shall prevail.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
102

--------------------------------------------------------------------------------




44.
NOTICES

44.1
A notice given under this Agreement shall only be effective if it is in writing
(which, for this purpose, shall not include email) and signed by or on behalf of
the party giving the notice.

44.2
A notice given under this Agreement must be sent to the party to whom it is
being given at the address or fax number, and marked for the attention of the
individual, specified in Clause 44.3 and must be:

(a)
delivered personally; or

(b)
sent by pre-paid first class post (if being sent within Hong Kong); or

(c)
sent by pre-paid airmail (if being sent from Hong Kong to an address outside
Hong Kong or from outside Hong Kong to an address within Hong Kong); or

(d)
sent by fax.

44.3
The notice details of the parties for the purposes of Clause 44.2 are as
follows:

(a)
in the case of CS Hong Kong or CSC:

Columbia Sportswear Company
14375 NW Science Park Drive
Portland, Oregon 97229
Fax: (503) 985-5858
Attention: General Counsel
(b)
in the case of Swire, Swire Resources or Swire Shanghai:

Swire Resources Limited
33/F, One Pacific Place
88 Queensway, Hong Kong
Fax: (852) 2785 5392
Attention: Managing Director
(c)
in the case of the Company:


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
103

--------------------------------------------------------------------------------




科伦比亚运动服装商贸༈上海༉有限公司
上海市中山南二路1089号徐汇苑大厦13层
Fax: (86) 021 5410 9011
Attention: The General Manager
44.4
A party may notify any other party of a change to its notice details specified
above by giving notice to that party in accordance with this Clause 44 but any
such change shall only be effective on the fifth Business Day after the date on
which notice of the change is given or such later date as may be specified in
the notice.

44.5
A notice delivered or sent in accordance with Clause 44.2 shall be deemed to
have been given:

(f)
if delivered personally, on the date of delivery;

(g)
if sent by pre-paid first class post, on the second Business Day after the date
of posting;

(h)
if sent by pre-paid airmail, on the fifth Business Day after the date of
posting; and

(i)
if sent by fax, on the date of transmission,

provided that, if personal delivery or transmission by fax occurs after 5.00
p.m. on a Business Day or on a day that is not a Business Day, the notice shall
instead be deemed to have been given on the next Business Day. In proving the
giving of a notice, it shall be sufficient to show that delivery was made or
that the envelope containing the notice was properly addressed and posted by
pre-paid first class post or by pre-paid airmail or that the fax was properly
addressed and transmitted, as the case may be.
45.
COUNTERPARTS

This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts but shall not be effective until each party has
executed at least one counterpart. Each counterpart shall constitute an original
of this Agreement but all the counterparts shall together constitute one and the
same instrument.
46.
INDEMNIFICATION


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
104

--------------------------------------------------------------------------------




46.1
In addition to the guarantee obligations set forth in Clause 33, and subject to
the terms, conditions and limitations set forth in this Clause 46, each of CS
Hong Kong and Swire shall indemnify, defend and hold harmless the other, as well
as its successors and permitted assigns (each, an “Indemnified Party”), from and
against, and shall promptly pay or reimburse each Indemnified Party for, any and
all Losses sustained or incurred by any Indemnified Party resulting from:

(d)
any breach of a representation or warranty made by the indemnifying party or its
Affiliate herein or in any other Transaction Document delivered pursuant to this
Agreement;

(e)
any breach of any covenant or obligation existing on the part of such
indemnifying party as set forth herein that survives the Live Date;

(f)
any claim or assertion for obligations in respect of costs as described in
Clause 31;

(g)
the failure of the other party or Swire Resources (as the case may be) to comply
with any tax rules then applicable to it in relation to the transfer of the
relevant Option Equity Interests or the Relevant Option Shares contemplated
under this Agreement;

(h)
any default under or wrongful termination by the indemnifying party or its
Affiliate of any Transaction Document.

46.2
In the event that any Indemnified Party receives notice of the assertion of any
claim, issuance of any order or the commencement of any action or proceeding by
any person who is not a party or an Affiliate of a party, including any domestic
or foreign court or Governmental Authority (a “Third-Party Claim”), against such
Indemnified Party and for which a party is or may be required to provide
indemnification under this Agreement (an “Indemnifying Party”), then such
Indemnified Party shall give written notice thereof, together with a statement
of any available information regarding such Third-Party Claim to such
Indemnifying Party within ninety (90) after learning of such Third-Party Claim;
provided, however, that failure to give such written notice within any
particular time period shall not adversely affect the Indemnified Party’s right
to indemnification except, and to the extent that, the Indemnifying Party can
show that the failure to give such notification on a timely basis adversely
affected the Indemnifying Party’s ability to defend such Third-Party Claim. The
Indemnifying Party shall have the right upon written notice to the Indemnified
Party, within 30 days after receipt from the Indemnified Party of notice of such
Third-Party Claim,


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
105

--------------------------------------------------------------------------------




to conduct, at its expense, the defense against such Third-Party Claim in its
own name, or if necessary in the name of the Indemnified Party. In the event
that the Indemnifying Party does not elect, or under relevant law may not elect,
to conduct the defense of the subject Third-Party Claim, then the Indemnified
Party may conduct the defense of the subject Third-Party Claim and the
Indemnifying Party will cooperate with and make available to the Indemnified
Party such assistance and materials as may be reasonably requested by the
Indemnified Party. In the event that the Indemnifying Party does elect to
conduct the defense of the subject Third-Party Claim, then the Indemnified Party
will cooperate in good faith with and make available to the Indemnifying Party
such assistance and materials as may be reasonably requested by it, and the
Indemnified Party shall have the right, at its expense, to participate in the
defense assisted by counsel of its own choosing; provided, that the Indemnified
Party shall have the right to compromise and settle the Third-Party Claim only
with the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, conditioned or delayed. Without the prior written
consent of the Indemnified Party, the Indemnifying Party will not enter into any
settlement of any Third-Party Claim or cease to defend against such Third-Party
Claim, if pursuant to or as a result of such settlement or cessation, (i)
injunctive or other equitable relief would be imposed against the Indemnified
Party, or (ii) each claimant or plaintiff in such Third-Party Claim has not
given to the Indemnified Party an unconditional release from all Liability with
respect to such Third-Party Claim. The Indemnifying Party shall not be entitled
to control, and the Indemnified Party shall be entitled to have sole control
over, the defense or settlement of any Third-Party Claim in the event of a
proceeding to which the Indemnifying Party is also a party and the Indemnified
Party determines in good faith that a material conflict exists as a result of
the Indemnifying Party’s control over such proceedings.
46.3
Notwithstanding anything contained in this Clause 46 to the contrary, the
Indemnifying Party shall not be entitled to control, and the Indemnified Party
shall be entitled to have sole control over, the defense or settlement of any
Third-Party Claim if the Third-Party Claim relates to taxes or if any of the
following conditions are not satisfied:

(j)
the Indemnifying Party shall acknowledge in writing that it shall be fully
responsible for all Losses relating to such proceeding;

(k)
the Indemnifying Party must diligently defend such proceeding promptly following
written demand therefor;

(l)
the Indemnifying Party must furnish the Indemnified Party with reasonable
evidence that the financial resources of the Indemnifying Party, in the
Indemnified Party’s


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
106

--------------------------------------------------------------------------------




reasonable judgment, is and will be sufficient (when considering Losses in
respect of all other outstanding claims) to satisfy any Losses reasonably likely
to be incurred in connection with such proceeding;
(m)
such proceeding shall not involve criminal actions or allegations of criminal
conduct by the Indemnifying Party, and shall not involve claims for specific
performance or other equitable relief; and

(n)
there does not exist, in the Indemnified Party’s good faith judgment, based on
the advice of outside legal counsel, a conflict of interest which, under
applicable principles of legal ethics, could reasonably be expected to prohibit
a single legal counsel from representing both the Indemnified Party and the
Indemnifying Party in such proceeding.

47.
GOVERNING LAW AND DISPUTE RESOLUTION

47.1
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter, existence, negotiation, validity, termination or
enforceability (including non-contractual disputes or claims) shall be governed
by and construed in accordance with the laws of Hong Kong without reference to
that jurisdiction’s choice of law provisions.

47.2
The Shareholders shall attempt in good faith to resolve any dispute arising out
of or relating to this Agreement promptly by negotiation between executives who
have authority to settle the controversy and who are at a higher level of
management than the persons with direct responsibility for administration of
this Agreement. Any Shareholder may give to the other written notice of any
dispute not resolved in the normal course of business. Within 15 days after
delivery of the notice, the receiving Shareholder shall submit to the other
Shareholder a written response. The notice and response shall include (a) a
statement of that Shareholder’s position and a summary of arguments supporting
that position, and (b) the name and title of the executive who will represent
that Shareholder and of any other person who will accompany the executive.
Within 30 days after delivery of the initial notice, the executives of both
Shareholders shall meet at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary, to attempt to resolve the dispute.
All reasonable requests for information made by one Shareholder to the other
will be honored. All negotiations pursuant to this clause are confidential and
shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
107

--------------------------------------------------------------------------------




47.3
Any dispute arising out of or relating to this Agreement, including the breach,
termination or validity thereof, which has not been resolved by negotiation as
provided herein within 45 days after delivery of the initial notice of
negotiation, or if the Shareholders failed to meet within 20 days, shall be
finally resolved by arbitration in accordance with the UNCITRAL Arbitration
Rules for the time being in force, by a sole arbitrator to be appointed by the
International Chamber of Commerce (“ICC”) in accordance with the Rules of ICC as
Appointing Authority. The ICC shall also serve as the administrative body of the
arbitration. The place of arbitration shall be Paris. The language to be used in
the arbitral proceedings shall be English.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
108

--------------------------------------------------------------------------------




IN WITNESS whereof this Agreement has been entered into by the parties on the
date first above written.




SIGNED by THOMAS BURKE CUSICK
for and on behalf of
CSMM HONG KONG LIMITED


/s/ Thomas B. Cusick




(The remainder of this page is intentionally left blank)

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
109

--------------------------------------------------------------------------------






SIGNED by LAIMAN TAM
for and on behalf of
SCCH LIMITED


/s/ Laiman Tam    
 
(The remainder of this page is intentionally left blank)

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
110

--------------------------------------------------------------------------------






SIGNED by LAIMAN TAM
for and on behalf of
SWIRE RESOURCES LIMITED


/s/ Laiman Tam


(The remainder of this page is intentionally left blank)

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
111

--------------------------------------------------------------------------------






SIGNED by TIMOTHY P. BOYLE
for and on behalf of
COLUMBIA SPORTSWEAR COMPANY    


/s/ Timothy P. Boyle
    


(The remainder of this page is intentionally left blank)

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
112

--------------------------------------------------------------------------------




SCHEDULE 1
Part 1 - Registered Capital and Shareholder Loan Contribution Schedule
 
1st Round
2nd Round
 
Name of Shareholder
Registered Capital (US$)


Shareholder Loans
(US$)
Registered Capital (US$)


Shareholder Loans
(US$)
 
CS Hong Kong
[**]
[**]
[**]
[**]
 
 
 
 
 
 
 
Swire
[**]
[**]
[**]
[**]
 
 
 
 
 
 
 
Sub-total:
[**]
[**]
[**]
[**]
 


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
113

--------------------------------------------------------------------------------




Part 2 - Management policies


The Company shall devise and adhere to management policies in the following
areas (which shall be substantially consistent with CSC's management policies in
the same areas):
◦
Accounting

◦
Treasury (including cash and investments and foreign exchange)

◦
Risk management

◦
Capital expenditure

It is the parties’ intent that the above management policies will be consistent
with the concept and content of the respective policies of the Shareholders
(which shall include, in the case of Swire, Swire’s capital expenditure policy
that any capital expenditure over US$[**] shall require board approval of
Swire (based on objective evaluation of the relevant capital expenditure
including, without limitation, the attainment of the applicable minimum rate of
return from the relevant capital expenditure)). Each of the policies in these
areas will be adapted as appropriate to reflect local requirements and PRC law
and approved by the Company’s Board.

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
114

--------------------------------------------------------------------------------




SCHEDULE 2
First Directors
Part 1 - First Columbia Directors


1.     [**]
2.    [**]
3.    [**]






Part 2 - First Swire Directors


1.    [**]
2.    [**]

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
115

--------------------------------------------------------------------------------




SCHEDULE 3
Deed of Adherence
THIS DEED is made on                     201l
BETWEEN:
(1)
THE PERSONS whose names and addresses are set out in the Schedule to this Deed
(together the “[Continuing] [Existing] Shareholders”);

(2)
l LIMITED (registered in l under number ) whose registered office is at l (the
“New Shareholder”); and

(3)
l LIMITED (registered in the People’s Republic of China as a wholly foreign
owned entity under number l) whose registered office is at Room 5G2 Ding, 137 Ju
Lu Road, Huangpu District, Shanghai, PRC (上海市黄浦区巨鹿路137号5G2丁室) (the “Company”).

WHEREAS:
[Version 1 - use first version of recitals (A) and (B) where the New Shareholder
is acquiring an existing shareholding]
(A)
This Deed is supplemental to an agreement dated l 2012 between the Continuing
Shareholders, [insert name of transferring shareholder] (the “Transferor”) and
the Company regulating the relationship of the Continuing Shareholders and the
Transferor as shareholders of the Company (the “Shareholders' Agreement”).

(B)
The Transferor has agreed to sell, and the New Shareholder has agreed to
purchase, the whole of the Transferor's equity interest in the Company subject
to the New Shareholder entering into this Deed.

OR
[Version 2 - use second version of recitals (A) and (B) where the New
Shareholder is subscribing for new shares]

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
116

--------------------------------------------------------------------------------




(A)
This Deed is supplemental to an agreement dated l 2012 between the Existing
Shareholders and the Company regulating the relationship of the Existing
Shareholders as shareholders of the Company (the “Shareholders' Agreement”).

(B)
The New Shareholder has agreed to contribute l, to the registered capital of the
Company subject to the New Shareholder entering into this Deed.

IT IS AGREED as follows:
2.
INTERPRETATION

Words and expressions defined in the Shareholders' Agreement shall, unless the
context otherwise requires, have the same meanings when used in this Deed.
3.
UNDERTAKINGS

[Version 1 - use first version of Clauses 3.1 and 3.2 where the New Shareholder
is acquiring an existing shareholding]
3.1
The New Shareholder undertakes with each of the Continuing Shareholders and the
Company that, with effect from the date of this Deed, the New Shareholder shall
observe, perform and be bound by all the provisions of the Shareholders'
Agreement which impose obligations on the Transferor as if the New Shareholder
were a party to the Shareholders' Agreement.

3.2
Each of the Continuing Shareholders and the Company undertake with the New
Shareholder that, with effect from the date of this Deed, the New Shareholder
shall be entitled to the benefit of all the provisions of the Shareholders'
Agreement which confer rights on the Transferor as if the New Shareholder were a
party to the Shareholders' Agreement.

OR
[Version 2 - use second version of Clauses 3.1 and 3.2 where the New Shareholder
is contributing additional registered capital]
3.1
The New Shareholder undertakes with each of the Existing Shareholders and the
Company that, with effect from the date of this Deed, the New Shareholder shall
observe, perform and be bound by all the provisions of the Shareholders'
Agreement which impose obligations


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
117

--------------------------------------------------------------------------------




on holders of equity interest in the Company as if the New Shareholder were a
party to the Shareholders' Agreement.
3.2
Each of the Existing Shareholders and the Company undertake with the New
Shareholder that, with effect from the date of this Deed, the New Shareholder
shall be entitled to the benefit of all the provisions of the Shareholders'
Agreement which confer rights on holders of equity interest in the Company as if
the New Shareholder were a party to the Shareholders' Agreement.

4.
NOTICES

For the purposes of Clause [44] of the Shareholders' Agreement, the notice
details of the New Shareholder are as follows:
[Insert notice details for the New Shareholder]
5.
COUNTERPARTS

This Deed may be executed in any number of counterparts and by the parties to it
on separate counterparts but shall not be effective until each party has
executed at least one counterpart. Each counterpart shall constitute an original
of this Deed but all the counterparts shall together constitute one and the same
instrument.
6.
GOVERNING LAW

This Deed shall be governed by and construed in accordance with Hong Kong law.
IN WITNESS whereof this Deed has been duly executed and delivered by the parties
to it on the date first shown above.
[Insert schedule listing names and addresses of Continuing/Existing Shareholders
and execution clauses as required]

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
118

--------------------------------------------------------------------------------




Name
Address
CSMM Hong Kong Limited
Level 28, Three Pacific Place
1 Queen’s Road East
Hong Kong


SCCH Limited
33/F, One Pacific Place
88 Queensway
Hong Kong


Columbia Sportswear Company
14475 NW Science Park Drive
Portland, OR 97229-5418
U.S.A.


Swire Resources Limited
33/F, One Pacific Place
88 Queensway
Hong Kong









[ADD SIGNATURE BLOCKS AS REQUIRED]

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
119

--------------------------------------------------------------------------------




SCHEDULE 4
Reserved Matters
[**]

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
120

--------------------------------------------------------------------------------




SCHEDULE 5
Part 1

Preparation of the Exercise Date [**] and
Determination of the Provisional Option Price
1.
PROCEDURAL MATTERS

1.2
The Exercise Date [**] shall be prepared in accordance with the same accounting
and valuation policies, principles, bases and methods applied on a consistent
basis as used in preparing the audited accounts of the Company or, if not
referred to therein in accordance with PRC GAAP. CS Hong Kong will, not less
than 10 Business Days following the Exercise Date, deliver to the Relevant
Vendor the Exercise Date [**] setting forth the Exercise Date [**] and the
Provisional Option Price.

1.3
The Relevant Vendor and CS Hong Kong shall endeavour in good faith to reach
agreement on the Provisional Option Price within 20 Business Days after the date
on which the Exercise Date [**] were delivered to the Relevant Vendor. If the
Relevant Vendor and CS Hong Kong are unable to reach such agreement within the
period specified, the Provisional Option Price shall be determined by a firm of
accountants appointed in accordance with paragraph 1.3.

1.4
The Relevant Vendor and CS Hong Kong shall endeavour in good faith to agree upon
the identity of a firm of accountants (which may be the Company's auditors) to
determine the Provisional Option Price as soon as practicable. If no such
agreement has been reached within 10 Business Days following the expiry of the
20 Business Day period referred to in paragraph 1.2, the Relevant Vendor or CS
Hong Kong may request the President of the Hong Kong Institute of Certified
Public Accountants to nominate an independent firm of accountants of repute with
experience in the valuation of companies similar to the Company to determine the
Provisional Option Price. The firm of accountants which is so agreed upon or (as
the case may be) so nominated and which accepts the appointment to determine the
Provisional Option Price shall be the “Expert”.

1.5
The Relevant Vendor and CS Hong Kong shall endeavour in good faith to agree the
Expert's terms of engagement as soon as reasonably practicable and agree that
neither of them will unreasonably withhold its consent to any terms of
engagement which the Expert (acting reasonably) may propose.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
121

--------------------------------------------------------------------------------




1.6
The Expert shall be instructed:

(a)
to make his determination of the Provisional Option Price on the basis of the
assumptions set out in paragraph 2; and

(b)
to give written notification of his determination of the Provisional Option
Price to the Relevant Vendor and CS Hong Kong within 60 Business Days of his
appointment (or such longer period as the Expert may reasonably determine).

1.7
The Relevant Vendor and CS Hong Kong shall each be entitled to make a written
submission to the Expert on the Provisional Option Price and to make written
comments on any submission to the Expert made by the other. Subject thereto, the
Expert may, in his reasonable discretion, determine the procedures which are to
apply in relation to his determination of the Provisional Option Price (and such
procedures may include inviting the Shareholders to make oral submissions). If
he reasonably considers it necessary to do so, the Expert may appoint
professional advisers to assist him in relation to his determination.

1.8
The parties shall provide, and (so far as lies within their respective power)
procure others (including the Company) to provide, to the Expert all such
information as the Expert shall reasonably require to assist him in making his
determination of the Provisional Option Price, subject to the Expert agreeing to
such confidentiality obligations as the parties may reasonably consider
appropriate.

1.9
The Expert shall act as an expert and not as an arbitrator and his determination
of the Provisional Option Price shall, in the absence of fraud or manifest
error, be final and binding on all the parties.

1.10
The Relevant Vendor and CS Hong Kong shall bear their own costs in relation to
the reference to the Expert. The fees of the Expert and the costs reasonably
incurred by him in making his determination (including the fees of any
professional advisers appointed by him) shall be borne by the Company.

2.
BASIS OF VALUATION

2.1
The Provisional Option Price shall be determined on the following assumptions
and bases and taking into account the following factors:

2.2
[**].[**]Where an Expert is appointed to determine the Provisional Option Price:


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
122

--------------------------------------------------------------------------------




(a)
the Expert may take into account any other factors which he reasonably believes
should be taken into account; and

(b)
if the Expert encounters any difficulty in applying any of the assumptions,
bases or factors set out in paragraph 2.1, he shall resolve that difficulty in
such manner as he shall in his absolute discretion think fit.


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
123

--------------------------------------------------------------------------------




Part 2

Preparation of the Completion Accounts and
Determination of the Option Price
1.    PREPARATION OF DRAFT ACCOUNTS


CS Hong Kong shall procure that [**] the Option Completion Accounts Date be
prepared, which shall be so prepared:
(a)
to reflect adjustments for all accounting errors and adjustments (regardless of
materiality) identified during the preparation and audit of the Completion
Accounts;

(b)
in accordance with the same accounting and valuation policies, principles, bases
and methods applied on a consistent basis as used in preparing the audited
accounts of the Company or, if not referred to therein in accordance with PRC
generally accepted accounting principles.

2.    DELIVERY TO RELEVANT VENDOR


Following preparation of the draft accounts referred to in paragraph 1, CS Hong
Kong shall procure that such accounts (which shall constitute the “Draft
Completion Accounts”) be delivered to the Relevant Vendor as soon as reasonably
practicable but in any event no later than 60 days following the Option
Completion Date (or within such other period as CS Hong Kong and the Relevant
Vendor may agree in writing) for review and audit by the Relevant Vendor's
accountants.
3.    ACCESS TO BOOKS AND RECORDS


CS Hong Kong shall procure that the Company provides such reasonable access to
its books and records, calculations and working papers and give such assistance
as the Relevant Vendor or its accountants may reasonably request in order to
carry out their review and audit.
4.    SERVICE OF COMPLETION ACCOUNTS DISPUTE NOTICE


If, following review and audit by the Relevant Vendor’s accountants, the
Relevant Vendor disagrees with the Draft Completion Accounts it may serve a
notice in writing to that effect on CS Hong Kong (a “Completion Accounts Dispute
Notice”) as soon as reasonably practicable and in any event within 60 days of
the date on which the Draft Completion Accounts were delivered to the Relevant
Vendor (or within such other period as CS Hong

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
124

--------------------------------------------------------------------------------




Kong and the Relevant Vendor may agree in writing). The Completion Accounts
Dispute Notice shall specify:
(a)
which items are disputed;

(b)
the reasons for such dispute; and

(c)
to the extent practicable, the effect that the Relevant Vendor believes that the
items in dispute have on the Completion Accounts Adjustment, the Excluded Items
Adjustment and the Option Price.

5.
ACCEPTANCE OR DEEMED ACCEPTANCE OF DRAFT COMPLETION ACCOUNTS



5.1    No Completion Accounts Dispute Notice or Acceptance


If within the 60 day period described in paragraph 4, (or within such other
period as CS Hong Kong and the Relevant Vendor may agree in writing):
(a)    the Relevant Vendor does not serve a Completion Accounts Dispute Notice;
or
(b)
the Relevant Vendor notifies CS Hong Kong in writing that it accepts the Draft
Completion Accounts,

the Draft Completion Accounts shall, in either such case, constitute the
Completion Accounts.
5.2
Service of a Completion Accounts Dispute Notice



If the Relevant Vendor serves a Completion Accounts Dispute Notice within the
said 60 day period, then the Relevant Vendor and CS Hong Kong shall use all
reasonable endeavours to reach agreement as to the items in dispute, the
Relevant Vendor shall procure that its accountants provide such reasonable
access to their working papers as CS Hong Kong may reasonably request, and:
(a)
if CS Hong Kong and the Relevant Vendor reach agreement on the items in dispute
within 60 days of the date on which the Completion Accounts Dispute Notice is
served (or such longer period as the Relevant Vendor and CS Hong Kong may agree
in writing), the Draft Completion Accounts shall be amended to reflect such
agreement and shall constitute the Completion Accounts; or


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
125

--------------------------------------------------------------------------------




(b)
if CS Hong Kong and the Relevant Vendor do not reach agreement in accordance
with paragraph 5.2(a), either CS Hong Kong (on the one hand) or the Relevant
Vendor (on the other hand) may request the President of the Hong Kong Institute
of Certified Public Accountants to nominate an independent firm of accountants
of repute with experience in the valuation of companies similar to the Company
to determine the items in dispute relating to the Completion Accounts and hence
the Completion Accounts Adjustment, the Excluded Items Adjustment and the final
Option Price. The firm of accountants which is so agreed upon or (as the case
may be) so nominated and which accepts the appointment to determine the Option
Price shall be the “Expert”.

6.    EXPERT
6.1
The Relevant Vendor and CS Hong Kong shall endeavour in good faith to agree the
Expert's terms of engagement as soon as reasonably practicable and agree that
neither of them will unreasonably withhold its consent to any terms of
engagement which the Expert (acting reasonably) may propose.

6.2
The Expert shall be instructed:

(c)
to make his determination of the Option Price on the basis of the assumptions
set out in paragraph 7; and

(d)
to give written notification of his determination of the Option Price to the
Relevant Vendor and CS Hong Kong within 60 Business Days of his appointment (or
such longer period as the Expert may reasonably determine).

6.3
The Relevant Vendor and CS Hong Kong shall each be entitled to make a written
submission to the Expert on the Option Price and to make written comments on any
submission to the Expert made by the other. Subject thereto, the Expert may, in
his reasonable discretion, determine the procedures which are to apply in
relation to his determination of the Option Price (and such procedures may
include inviting the Shareholders to make oral submissions). If he reasonably
considers it necessary to do so, the Expert may appoint professional advisers to
assist him in relation to his determination.

6.4
The parties shall provide, and (so far as lies within their respective power)
procure others (including the Company) to provide, to the Expert all such
information as the Expert shall reasonably require to assist him in making his
determination of the Option Price, subject to


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
126

--------------------------------------------------------------------------------




the Expert agreeing to such confidentiality obligations as the parties may
reasonably consider appropriate.
6.5
The Expert shall act as an expert and not as an arbitrator and his determination
of the Option Price shall, in the absence of fraud or manifest error, be final
and binding on all the parties.

6.6
The Relevant Vendor and CS Hong Kong shall bear their own costs in relation to
the reference to the Expert. The fees of the Expert and the costs reasonably
incurred by him in making his determination (including the fees of any
professional advisers appointed by him) shall be borne by the Company.

7.    BASIS OF VALUATION
7.1
The Option Price shall be determined on the following assumptions and bases and
taking into account the following factors:

(a)
[**]; and

(b)
[**].

7.2
Where an Expert is appointed to determine the Option Price:

(a)
the Expert may take into account any other factors which he reasonably believes
should be taken into account; and

(b)
if the Expert encounters any difficulty in applying any of the assumptions,
bases or factors set out in paragraph 7.1, he shall resolve that difficulty in
such manner as he shall in his absolute discretion think fit.



8.    DETERMINATION OF THE OPTION PRICE


Following agreement or determination of the Completion Accounts pursuant to
paragraphs 1 to 7 of this Schedule, the amount of the Completion Accounts
Adjustment, the Excluded Items Adjustment and the Option Price shall be
determined by reference to the Completion Accounts.

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
127

--------------------------------------------------------------------------------




SCHEDULE 6
Option Exercise Notices
Part 1 - Form of Call Option Exercise Notice


To: [Name and address of Relevant Vendor]
l 20 l


Dear Sirs,
We refer to the subscription and shareholders agreement relating to Columbia
Sportswear Commercial (Shanghai) Co., Ltd. made between us and others dated l
2012 (the "Shareholders Agreement") and to the call option granted by you to us
pursuant to Clause 22.1 of the Shareholders Agreement. Words and expressions
defined in the Shareholders Agreement have the same meanings in this letter.
We hereby give notice that we exercise the [WOFE Call Option / Columbia HK
Option]* in respect of all of the [WOFE Option Equity Interests / Swire Option
Shares]*.


[Onshore/Offshore]* Option Completion shall take place on l 20l.
Yours faithfully


For and on behalf of
CSMM HONG KONG LIMITED


*Delete as appropriate

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
128

--------------------------------------------------------------------------------




Part 2 - Form of Put Option Exercise Notice


To:
CSMM Hong Kong Limited
Level 28, Three Pacific Place
1 Queen’s Road East
Hong Kong
l 20l
Dear Sirs,
We refer to the subscription and shareholders agreement relating to Columbia
Sportswear Commercial (Shanghai) Co., Ltd. made between us and others dated l
2012 (the “Shareholders’ Agreement”) and to the put option granted by you to us
pursuant to Clause 22.4 of the Shareholders Agreement. Words and expressions
defined in the Shareholders Agreement have the same meanings in this letter.
As directed by you in your notice to us dated l, we hereby give notice that we
exercise [WOFE Put Option / Swire Put Option]* in respect of all of the [WOFE
Option Equity Interests / Swire Option Shares]*.
(*Delete as appropriate).
[Onshore/Offshore]* Option Completion shall take place on l 20l.
Yours faithfully


For and on behalf of
[name of Relevant Vendor]








*Delete as Appropriate

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
129

--------------------------------------------------------------------------------




SCHEDULE 7
Company Deed of Adherence


THIS DEED is made on                     2012
BETWEEN:
(1)
THE PERSONS whose names and addresses are set out in the Schedule to this Deed
(together the “Existing Parties”); and

(2)
l [LIMITED] [(registered in The People's Republic of China as a wholly foreign
owned entity under number l) whose registered office is at Room 5G Ding, 137 Ju
Lu Road, Huangpu District, Shanghai, PRC (上海市黄浦区巨鹿路137号5G2丁室)] (the “Company”).

WHEREAS:
(A)
This Deed is supplemental to a subscription and shareholders agreement dated l
2012 made between the Existing Parties providing, inter alia, for the
incorporation of the Company and regulating the relationship of the initial
shareholders of the Company (the “Shareholders' Agreement”).

(B)
The Shareholders' Agreement requires the Existing Parties to procure that the
Company, following its incorporation, will enter into this Deed and thereby
agree to be bound by the provisions of the Shareholders' Agreement which apply
to it.

IT IS AGREED as follows:
3.
INTERPRETATION

Words and expressions defined in the Shareholders' Agreement shall, unless the
context otherwise requires, have the same meanings when used in this Deed.
4.
UNDERTAKINGS


______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
130

--------------------------------------------------------------------------------




4.1
The Company undertakes with each of the Existing Parties that, with effect from
the date of this Deed, the Company shall observe, perform and be bound by all
the provisions of the Shareholders' Agreement which impose obligations on the
Company as if the Company were a party to the Shareholders' Agreement.

4.2
Each of the Existing Parties undertakes with the Company that, with effect from
the date of this Deed, the Company shall be entitled to the benefit of all the
provisions of the Shareholders' Agreement which confer rights on the Company as
if the Company were a party to the Shareholders' Agreement.

5.
COUNTERPARTS

This Deed may be executed in any number of counterparts and by the parties to it
on separate counterparts but shall not be effective until each party has
executed at least one counterpart. Each counterpart shall constitute an original
of this Deed but all the counterparts shall together constitute one and the same
instrument.
6.
GOVERNING LAW

This Deed shall be governed by and construed in accordance with Hong Kong law.
IN WITNESS whereof this Deed has been duly executed and delivered by the parties
to it on the date first shown above.

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
131

--------------------------------------------------------------------------------




Schedule
The Existing Parties
Name
Address
CSMM Hong Kong Limited
Level 28, Three Pacific Place
1 Queen’s Road East
Hong Kong


SCCH Limited
33/F, One Pacific Place
88 Queensway
Hong Kong


Columbia Sportswear Company
Columbia Sportswear Company
14375 NW Science Park Drive
Portland, Oregon 97229


Swire Resources Limited
33/F, One Pacific Place
88 Queensway
Hong Kong









[ADD SIGNATURE BLOCKS AS REQUIRED]

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
132

--------------------------------------------------------------------------------




SCHEDULE 8
Worked Example
[Table redacted]

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
133

--------------------------------------------------------------------------------




SCHEDULE 9
Examples of Excluded Items


1.
[**].

2.
[**].

3.
[**].[**]




______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
134

--------------------------------------------------------------------------------




SCHEDULE 10
Prohibited Competitive Lines
[**]

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
135

--------------------------------------------------------------------------------




SCHEDULE 11
Permitted Lines
[**]

______________
** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
136